[a151209exhibit101unsecur001.jpg]
CH\2199771.8 EXECUTION COPY FIVE-YEAR UNSECURED REVOLVING CREDIT AND LETTER OF
CREDIT FACILITY AGREEMENT dated as of December 9, 2015 among VALIDUS HOLDINGS,
LTD., VALIDUS REINSURANCE, LTD., VARIOUS DESIGNATED SUBSIDIARY ACCOUNT PARTIES,
The Lenders Party Hereto, JPMORGAN CHASE BANK, N.A., as Administrative Agent,
LLOYDS SECURITIES INC., as Syndication Agent and BARCLAYS BANK PLC, HSBC BANK
USA, NATIONAL ASSOCIATION and SUNTRUST BANK, as Co-Documentation Agents J.P.
MORGAN SECURITIES LLC, LLOYDS SECURITIES INC., BARCLAYS BANK PLC, HSBC
SECURITIES (USA) INC. and SUNTRUST ROBINSON HUMPHREY, INC., as Joint Lead
Arrangers and Joint Bookrunners



--------------------------------------------------------------------------------



 
[a151209exhibit101unsecur002.jpg]
i TABLE OF CONTENTS Page ARTICLE I Definitions 1 SECTION 1.01. Defined Terms
..........................................................................................
1 SECTION 1.02. Classification of Loans and Borrowings
................................................. 24 SECTION 1.03. Terms
Generally
.....................................................................................
24 SECTION 1.04. Accounting Terms;
GAAP...................................................................... 24
ARTICLE II Letters of Credit; Loans 25 SECTION 2.01. Several Letters of Credit
......................................................................... 25
SECTION 2.02. Fronted Letters of
Credit.........................................................................
27 SECTION 2.03. Conditions to the Issuance of all Letters of Credit
................................. 29 SECTION 2.04. Letter of Credit Requests
........................................................................ 31
SECTION 2.05. Agreement to Repay Letter of Credit Drawings
..................................... 31 SECTION 2.06. Increased Costs
.......................................................................................
32 SECTION 2.07. Letter of Credit Expiration and Extensions
............................................ 33 SECTION 2.08. Changes to Stated
Amount ..................................................................... 33
SECTION 2.09. Termination and Reduction of
Commitments......................................... 33 SECTION 2.10. Mandatory
Prepayment; Cash Collateralization ..................................... 34
SECTION 2.11. Fees
.........................................................................................................
34 SECTION 2.12. Taxes
.......................................................................................................
35 SECTION 2.13. Payments Generally; Pro Rata Treatment; Sharing of Set-offs
.............. 39 SECTION 2.14. Mitigation Obligations; Replacement of Lenders
................................... 40 SECTION 2.15. Designated Subsidiary
Account Parties .................................................. 41 SECTION
2.16.
Loans.......................................................................................................
41 SECTION 2.17. Loans and Borrowings
............................................................................ 42
SECTION 2.18. Requests for Borrowings
........................................................................ 42
SECTION 2.19. Funding of Borrowings
........................................................................... 43
SECTION 2.20. Interest Elections
....................................................................................
43 SECTION 2.21. Repayment of Loans; Evidence of Debt
................................................. 44 SECTION 2.22. Voluntary
Prepayment of Loans
............................................................. 45 SECTION 2.23.
Interest
....................................................................................................
45 SECTION 2.24. Alternate Rate of Interest
........................................................................ 46
SECTION 2.25. Break Funding Payments
........................................................................ 47
SECTION 2.26. Defaulting Lenders
.................................................................................
47 SECTION 2.27. Additional Commitments
........................................................................ 47
ARTICLE III Representations and Warranties 49 SECTION 3.01. Corporate Status
......................................................................................
49 SECTION 3.02. Corporate Power and Authority
.............................................................. 49



--------------------------------------------------------------------------------



 
[a151209exhibit101unsecur003.jpg]
ii SECTION 3.03. No Contravention of Agreements or Organizational Documents
........... 49 SECTION 3.04. Litigation and Environmental Matters
.................................................... 50 SECTION 3.05. Use of
Proceeds; Use of Letters of Credit; Margin Regulations............. 50 SECTION
3.06. Approvals
................................................................................................
50 SECTION 3.07. Investment Company Act
....................................................................... 50
SECTION 3.08. True and Complete Disclosure; Projections and Assumptions
............... 50 SECTION 3.09. Financial Condition
................................................................................
51 SECTION 3.10. Tax Returns and Payments
..................................................................... 51 SECTION
3.11. Compliance with ERISA
........................................................................ 51
SECTION 3.12. Subsidiaries
.............................................................................................
52 SECTION 3.13. Capitalization
..........................................................................................
52 SECTION 3.14. Indebtedness
...........................................................................................
52 SECTION 3.15. Compliance with Statutes and Agreements
............................................ 52 SECTION 3.16. Insurance Licenses
..................................................................................
53 SECTION 3.17. Insurance Business
..................................................................................
53 SECTION 3.18. Properties; Liens; and Insurance
............................................................. 53 SECTION 3.19.
Solvency
.................................................................................................
53 SECTION 3.20. Anti-Corruption Laws and Sanctions
..................................................... 53 ARTICLE IV Conditions
54 SECTION 4.01. Effective Date
.........................................................................................
54 SECTION 4.02. Each Credit Event
...................................................................................
55 ARTICLE V Affirmative Covenants 56 SECTION 5.01. Information Covenants
........................................................................... 56
SECTION 5.02. Books, Records and Inspections
............................................................. 59 SECTION 5.03.
Insurance
.................................................................................................
59 SECTION 5.04. Payment of Taxes and other Obligations
................................................ 60 SECTION 5.05. Maintenance of
Existence; Conduct of Business .................................... 60 SECTION
5.06. Compliance with Statutes, etc
................................................................. 60 SECTION
5.07. ERISA
.....................................................................................................
60 SECTION 5.08. Maintenance of Property
......................................................................... 61
SECTION 5.09. Maintenance of Licenses and Permits
.................................................... 61 SECTION 5.10. Further
Assurances
.................................................................................
61 ARTICLE VI Negative Covenants 62 SECTION 6.01. Changes in Business
...............................................................................
62 SECTION 6.02. Consolidations, Mergers and Sales of Assets
......................................... 62 SECTION 6.03. Liens
.......................................................................................................
63 SECTION 6.04. Indebtedness
...........................................................................................
66 SECTION 6.05. Use of Proceeds
......................................................................................
66 SECTION 6.06. Issuance of Stock
....................................................................................
66



--------------------------------------------------------------------------------



 
[a151209exhibit101unsecur004.jpg]
iii SECTION 6.07. Dissolution
..............................................................................................
66 SECTION 6.08. Restricted Payments
................................................................................
66 SECTION 6.09. Transactions with Affiliates
.................................................................... 67 SECTION
6.10. Maximum Leverage Ratio
...................................................................... 67
SECTION 6.11. Minimum Consolidated Net Worth
........................................................ 67 SECTION 6.12.
Limitation on Certain Restrictions on Subsidiaries
................................ 67 SECTION 6.13. Private Act
..............................................................................................
68 SECTION 6.14. Claims Paying Ratings
............................................................................ 68
SECTION 6.15. End of Fiscal Years; Fiscal Quarters
...................................................... 68 ARTICLE VII Events of
Default 68 SECTION 7.01. Payments
.................................................................................................
68 SECTION 7.02. Representations, etc
................................................................................
69 SECTION 7.03. Covenants
...............................................................................................
69 SECTION 7.04. Default under other Agreements
............................................................. 69 SECTION 7.05.
Bankruptcy, etc
.......................................................................................
69 SECTION 7.06. ERISA
.....................................................................................................
70 SECTION 7.07. Judgments
...............................................................................................
70 SECTION 7.08. Insurance Licenses
..................................................................................
70 SECTION 7.09. Change of Control
...................................................................................
70 SECTION 7.10. Company Guaranty
.................................................................................
70 ARTICLE VIII The Agents 71 SECTION 8.01. Appointment
...........................................................................................
71 SECTION 8.02. Agents in their Individual Capacities
...................................................... 71 SECTION 8.03.
Exculpatory Provisions
........................................................................... 71
SECTION 8.04. Reliance
..................................................................................................
72 SECTION 8.05. Delegation of Duties
...............................................................................
72 SECTION 8.06. Resignation
.............................................................................................
72 SECTION 8.07. Non-Reliance
..........................................................................................
72 SECTION 8.08. Syndication Agent, Co-Documentation Agents and Joint Lead
Arrangers and Joint Bookrunners
.....................................................................................
73 ARTICLE IX Company Guaranty 73 SECTION 9.01. The Company Guaranty
.......................................................................... 73
SECTION 9.02. Bankruptcy
..............................................................................................
73 SECTION 9.03. Nature of Liability
..................................................................................
73 SECTION 9.04. Independent
Obligation...........................................................................
74 SECTION 9.05. Authorization
..........................................................................................
74 SECTION 9.06. Reliance
..................................................................................................
75 SECTION 9.07. Subordination
..........................................................................................
75 SECTION 9.08.
Waiver.....................................................................................................
75



--------------------------------------------------------------------------------



 
[a151209exhibit101unsecur005.jpg]
iv SECTION 9.09. Maximum Liability
.................................................................................
76 ARTICLE X Miscellaneous 76 SECTION 10.01. Notices
....................................................................................................
76 SECTION 10.02. Waivers; Amendments
............................................................................ 78
SECTION 10.03. Expenses; Indemnity; Damage Waiver
................................................... 79 SECTION 10.04. Successors
and Assigns
.......................................................................... 80
SECTION 10.05. Survival
...................................................................................................
83 SECTION 10.06. Counterparts; Integration; Effectiveness
................................................ 83 SECTION 10.07. Severability
.............................................................................................
84 SECTION 10.08. Right of Setoff
........................................................................................
84 SECTION 10.09. Governing Law; Jurisdiction; Consent to Service of Process
................. 84 SECTION 10.10. Waiver of Jury Trial
................................................................................
85 SECTION 10.11. Headings
.................................................................................................
85 SECTION 10.12. Confidentiality
........................................................................................
85 SECTION 10.13. Interest Rate Limitation
.......................................................................... 86
SECTION 10.14. USA Patriot Act
......................................................................................
87 SECTION 10.15. No Advisory or Fiduciary Responsibility
............................................... 87 SECTION 10.16. Termination of
Existing Credit Facility .................................................. 87



--------------------------------------------------------------------------------



 
[a151209exhibit101unsecur006.jpg]
v SCHEDULES: Commitment Schedule Schedule 2.15 -- Designated Subsidiary Account
Parties Schedule 3.12 -- Subsidiaries Schedule 3.13 -- Capitalization Schedule
3.14 -- Existing Indebtedness Schedule 6.03 -- Existing Liens Schedule 6.09 --
Existing Affiliate Transactions Schedule 6.12 -- Existing Intercompany
Agreements and Arrangements EXHIBITS: Exhibit A -- Form of Assignment and
Assumption Exhibit B -- Form of Borrowing Request Exhibit C -- Form of DSAP
Assumption Agreement Exhibit D -- Form of Note Exhibit E -- Form of Interest
Election Request Exhibit F -- Form of Letter of Credit Request Exhibit G -- Form
of Officer’s Certificate Exhibit H -- Additional Commitment Agreement Exhibit
I-1 -- Form of U.S. Tax Compliance Certificate (Foreign Lenders that are not
Partnerships) Exhibit I-2 -- Form of U.S. Tax Compliance Certificate (Foreign
Participants that are not Partnerships) Exhibit I-3 -- Form of U.S. Tax
Compliance Certificate (Foreign Participants that are Partnerships) Exhibit I-4
-- Form of U.S. Tax Compliance Certificate (Foreign Lenders that are
Partnerships)



--------------------------------------------------------------------------------



 
[a151209exhibit101unsecur007.jpg]
1 FIVE-YEAR UNSECURED REVOLVING CREDIT AND LETTER OF CREDIT FACILITY AGREEMENT
dated as of December 9, 2015 among VALIDUS HOLDINGS, LTD., a holding company
organized under the laws of Bermuda (the “Company”), VALIDUS REINSURANCE, LTD.,
a reinsurance company organized under the laws of Bermuda and a wholly-owned
subsidiary of the Company (“Validus Re”), the other Designated Subsidiary
Account Parties (as hereinafter defined) from time to time party hereto, the
lenders from time to time party hereto (each, a “Lender” and, collectively, the
“Lenders”), JPMORGAN CHASE BANK, N.A., as Administrative Agent, LLOYDS
SECURITIES INC., as Syndication Agent and BARCLAYS BANK PLC, HSBC BANK USA,
NATIONAL ASSOCIATION and SUNTRUST BANK, as Co-Documentation Agents. Unless
otherwise defined herein, all capitalized terms used herein and defined in
Section 1.01 are used herein as so defined. The parties hereto hereby agree as
follows: ARTICLE I Definitions SECTION 1.01. Defined Terms. As used in this
Agreement, the following terms have the meanings specified below: “ABR”, when
used in reference to any Loan or Borrowing, refers to whether such Loan, or the
Loans comprising such Borrowing, are bearing interest at a rate determined by
reference to the Alternate Base Rate. “Account Parties” means the Company and
each Designated Subsidiary Account Party. “Acquired Indebtedness” means
Indebtedness of the Company or a Subsidiary acquired pursuant to an acquisition
not prohibited under this Agreement (or Indebtedness assumed at the time of such
acquisition of an asset securing such Indebtedness); provided that such
Indebtedness was not incurred in connection with, or in anticipation or
contemplation of, such acquisition. “Additional Commitment” means, for each
Additional Commitment Lender, any commitment provided by such Additional
Commitment Lender pursuant to Section 2.27, in such amount as agreed to by such
Additional Commitment Lender in the respective Additional Commitment Agreement;
provided that on the Additional Commitment Date upon which an Additional
Commitment of any Additional Commitment Lender becomes effective, such
Additional Commitment of such Additional Commitment Lender shall (x) in the case
of an existing Lender, be added to (and thereafter become a part of) the
existing Commitment of such existing Lender for all purposes of this Agreement
as contemplated by Section 2.27 and (y) in the case of a new Lender, be
converted to a Commitment and become a Commitment for all purposes of this
Agreement as contemplated by Section 2.27. “Additional Commitment Agreement”
means an Additional Commitment Agreement substantially in the form of Exhibit H
(appropriately completed) or such other form reasonably acceptable to the
Administrative Agent. “Additional Commitment Date” means each date upon which an
Additional Commitment under an Additional Commitment Agreement becomes effective
as provided in Section 2.27. “Additional Commitment Lender” has the meaning
provided in Section 2.27(b).



--------------------------------------------------------------------------------



 
[a151209exhibit101unsecur008.jpg]
2 “Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate. “Administrative Agent” means
JPMorgan Chase Bank, N.A. (and each person appointed as a successor thereto
pursuant to Article VIII), in its capacity as administrative agent for the
Lenders hereunder. “Administrative Questionnaire” means an Administrative
Questionnaire in a form supplied by the Administrative Agent. “Affiliate” means,
with respect to a specified Person at any date, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified as of such date. “Agent Party”
has the meaning assigned to such term in Section 10.01(d). “Agents” means,
collectively, the Administrative Agent, the Syndication Agent, the Co-
Documentation Agents and the Issuing Agent. “Agreement” means this Five-Year
Unsecured Revolving Credit and Letter of Credit Facility Agreement, as modified,
supplemented, amended, restated (including any amendment and restatement
hereof), extended or renewed from time to time. “Alternate Base Rate” means, for
any day, a rate per annum equal to the greatest of (a) the Prime Rate in effect
on such day, (b) the FRBNY Rate in effect on such day plus ½ of 1% and (c) the
Adjusted LIBO Rate for a one month interest period in Dollars on such day (or if
such day is not a Business Day, the immediately preceding Business Day) plus 1%,
provided that the Adjusted LIBO Rate for any day shall be based on the LIBO Rate
at approximately 11:00 a.m. London time on such day, subject to the interest
rate floors set forth therein. Any change in the Alternate Base Rate due to a
change in the Prime Rate, the FRBNY Rate or the Adjusted LIBO Rate shall be
effective from and including the effective date of such change in the Prime
Rate, the FRBNY Rate or the Adjusted LIBO Rate, respectively. “Anti-Corruption
Laws” means the U.S. Foreign Corrupt Practices Act of 1977, as amended, and
laws, rules, and regulations of any other jurisdiction that may be applicable to
the Company or any of its Subsidiaries from time to time concerning or relating
to bribery or corruption. “Applicable Insurance Regulatory Authority” means,
when used with respect to any Regulated Insurance Company, (x) the insurance
department or similar administrative authority or agency located in each state
or jurisdiction (foreign or domestic) in which such Regulated Insurance Company
is domiciled or (y) to the extent asserting regulatory jurisdiction over such
Regulated Insurance Company, the insurance department, authority or agency in
each state or jurisdiction (foreign or domestic) in which such Regulated
Insurance Company is licensed, and shall include any Federal or national
insurance regulatory department, authority or agency that may be created and
that asserts insurance regulatory jurisdiction over such Regulated Insurance
Company. “Applicable Percentage” means, with respect to any Lender, the
percentage of the Total Commitment represented by such Lender’s Commitment. If
the Commitments have terminated or expired, the Applicable Percentages shall be
determined based upon the Commitments most recently in effect, giving effect to
any assignments.



--------------------------------------------------------------------------------



 
[a151209exhibit101unsecur009.jpg]
3 “Applicable Rate” means, on any date, with respect to the Commitment Fee, the
Eurodollar Loans, the ABR Loans or the Letter of Credit Fee, as the case may be,
the applicable rate per annum set forth below under the caption “Commitment Fee
Rate”, “Eurodollar Spread”, “ABR Spread” or “Letter of Credit Fee”, as the case
may be, based upon the Index Ratings by Fitch, Moody’s and S&P, respectively,
applicable on such date: Category Index Ratings Commitment Fee Rate Eurodollar
Spread ABR Spread Letter of Credit Fee Category 1 A/A/A2 or better 0.10% 1.125%
0.125% 1.125% Category 2 A-/A-/A3 0.125% 1.25% 0.25% 1.25% Category 3
BBB+/BBB+/Baa1 0.175% 1.375% 0.375% 1.375% Category 4 BBB/BBB/Baa2 0.225% 1.50%
0.50% 1.50% Category 5 BBB-/BBB-/Baa3 or lower 0.275% 1.75% 0.75% 1.75% For
purposes of the foregoing, (i) if none of Fitch, Moody’s and S&P shall have in
effect an Index Rating (other than due to a Cessation Event as defined below),
then such rating agency shall be deemed to have established a rating in Category
5; (ii) if each of Fitch, Moody’s and S&P shall have in effect an Index Rating
and the Index Ratings established or deemed to have been established by Fitch,
Moody’s and S&P shall fall within different Categories (each of Category 1
through 5 in the table above (with Category 1 being the highest and Category 5
being the lowest), a “Category”) and (x) two Categories are equal and higher
than the third, the higher Category will apply, (y) two Categories are equal and
lower than the third, the lower Category will apply or (z) no Categories are
equal, the intermediate Category will apply; (iii) if only two of Fitch, Moody’s
and S&P shall have in effect an Index Rating and Index Ratings established or
deemed to have been established by such rating agencies shall fall within
different Categories, the Applicable Rate shall be based on the higher of the
two Categories unless one of the two Categories is two or more Categories lower
than the other, in which case the Applicable Rate shall be determined by
reference to the Category next above that of the lower of the two Categories;
(iv) if only one of Fitch, Moody’s and S&P shall have in effect an Index Rating
due to a Cessation Event, then the Applicable Rate shall be determined by
reference to the Category otherwise applicable to such Index Rating; (v) if only
one of Fitch, Moody’s and S&P shall have in effect an Index Rating for any
reason other than a Cessation Event, then the Applicable Rate shall be
determined by reference to the Category next below the Category otherwise
applicable to such Index Rating; and (vi) if the Index Ratings established or
deemed to have been established by Fitch, Moody’s and S&P shall be changed
(other than as a result of a change in the rating system of Fitch, Moody’s or
S&P), such change shall be effective as of the date on which it is first
announced by the applicable rating agency, irrespective of when notice of such
change shall have been furnished by the Company to the Administrative Agent and
the Lenders pursuant to Section 5.01 or otherwise. Each change in the Applicable
Rate shall apply during the period commencing on the effective date of such
change and ending on the date immediately preceding the effective date of the
next such change. If the rating system of Fitch, Moody’s or S&P shall change, or
if either such rating agency shall cease to be in the business of rating
corporate debt obligations or issuers (such cessation, a “Cessation Event”), the
Company and the Lenders shall negotiate in good faith to amend this definition
to reflect such changed rating system or the unavailability of ratings from such
rating agency and, pending the effectiveness of any such amendment, the
Applicable Rate shall be determined by reference to the Index Rating most
recently in effect prior to such change or cessation. “Approved Fund” has the
meaning provided in Section 10.04(b). “Assignment and Assumption” means an
assignment and assumption entered into by a Lender and an assignee (with the
consent of any party whose consent is required by Section 10.04), and



--------------------------------------------------------------------------------



 
[a151209exhibit101unsecur010.jpg]
4 accepted by the Administrative Agent, in the form of Exhibit A or any other
form approved by the Administrative Agent. “Authorized Officer” means, as to any
Person, the Chief Executive Officer, the President, the Chief Operating Officer,
any Vice President, the Secretary, or the Chief Financial Officer or Finance
Director of such Person or any other officer of such Person duly authorized by
such Person to act on behalf of such Person hereunder. “Bankruptcy Code” has the
meaning provided in Section 7.05. “Bankruptcy Event” means, with respect to any
Person, such Person becomes the subject of a bankruptcy or insolvency
proceeding, or has had a receiver, conservator, trustee, administrator,
custodian, assignee for the benefit of creditors or similar Person charged with
the reorganization or liquidation of its business appointed for it, or, in the
good faith determination of the Administrative Agent, has taken any action in
furtherance of, or indicating its consent to, approval of, or acquiescence in,
any such proceeding or appointment, provided that a Bankruptcy Event shall not
result solely by virtue of any ownership interest, or the acquisition of any
ownership interest, in such Person by a Governmental Authority or
instrumentality thereof, provided, further, that such ownership interest does
not result in or provide such Person with immunity from the jurisdiction of
courts within the United States or from the enforcement of judgments or writs of
attachment on its assets or permit such Person (or such Governmental Authority
or instrumentality) to reject, repudiate, disavow or disaffirm any contracts or
agreements made by such Person. “Bermuda Companies Law” means the Companies Act
1981 of Bermuda and other relevant Bermuda law. “Board” means the Board of
Governors of the Federal Reserve System of the United States of America.
“Borrowing” means Loans of the same Type made, converted or continued on the
same date and, in the case of Eurodollar Loans, as to which a single Interest
Period is in effect. “Borrowing Request” means a request by the Company for a
Borrowing in accordance with Section 2.18. “Business Day” means (i) for all
purposes other than as covered by clause (ii) below, any day excluding Saturday,
Sunday and any day which shall be in the City of New York a legal holiday or a
day on which banking institutions are authorized by law or other governmental
actions to close, and (ii) with respect to all notices and determinations in
connection with, and payments of principal and interest on, Eurodollar Loans,
any day which is a Business Day described in clause (i) and which is also a day
for trading by and between banks in the London interbank market. “Capital Lease
Obligations” of any Person means the obligations of such Person to pay rent or
other amounts under any lease of (or other arrangement conveying the right to
use) real or personal property, or a combination thereof, which obligations are
required to be classified and accounted for as capital leases on a balance sheet
of such Person under GAAP, and the amount of such obligations shall be the
capitalized amount thereof determined in accordance with GAAP. “Capital Markets
Product” means, as to any Person, any security, commodity, derivative
transaction or other financial or similar product purchased, sold or entered
into by such Person for the purpose of a third-party undertaking or assuming one
or more risks otherwise assumed by such Person or



--------------------------------------------------------------------------------



 
[a151209exhibit101unsecur011.jpg]
5 entered into by such Person for the purpose of managing one or more risks
otherwise assumed by such Person or other agreements or arrangements entered
into by such Person designed to transfer credit risk from one party to another,
including (i) any structured insurance product, catastrophe bond, rate swap
transaction, swap option, basis swap, forward rate transaction, commodity swap,
commodity option, commodity hedge, equity or equity index swap, equity or equity
index option, bond option, interest rate option or hedge, foreign exchange
transaction, cap transaction, floor transaction, collar transaction, currency
swap transaction, cross-currency rate swap transaction, currency option or swap
transaction, credit protection transaction, credit swap, credit default swap
(including single default, single-name, basket and first-to-default swaps),
credit default option, equity default swap, total return swap, credit- linked
notes, credit spread transaction, repurchase transaction, reverse repurchase
transaction, buy/sellback transaction, securities lending transaction, weather
index transaction, emissions allowance transaction, or forward purchase or sale
of a security, commodity or other financial instrument or interest (including
any option with respect to any of these transactions), (ii) any transaction
which is a type of transaction that is similar to any transaction referred to in
clause (i) above that is currently, or in the future becomes, recurrently
entered into in the financial markets, (iii) any combination of the transactions
referred to in clauses (i) and (ii) above and (iv) any master agreement relating
to any of the transactions referred to in clauses (i), (ii) or (iii) above.
“Cash Equivalents” means, as to any Person, (i) securities issued or directly
and fully guaranteed or insured by the United States or any agency or
instrumentality thereof (provided that the full faith and credit of the United
States is pledged in support thereof) having maturities of not more than one
year from the date of acquisition, (ii) time deposits and certificates of
deposit of any commercial bank having, or which is the principal banking
subsidiary of a bank holding company organized under the laws of the United
States, any State thereof, the District of Columbia or any foreign jurisdiction
having, capital, surplus and undivided profits aggregating in excess of
$200,000,000, with maturities of not more than one year from the date of
acquisition by such Person, (iii) repurchase obligations with a term of not more
than 90 days for underlying securities of the types described in clause (i)
above entered into with any bank meeting the qualifications specified in clause
(ii) above, (iv) commercial paper rated at least A-1 or the equivalent thereof
by S&P or P-1 or the equivalent thereof by Moody’s and in each case maturing not
more than one year after the date of acquisition by such Person, and (v)
investments in “money market funds” within the meaning of Rule 2a-7 of the
Investment Company Act of 1940, as amended, substantially all of whose assets
are comprised of securities of the types described in clauses (i) through (iv)
above. “Change in Law” means the occurrence, after the date of this Agreement
(or with respect to any Lender, if later, the date on which such Lender becomes
a Lender), of any of the following: (a) the adoption or taking effect of any
law, rule, regulation or treaty, (b) any change in any law, rule, regulation or
treaty or in the administration, interpretation, implementation or application
thereof by any Governmental Authority, or (c) the making or issuance of any
request, rules, guideline, requirement or directive (whether or not having the
force of law) by any Governmental Authority; provided however, that
notwithstanding anything herein to the contrary, (i) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines,
requirements and directives thereunder, issued in connection therewith or in
implementation thereof, and (ii) all requests, rules, guidelines, requirements
and directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall in each case be deemed to be a “Change in Law” regardless of the date
enacted, adopted, issued or implemented. “Change of Control” means (a) Validus
Re or any other Account Party ceasing to be a Wholly-Owned Subsidiary of the
Company, (b) the acquisition of ownership, directly or indirectly, beneficially
or of record, by any Person or group (within the meaning of the Securities
Exchange Act of



--------------------------------------------------------------------------------



 
[a151209exhibit101unsecur012.jpg]
6 1934, as amended, and the rules of the SEC thereunder as in effect on the date
hereof) (other than any corporation owned, directly or indirectly, by the
stockholders of the Company in substantially the same proportions as their
ownership of stock in the Company) of Equity Interests representing more than
50% of either the aggregate ordinary voting power or the aggregate equity value
represented by the issued and outstanding Equity Interests in the Company, or
(c) the occupation at any time of a majority of the seats (other than vacant
seats) on the board of directors of the Company by Persons who were not (i)
directors of the Company on the date of this Agreement, (ii) nominated or
appointed by the board of directors of the Company or (iii) approved by the
board of directors of the Company as director candidates prior to their
election. “Charges” has the meaning provided in Section 10.13. “Code” means the
Internal Revenue Code of 1986, as amended from time to time. “Collateral” has
the meaning provided in the Five-Year Secured Letter of Credit Facility.
“Collateral Account” has the meaning provided in Section 2.10. “Commitment”
means, with respect to each Lender, at any time, the amount set forth opposite
such Lender’s name on the Commitment Schedule, as the same may be reduced or
increased pursuant to Sections 2.09, 2.14, 2.27 or 10.04. As of the Effective
Date, the aggregate Commitments of all Lenders hereunder is $85,000,000.
“Commitment Expiration Date” means December 9, 2020. “Commitment Fee” has the
meaning provided in Section 2.11(a). “Commitment Schedule” means the Schedule
attached hereto identified as such. “Communications” has the meaning assigned to
such term in Section 10.01(d). “Company” means Validus Holdings, Ltd., a holding
company organized under the laws of Bermuda. “Company Guaranty” means the
guaranty of the Company provided in Article IX. “Conditional Termination Notice”
has the meaning provided in Section 2.09(c). “Connection Income Taxes” means
Other Connection Taxes that are imposed on or measured by net income (however
denominated) or that are franchise Taxes or branch profits Taxes. “Consolidated
Indebtedness” means, as of any date of determination, all Indebtedness described
in clause (a) of the definition thereof plus any Indebtedness for borrowed money
of any other Person as to which the Company and/or any of its Subsidiaries has
created a guarantee or other contingent obligation (but only to the extent of
such guarantee or contingent obligation). For the avoidance of doubt,
“Consolidated Indebtedness” shall not include obligations (contingent or
otherwise) in respect of undrawn letters of credit. “Consolidated Net Worth”
means, as of any date of determination, the Net Worth of the Company and its
Subsidiaries determined on a consolidated basis in accordance with GAAP after
appropriate deduction for any minority interests in Subsidiaries including for
the avoidance of doubt the



--------------------------------------------------------------------------------



 
[a151209exhibit101unsecur013.jpg]
7 aggregate principal amount of all outstanding preferred (including without
limitation trust preferred) or preference securities or Hybrid Capital of the
Company and its Subsidiaries, provided that the aggregate outstanding amount of
such preferred or preference securities or Hybrid Capital of the Company and its
Subsidiaries shall only be included in Consolidated Net Worth to the extent such
amount would be included in a determination of the Net Worth of the Company and
its Subsidiaries in accordance with GAAP. “Consolidated Total Capital” means, as
of any date of determination, the sum of (i) Consolidated Indebtedness and (ii)
Consolidated Net Worth at such time. “Control” means, with respect to any
Person, the possession, directly or indirectly, of the power (i) to vote 10% or
more of the voting power of the securities having ordinary voting power for the
election of directors of such Person or (ii) to direct or cause the direction of
the management or policies of a Person, whether through the ability to exercise
voting power, by contract or otherwise. “Controlling” and “Controlled” have
meanings correlative thereto. “Co-Documentation Agent” means each of Lloyds
Securities Inc. and SunTrust Bank in its capacity as co-documentation agent for
the credit facility evidenced by this Agreement. “Credit Documents” means this
Agreement and each Limited Fronting Lender Agreement. “Credit Event” means the
making of any Loan or the issuance of any Letter of Credit (or any increase of
the Stated Amount thereof). “Credit Exposure” means, with respect to any Lender
at any time, the sum of the outstanding principal amount of such Lender’s Loans
and the Dollar amount of its Applicable Percentage of the Letter of Credit
Outstandings at such time. “Credit Party” means the Administrative Agent, the
Issuing Agent, any LC Issuer or any other Lender. “Default” means any event or
condition which constitutes an Event of Default or which upon notice, lapse of
time or both would, unless cured or waived, become an Event of Default.
“Defaulting Lender” means any Lender that (a) has failed, within two (2)
Business Days of the date required to be funded or paid, to (i) fund any portion
of its Loans, (ii) fund any portion of its participations in Letters of Credit
or (iii) pay over to any Credit Party any other amount required to be paid by it
hereunder, unless, in the case of clause (i) above, such Lender notifies the
Administrative Agent in writing that such failure is the result of such Lender’s
good faith determination that a condition precedent to funding (specifically
identified and including the particular default, if any) has not been satisfied,
(b) has notified the Company or any Credit Party in writing, or has made a
public statement to the effect, that it does not intend or expect to comply with
any of its funding obligations under this Agreement (unless such writing or
public statement indicates that such position is based on such Lender’s good
faith determination that a condition precedent (specifically identified and
including the particular default, if any) to funding a loan under this Agreement
cannot be satisfied) or generally under other agreements in which it commits to
extend credit, (c) has failed, within three (3) Business Days after request by a
Credit Party, acting in good faith, to provide a certification in writing from
an authorized officer of such Lender that it will comply with its obligations
(and is financially able to meet such obligations) to fund prospective Loans and
participations in then outstanding Letters of Credit under this Agreement,
provided that such Lender shall cease to be a Defaulting Lender pursuant to this
clause (c)



--------------------------------------------------------------------------------



 
[a151209exhibit101unsecur014.jpg]
8 upon such Credit Party’s receipt of such certification in form and substance
satisfactory to it and the Administrative Agent, or (d) has become the subject
of a Bankruptcy Event. “Designated Subsidiary Account Party” means Validus Re
and each Wholly-Owned Subsidiary of the Company set forth on Schedule 2.15 and
each Wholly-Owned Subsidiary of the Company which is designated as a Designated
Subsidiary Account Party in accordance with Section 2.15. “Dispositions” has the
meaning provided in Section 6.02. “Dividends” has the meaning provided in
Section 6.08. “Dollars” or “$” refers to lawful money of the United States of
America. “DSAP Assumption Agreement” means an assumption agreement in the form
of Exhibit C or such other form reasonably acceptable to the Administrative
Agent. “DTC” means the Depository Trust Company. “Effective Date” has the
meaning provided in Section 4.01. “Electronic Signature” means an electronic
sound, symbol, or process attached to, or associated with, a contract or other
record and adopted by a Person with the intent to sign, authenticate or accept
such contract or record. “Electronic System” means any electronic system,
including e-mail, e-fax, Intralinks®, ClearPar®, Debt Domain, Syndtrak and any
other Internet or extranet-based site, whether such electronic system is owned,
operated or hosted by the Administrative Agent or the Issuing Agent and any of
its respective Related Parties or any other Person, providing for access to data
protected by passcodes or other security system. “Eligible Person” means and
includes any commercial bank, insurance company, finance company, financial
institution, fund that invests in loans or any other “accredited investor” (as
defined in Regulation D of the Securities Act of 1933, as amended), but in any
event excluding the Company and its Subsidiaries. “Eligible Securities” has the
meaning provided in Section 1.01 of the Five-Year Secured Letter of Credit
Facility Agreement. “Environmental Law” means all laws, rules, regulations,
codes, ordinances, orders, decrees, judgments, injunctions, notices or binding
agreements issued, promulgated or entered into by any Governmental Authority,
relating in any way to the environment, preservation or reclamation of natural
resources, the management, release or threatened release of any Hazardous
Material or to health and safety matters. “Environmental Liability” means any
liability, contingent or otherwise (including any liability for damages, costs
of environmental remediation, fines, penalties or indemnities), of the Company
or any Subsidiary directly or indirectly resulting from or based upon (a) its
violation of any Environmental Law, (b) its generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials, (c)
its exposure to any Hazardous Materials, (d) its release or threatened release
of any Hazardous Materials into the environment or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing, but in



--------------------------------------------------------------------------------



 
[a151209exhibit101unsecur015.jpg]
9 each of (a) through (e) excluding liabilities arising out of Capital Markets
Products and insurance and reinsurance contracts, agreements and arrangements in
each case entered into in the ordinary course of business and not for
speculative purposes. “Equity Interests” means, with respect to any Person,
shares of capital stock of (or other ownership or profit interests in) such
Person, warrants, options or other rights for the purchase or other acquisition
from such Person of shares of capital stock of (or other ownership or profit
interests in) such Person, securities convertible into or exchangeable for
shares of capital stock of (or other ownership or profit interests in) such
Person or warrants, rights or options for the purchase or other acquisition from
such Person of such shares (or such other interests), and other ownership or
profit interests in such Person (including partnership, member or trust
interests therein), whether voting or nonvoting, and whether or not such shares,
warrants, options, rights or other interests are authorized or otherwise
existing on any date of determination; provided that “Equity Interests” shall
not include Indebtedness for borrowed money which is convertible into Equity
Interests. “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time and the regulations promulgated and rulings issued
thereunder. Section references to ERISA are to ERISA, as in effect at the date
of this Agreement and any subsequent provisions of ERISA, amendatory thereof,
supplemental thereto or substituted therefor. “ERISA Affiliate” means any
corporation or trade or business which is a member of the same controlled group
of corporations (within the meaning of Section 414(b) of the Code) as the
Company or any of its Subsidiaries or is under common control (within the
meaning of Section 414(c) of the Code) with the Company or any of its
Subsidiaries. “Eurodollar”, when used in reference to any Loan or Borrowing,
refers to whether such Loan, or the Loans comprising such Borrowing, are bearing
interest at a rate determined by reference to the Adjusted LIBO Rate. “Event of
Default” has the meaning provided in Article VII. “Excluded Taxes” means, with
respect to the Administrative Agent, the Issuing Agent, any Lender, or any other
recipient of any payment to be made by or on account of any obligation of any
Account Party hereunder or under any of the other Credit Documents, (a) Taxes
imposed on (or measured by) its net income or net profits (however denominated),
franchise Taxes and branch profits Taxes, in each case, (i) imposed by any
jurisdiction (or political subdivision thereof) in or under the laws of which
such recipient is organized or in which its principal office is located or, in
the case of any Lender, in which its applicable lending office is located, or
(ii) that are Other Connection Taxes, (b) in the case of a Foreign Lender (other
than an assignee pursuant to a request by such Account Party under Section
2.14(b)), any withholding Tax that is imposed by the United States of America or
Bermuda on amounts payable to or for the account of such Foreign Lender at the
time such Foreign Lender becomes a party to this Agreement (or designates a new
lending office), except to the extent that such Foreign Lender (or its assignor,
if any) was entitled, at the time of designation of a new lending office (or
assignment), to receive additional amounts from such Account Party with respect
to such withholding Tax pursuant to Section 2.12(a), (c) Taxes attributable to
such recipient’s failure to comply with Section 2.12(e) and (d) any U.S. Federal
withholding Taxes imposed under FATCA. “Existing Administrative Agent” means the
Administrative Agent, as defined in the Existing Credit Facility.



--------------------------------------------------------------------------------



 
[a151209exhibit101unsecur016.jpg]
10 “Existing Credit Facility” means that certain Four-Year Unsecured Letter of
Credit Facility Agreement dated as of March 9, 2012 among the Company, Validus
Re, Validus Re Americas, Ltd., the other Designated Subsidiary Account Parties
identified therein, the lenders party thereto and JPMorgan Chase Bank, N.A., as
Administrative Agent, as amended, restated, supplemented or otherwise modified
prior to the Effective Date. “FATCA” means Sections 1471 through 1474 of the
Code, as of the date of this Agreement (or any amended or successor version that
is substantively comparable and not materially more onerous to comply with), any
current or future regulations or official interpretations thereof and any
agreement entered into pursuant to Section 1471(b)(1) of the Code. “Federal
Funds Effective Rate” means, for any day, the rate calculated by the FRBNY based
on such day’s federal funds transactions by depository institutions (as
determined in such manner as the FRBNY shall set forth on its public website
from time to time) and published on the next succeeding Business Day by the
FRBNY as the federal funds effective rate. “Financial Officer” means the chief
financial officer, principal accounting officer, treasurer or controller of the
Company. “Fitch” means Fitch Ratings, Inc. “Five-Year Secured Letter of Credit
Facility” means the $300,000,000 five-year secured letter of credit facility
among the Company, Validus Re, various Designated Subsidiary Account Parties,
JPMorgan Chase Bank, N.A., as administrative agent, and one or more lenders
entered into on December 9, 2015, including the related collateral and security
documents and other instruments and agreements executed in connection therewith,
and amendments, renewals, replacements, refinancings and restatements to any of
the foregoing (provided that the principal amount thereof shall not exceed
$300,000,000 or, if increased in accordance with its terms, $400,000,000, plus
reasonable refinancing costs, fees and expenses). “Foreign Lender” means any
Lender that is resident for tax purposes or organized under the laws of a
jurisdiction other than (i) Bermuda, or (ii) the United States of America, any
State thereof or the District of Columbia; provided, however, that with respect
to an Account Party that is a U.S. Person, a Lender that is resident for tax
purposes or organized under the laws of Bermuda shall be considered a Foreign
Lender. “Foreign Pension Plan” means any plan, fund (including any
superannuation fund) or other similar program established or maintained outside
the United States of America by the Company or any one or more of its
Subsidiaries primarily for the benefit of employees of the Company or such
Subsidiaries residing outside the United States of America, which plan, fund or
other similar program provides, or results in, retirement income, a deferral of
income in contemplation of retirement or payments to be made upon termination of
employment, and which plan is not subject to ERISA or the Code. “FRBNY” means
the Federal Reserve Bank of New York. “FRBNY Rate” means, for any day, the
greater of (a) the Federal Funds Effective Rate in effect on such day and (b)
the Overnight Bank Funding Rate in effect on such day; provided that if both
such rates are not so published for any day that is a Business Day, the term
“FRBNY Rate” means the rate quoted for such day for a federal funds transaction
at 11:00 a.m., New York City time, on such day received by the Administrative
Agent from a Federal funds broker of recognized standing selected by



--------------------------------------------------------------------------------



 
[a151209exhibit101unsecur017.jpg]
11 it; provided, further, that if any of the aforesaid rates shall be less than
zero, such rate shall be deemed to be zero for purposes of this Agreement.
“Fronted Letter of Credit” has the meaning provided in Section 2.02(a). “Fronted
Unpaid Drawing” has the meaning provided in clause (y) of Section 2.05(a).
“Fronting Arrangement” means an agreement or other arrangement by a Regulated
Insurance Company pursuant to which an insurer or insurers agree to issue
insurance policies at the request or on behalf of such Regulated Insurance
Company and such Regulated Insurance Company assumes the obligations in respect
thereof pursuant a Reinsurance Agreement or otherwise. “Fronting Lender” means
any Lender (or any Affiliate thereof) which is requested by an Account Party,
and which in its sole discretion agrees expressly in writing, to issue Fronted
Letters of Credit hereunder pursuant to Section 2.02. “Fronting Participant” has
the meaning provided in Section 2.02(b). “GAAP” means generally accepted
accounting principles in the United States of America. “Governmental Authority”
means the government of the United States of America, any other nation or any
political subdivision thereof, whether state or local, and any agency,
authority, instrumentality, regulatory body, court, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government. “Guarantee”
of or by any Person (the “guarantor”) means any obligation guaranteeing or
intended to guarantee any Indebtedness, leases, dividends or other obligations
(“primary obligations”) of any other Person (the “primary obligor”) in any
manner, whether directly or indirectly, including any obligation of such Person,
whether or not contingent, (a) to purchase any such primary obligation or any
property constituting direct or indirect security therefor, (b) to advance or
supply funds (i) for the purchase or payment of any such primary obligation or
(ii) to maintain working capital or equity capital of the primary obligor or
otherwise to maintain the net worth or solvency of the primary obligor, (c) to
purchase or lease property, securities or services primarily for the purpose of
assuring the owner of any such primary obligation of the ability of the primary
obligor to make payment of such primary obligation or (d) otherwise to assure or
hold harmless the owner of such primary obligation against loss in respect
thereof; provided, however, that the term Guarantee shall not include (x)
endorsements of instruments for deposit or collection in the ordinary course of
business and (y) obligations of any Regulated Insurance Company under Insurance
Contracts, Reinsurance Agreements, Fronting Arrangements or Retrocession
Agreements (including any Liens with respect thereto). The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the primary obligation in respect of which such Guarantee is made or,
if not stated or determinable, the maximum reasonably anticipated liability in
respect thereof (assuming such Person is required to perform thereunder) as
determined by such Person in good faith. “Guaranteed Creditors” means and
includes each of the Administrative Agent, the Lenders and each LC Issuer.
“Guaranteed Obligations” means all reimbursement obligations and Unpaid Drawings
with respect to Letters of Credit and all other obligations (including
obligations which, but for the automatic stay under Section 362(a) of the
Bankruptcy Code or other applicable similar laws, would



--------------------------------------------------------------------------------



 
[a151209exhibit101unsecur018.jpg]
12 become due), liabilities and indebtedness owing by each Designated Subsidiary
Account Party to the Guaranteed Creditors under this Agreement (including
indemnities, fees and interest thereon (including, in each case, any interest
accruing after the commencement of any bankruptcy, insolvency, receivership or
similar proceeding at the rate provided for in the respective documentation,
whether or not such interest is allowed in any such proceeding)), whether now
existing or hereafter incurred under, arising out of or in connection with this
Agreement and the due performance and compliance by each Designated Subsidiary
Account Party with all of the terms, conditions and agreements contained in this
Agreement applicable to such Designated Subsidiary Account Party. “Hazardous
Materials” means all explosive or radioactive substances or wastes and all
hazardous or toxic substances, wastes or other pollutants, including petroleum
or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.
“Hybrid Capital” means any security that affords equity benefit to the issuer
thereof (under the procedures and guidelines of the S&P) by having ongoing
payment requirements that are more flexible than interest payments associated
with conventional indebtedness for borrowed money and by being contractually
subordinated to such indebtedness. For the avoidance of doubt, the Company’s
Junior Subordinated Deferrable Debentures constitute Hybrid Capital. “Impacted
Interest Period” has the meaning assigned to such term in the definition of
“LIBO Rate”. “Indebtedness” of any Person means, without duplication, (a) all
obligations of such Person for borrowed money, (b) all obligations of such
Person evidenced by bonds, debentures, notes or similar instruments, (c) all
obligations of such Person under conditional sale or other title retention
agreements relating to property acquired by such Person, (d) all obligations of
such Person in respect of the deferred purchase price of property or services
(excluding current ordinary course trade accounts payable deferred compensation
and any purchase price adjustment, earnout, contingent payment or deferred
payment of a similar nature incurred in connection with an acquisition), (e) all
Indebtedness of others secured by (or for which the holder of such Indebtedness
has an existing right, contingent or otherwise, to be secured by) any Lien on
property owned or acquired by such Person, whether or not the Indebtedness
secured thereby has been assumed, provided that the amount of Indebtedness of
such Person shall be the lesser of (i) the fair market value of such property at
such date of determination (determined in good faith by the Company) and (ii)
the amount of such Indebtedness of such other Person, (f) all Guarantees by such
Person of Indebtedness of others, (g) all Capital Lease Obligations of such
Person, (h) all obligations (or to the extent netting is permitted under the
applicable agreement governing such Capital Markets Products and such netting is
limited with respect to the counterparty or counterparties of such agreement,
all net termination obligations) of such Person under transactions in Capital
Markets Products and (i) all reimbursement obligations of such Person in respect
of letters of credit, letters of guaranty, bankers’ acceptances and similar
credit transactions; provided that, Indebtedness shall not include any preferred
(including without limitation trust preferred) or preference securities or
Hybrid Capital, in each case issued by the Company, to the extent such preferred
or preference securities or Hybrid Capital would be treated as equity issued by
the Company under the applicable procedures and guidelines of S&P as of the date
hereof. The Indebtedness of any Person shall include the Indebtedness of any
other entity (including any partnership in which such Person is a general
partner) to the extent such Person is liable therefor as a result of such
Person’s ownership interest in or other relationship with such entity, except to
the extent the terms of such Indebtedness provide that such Person is not liable
therefor. For the avoidance of doubt, Indebtedness shall not include (v) current
trade payables (including current payables under insurance contracts and current
reinsurance payables) and accrued expenses, in each case arising in the ordinary
course of business, (w) obligations and Guarantees of Regulated Insurance



--------------------------------------------------------------------------------



 
[a151209exhibit101unsecur019.jpg]
13 Companies with respect to Policies, (x) obligations and Guarantees with
respect to products underwritten by Regulated Insurance Companies in the
ordinary course of business, including insurance and reinsurance policies,
annuities, performance and surety bonds, assumptions of liabilities and any
related contingent obligations and (y) Reinsurance Agreements and Fronting
Arrangements and Guarantees thereof entered into by any Regulated Insurance
Company in the ordinary course of business. “Indemnified Taxes” means Taxes,
other than Excluded Taxes and Other Taxes, imposed on or with respect to any
payment made by or on account of any obligation of any Account Party under this
Agreement. “Indemnitee” has the meaning provided in Section 10.03(b). “Index
Rating” means (i) with respect to S&P, the Company’s Counterparty Credit Rating,
(ii) with respect to Moody’s, the Company’s Long-term Issuer Rating and (iii)
with respect to Fitch, the Company’s Long-term Issuer Credit Rating. “Ineligible
Institution” has the meaning assigned to such term in Section 10.04(b).
“Information” has the meaning provided in Section 10.12. “Insurance Business”
means one or more aspects of the business of selling, issuing or underwriting
insurance or reinsurance and other businesses reasonably related thereto.
“Insurance Contract” means any insurance contract or policy issued by a
Regulated Insurance Company but shall not include any Reinsurance Agreement,
Fronting Arrangement or Retrocession Agreement. “Insurance Licenses” means the
material licenses (including licenses or certificates of authority from
Applicable Insurance Regulatory Authorities), permits or authorizations to
transact insurance and reinsurance business held by any Regulated Insurance
Company. “Interest Election Request” has the meaning provided in Section
2.20(b). “Interest Payment Date” means (a) with respect to any ABR Loan, the
last day of each March, June, September and December and (b) with respect to any
Eurodollar Loan, the last day of the Interest Period applicable to the Borrowing
of which such Loan is a part and, in the case of a Eurodollar Borrowing with an
Interest Period of more than three months’ duration, each day that would have
been an Interest Payment Date had successive Interest Periods of three months
duration been applicable to such Borrowing. “Interest Period” means, with
respect to any Eurodollar Borrowing, the period commencing on the date of such
Borrowing and ending on the numerically corresponding day in the calendar month
that is one, two, three or six months (or, if available to each Lender affected,
nine or twelve months) thereafter, as the Company may elect; provided, that (i)
if any Interest Period would end on a day other than a Business Day, such
Interest Period shall be extended to the next succeeding Business Day unless, in
the case of a Eurodollar Borrowing only, such next succeeding Business Day would
fall in the next calendar month, in which case such Interest Period shall end on
the next preceding Business Day and (ii) any Interest Period pertaining to a
Eurodollar Borrowing that commences on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the last
calendar month of such Interest Period) shall end on the last Business Day of
the last calendar month of such Interest Period. For purposes hereof, the date
of a Borrowing initially shall be the date on



--------------------------------------------------------------------------------



 
[a151209exhibit101unsecur020.jpg]
14 which such Borrowing is made and, in the case of a Eurodollar Borrowing,
thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing. “Interpolated Rate” means, at any time, for any
Interest Period, the rate per annum determined by the Administrative Agent
(which determination shall be conclusive and binding absent manifest error) to
be equal to the rate that results from interpolating on a linear basis between:
(a) the LIBOR Screen Rate for the longest period (for which the LIBOR Screen
Rate is available for the applicable currency) that is shorter than the Impacted
Interest Period and (b) the LIBOR Screen Rate for the shortest period (for which
the LIBOR Screen Rate is available for the applicable currency) that exceeds the
Impacted Interest Period, in each case, at such time. “IPC” means Validus
Amalgamation Subsidiary, Ltd., a company organized under the laws of Bermuda and
successor by amalgamation to IPC Holdings, Ltd. “IPC Facility” means the letters
of credit master agreement between IPCRe Limited and Citibank N.A., providing
for letters of credit and any modifications, amendments, restatements, waivers,
extensions, renewals, replacements or refinancings thereof; provided that any
such modifications, amendments, waivers, extensions, renewals, replacements or
refinancings be on terms which, when taken together as a whole, are not adverse
in any material respect to the interests of the Lenders, as compared to those
contained in the IPC Facility as of the date hereof. “IPCRe Limited” means IPCRe
Limited, a company organized under the laws of Bermuda. “Issuing Agent” means
JPMorgan Chase Bank, N.A. in its capacity as Issuing Agent with respect to
Several Letters of Credit pursuant to Section 2.01. “Joint Lead Arrangers and
Joint Bookrunners” means, collectively, J.P. Morgan Securities LLC, Lloyds
Securities Inc., Barclays Bank plc, HSBC Securities (USA) Inc. and SunTrust
Robinson Humphrey, Inc. “Junior Subordinated Deferrable Debentures” mean the
Company’s Junior Subordinated Deferrable Interest Debentures due 2036 issued
under the Junior Subordinated Indenture dated as of June 15, 2006 between the
Company and JPMorgan Chase Bank, National Association, as Trustee, as the same
has been and may be amended from time to time, and any substantially similarly
structured security issued by the Company or any of its Subsidiaries, including
for the avoidance of doubt the Company’s Junior Subordinated Deferrable Interest
Debentures due 2037 issued under the Junior Subordinated Indenture dated June
21, 2007 between the Company and Wilmington Trust Company, as Trustee, Flagstone
Reinsurance Holdings Limited's (now Flagstone) Junior Subordinated Deferrable
Interest Notes due 2036 issued under the Junior Subordinated Indenture dated
August 23, 2006 between Flagstone Reinsurance Holdings Limited and JPMorgan
Chase Bank, National Association, as Trustee, Flagstone Reinsurance Holdings
Limited's (now Flagstone) Junior Subordinated Deferrable Interest Notes due 2037
issued under the Junior Subordinated Indenture dated September 20, 2007 between
Flagstone Reinsurance Holdings Limited and The Bank of New York Trust Company,
National Association, as Trustee, and Flagstone Finance S.A.'s Junior
Subordinated Deferrable Interest Notes due 2037 issued under the Junior
Subordinated Indenture dated June 8, 2007 between Flagstone Finance S.A. and
Wilmington Trust Company, as Trustee, each as the same may be amended from time
to time. “LC Issuer” means each of the Issuing Agent and each Fronting Lender.



--------------------------------------------------------------------------------



 
[a151209exhibit101unsecur021.jpg]
15 “Legal Requirements” means all applicable laws, rules and regulations and
interpretations thereof made by any governmental body or regulatory authority
(including any Applicable Insurance Regulatory Authority) having jurisdiction
over the Company or a Subsidiary. “Lender Parent” means, with respect to any
Lender, any Person as to which such Lender is, directly or indirectly, a
subsidiary. “Lenders” has the meaning provided in the first paragraph of this
Agreement. As the context requires, “Lenders” shall include each Limited
Fronting Lender. “Letter of Credit Fee” has the meaning provided in Section
2.11(c). “Letter of Credit Outstandings” means, at any time, the sum of (i) the
aggregate Stated Amount of all outstanding Several Letters of Credit, (ii) the
aggregate Stated Amount of all outstanding Fronted Letters of Credit and (iii)
the aggregate amount of all Unpaid Drawings in respect of all Letters of Credit
at such time. “Letter of Credit Request” has the meaning provided in Section
2.04(a). “Letter of Credit Supportable Obligations” means the obligations of the
Account Parties or any of their subsidiaries which are permitted to exist
pursuant to the terms of this Agreement in connection with the Insurance
Business of such Account Parties and their subsidiaries. “Letters of Credit”
means the Several Letters of Credit and the Fronted Letters of Credit. “Leverage
Ratio” means the ratio of (i) Consolidated Indebtedness to (ii) Consolidated
Total Capital. “LIBO Rate” means, with respect to any Eurodollar Borrowing for
any applicable Interest Period, the London interbank offered rate as
administered by ICE Benchmark Administration (or any other Person that takes
over the administration of such rate) for Dollars for a period equal in length
to such Interest Period as displayed on pages LIBOR01 or LIBOR02 of the Reuters
screen or, in the event such rate does not appear on either of such Reuters
pages, on any successor or substitute page on such screen that displays such
rate, or on the appropriate page of such other information service that
publishes such rate as shall be selected by the Administrative Agent from time
to time in its reasonable discretion (in each case the “LIBOR Screen Rate”) at
approximately 11:00 a.m., London time, two (2) Business Days prior to the
commencement of such Interest Period; provided that, if the LIBOR Screen Rate
shall be less than zero, such rate shall be deemed to be zero for the purposes
of this Agreement; provided, further, that if a LIBOR Screen Rate shall not be
available at such time for such Interest Period (the “Impacted Interest
Period”), then the LIBO Rate for such Interest Period shall be the Interpolated
Rate; provided, that, if any Interpolated Rate shall be less than zero, such
rate shall be deemed to be zero for the purposes of this Agreement. It is
understood and agreed that all of the terms and conditions of this definition of
“LIBO Rate” shall be subject to Section 2.24. “Lien” means, with respect to any
asset, (a) any mortgage, deed of trust, lien, pledge, hypothecation,
encumbrance, charge or security interest in, on or of such asset, (b) the
interest of a vendor or a lessor under any conditional sale agreement, capital
lease or title retention agreement (or any financing lease having substantially
the same economic effect as any of the foregoing) relating to such asset and (c)
in the case of securities, any purchase option, call or similar right of a third
party with respect to such securities.



--------------------------------------------------------------------------------



 
[a151209exhibit101unsecur022.jpg]
16 “Limited Fronting Lender” means any Lender, to the extent that such Person
agrees (in its sole and absolute discretion) to be an issuer with respect to any
Non-NAIC Approved Bank’s Applicable Percentage of Several Letters of Credit
outstanding and/or issued during the period that such Non-NAIC Approved Bank is
a Non-NAIC Approved Bank, all pursuant to a Limited Fronting Lender Agreement.
“Limited Fronting Lender Agreement” has the meaning provided in Section 2.01(e).
“Lloyd’s LC Facility” means that certain amended and restated letter of credit
facility agreement, dated as of November 19, 2013, between the Company and
Talbot Holdings Ltd. and Lloyds TSB Bank plc and ING Bank N.V., London Branch
providing for the issuance of letters of credit in support of obligations of
Talbot Holdings Ltd. under its 2012 and 2013 underwriting years’ letter of
credit facility procurement agreements and capital stock arrangements with
Talbot 2002 Underwriting Capital Ltd. 2002 in an aggregate principal amount of
up to $25,000,000 at any time outstanding (the “FAL Facility Agreement”) and any
modifications, amendments, restatements, waivers, extensions, renewals,
replacements or refinancings thereof; provided that any such modifications,
amendments, waivers, extensions, renewals, replacements or refinancings be on
terms which, when taken together as a whole, are not adverse in any material
respect to the interests of the Lenders, as compared to those contained in the
FAL Facility Agreement. “Loan” has the meaning provided in Section 2.16(a).
“Loan Exposure” means, at any time, the aggregate principal amount of all Loans
then outstanding. “Margin Stock” has the meaning provided in Regulation U.
“Material Adverse Effect” means any material adverse condition or any material
adverse change in or affecting (x) the business, operations, assets, liabilities
or financial condition of the Company and its Subsidiaries, taken as a whole, or
(y) the rights and remedies of the Lenders or the ability of the Company and
each other Account Party, taken as a whole, to perform their respective
obligations to the Lenders under this Agreement. “Maximum Rate” has the meaning
provided in Section 10.13. “Minimum Consolidated Net Worth Amount” means, at any
time, an amount which initially shall be equal to $2,600,000,000, and which
amount shall be increased as follows: (i) immediately following the last day of
each fiscal quarter (commencing with the fiscal quarter ended June 30, 2015) by
an amount (if positive) equal to 25% of the Net Income for such fiscal quarter
and (ii) by 50% of the aggregate increases in the consolidated shareholders’
equity of the Company during such fiscal quarter by reason of the issuance and
sale of common Equity Interests of the Company, including upon any conversion of
debt securities of the Company into such Equity Interests. “Moody’s” means
Moody’s Investors Service, Inc. “Multiemployer Plan” means any multiemployer
plan as defined in Section 4001(a)(3) of ERISA, which is maintained or
contributed to by (or to which there is an obligation to contribute of) the
Company, any of its Subsidiaries or any ERISA Affiliate, and each such plan for
the five year period immediately following the latest date on which the Company,
such Subsidiary or such ERISA Affiliate contributed to or had an obligation to
contribute to such plan.



--------------------------------------------------------------------------------



 
[a151209exhibit101unsecur023.jpg]
17 “NAIC” means the National Association of Insurance Commissioners and any
successor thereto. “NAIC Approved Bank” means (a) any bank listed on the most
current list of banks approved by the Securities Valuation Office of the NAIC
(the “NAIC Bank List”) or (b) any Lender as to which its confirming bank is a
bank listed on the NAIC Bank List. “Net Income” shall mean, for any period, an
amount equal to the net income of the Company and its Subsidiaries (determined
on a consolidated basis in accordance with GAAP) for such period. “Net Worth”
means, as to any Person, the sum of its capital stock (including its preferred
stock), capital in excess of par or stated value of shares of its capital stock
(including its preferred stock), retained earnings and any other account which,
in accordance with GAAP, constitutes stockholders equity, but excluding (i) any
treasury stock and (ii) the amount of the effects of Financial Accounting
Statement No. 115 (which amount is shown on the Company’s December 31, 2014
balance sheet under the caption “Accumulated other comprehensive income” and
which, after adoption of Financial Accounting Statements Nos. 157 and 159 will
be measured as the difference between investments carried at estimated fair
value and investments carried at amortized cost). “Non-NAIC Approved Bank”
means, at any time, any Lender that is not an NAIC Approved Bank. “Notice of
Non-Extension” has the meaning provided in Section 2.07. “OFAC” means the Office
of Foreign Assets Control of the U.S. Department of the Treasury. “Other
Connection Taxes” means, with respect to the Administrative Agent, the Issuing
Agent, any Lender or any other recipient of any payment to be made by or on
account of any obligation of any Account Party hereunder or under any of the
other Credit Documents, Taxes imposed as a result of a present or former
connection between such Person and the jurisdiction imposing such Tax (other
than connections arising from such Person having executed, delivered, become a
party to, performed its obligations under, received payments under, received or
perfected a security interest under, engaged in any other transaction pursuant
to or enforced this Agreement, or sold or assigned any Loan or an interest in
any obligation of any Account Party under this Agreement). “Other Taxes” means
any and all present or future stamp, registration, court or documentary taxes or
any other similar excise or property taxes, charges or similar levies arising
from any payment made hereunder or from the execution, delivery or enforcement
of, or performance under, or otherwise in connection with this Agreement other
than any Taxes that are Other Connection Taxes imposed with respect to an
assignment (other than an assignment made pursuant to Section 2.14). “Overnight
Bank Funding Rate” means, for any day, the rate comprised of both overnight
federal funds and overnight eurodollar borrowings by U.S.-managed banking
offices of depository institutions (as such composite rate shall be determined
by the FRBNY as set forth on its public website from time to time) and published
on the next succeeding Business Day by the FRBNY as an overnight bank funding
rate (from and after such date as the FRBNY shall commence to publish such
composite rate). “Participant” has the meaning provided in Section 10.04(c).



--------------------------------------------------------------------------------



 
[a151209exhibit101unsecur024.jpg]
18 “Participant Register” has the meaning provided in Section 10.04(c).
“Participating Issuer” means, from time to time with respect to each Several
Letter of Credit, each Non-NAIC Approved Bank for whose Applicable Percentage a
Limited Fronting Lender has agreed to be liable as an issuer. “Patriot Act” has
the meaning provided in Section 10.14. “PBGC” means the Pension Benefit Guaranty
Corporation referred to and defined in ERISA and any successor entity performing
similar functions. “Permitted Subsidiary Indebtedness” means: (a) Indebtedness
of any Subsidiary of the Company under this Agreement or existing on the date
hereof and listed on Schedule 3.14 and extensions, renewals and replacements of
any such Indebtedness, provided that such extending, renewal or replacement
Indebtedness (i) shall not be Indebtedness of an obligor that was not an obligor
with respect to the Indebtedness being extended, renewed or replaced, (ii) shall
not be in a principal amount that exceeds the principal amount of the
Indebtedness being extended, renewed or replaced (plus any accrued but unpaid
interest and redemption premium payable by the terms of such Indebtedness
thereon and reasonable refinancing or renewal fees, costs and expenses), (iii)
shall not have an earlier maturity date or shorter weighted average life than
the Indebtedness being extended, renewed or replaced and (iv) shall be
subordinated to the Indebtedness incurred hereunder on terms (if any) at least
as favorable to the Lenders as the Indebtedness being extended, renewed or
replaced; (b) Indebtedness of any Subsidiary of the Company incurred in the
ordinary course of business in connection with any Capital Markets Product that
are not entered into for speculative purposes; (c) Indebtedness owed by
Subsidiaries of the Company to the Company or any of its Subsidiaries; (d)
Indebtedness of any Subsidiary of the Company incurred to finance the
acquisition, construction or improvement of any fixed or capital assets,
including Capital Lease Obligations and any Indebtedness assumed by any
Subsidiary of the Company in connection with the acquisition of any such assets
or secured by a Lien on any such assets prior to the acquisition thereof,
provided that (i) such Indebtedness is incurred prior to or within 90 days after
such acquisition or the completion of such construction or improvement and (ii)
the aggregate principal amount of Indebtedness permitted by this clause (d)
shall not exceed $10,000,000 at any time outstanding; (e) Indebtedness of any
Subsidiary of the Company in respect of letters of credit issued to reinsurance
cedents, or to lessors of real property in lieu of security deposits in
connection with leases of any Subsidiary of the Company, in each case in the
ordinary course of business; (f) Indebtedness of any Subsidiary of the Company
incurred in the ordinary course of business in connection with workers’
compensation claims, self-insurance obligations, unemployment insurance or other
forms of governmental insurance or benefits and pursuant to letters of credit or
other security arrangements entered into in connection with such insurance or
benefit; and (g) Indebtedness of any Designated Subsidiary Account Parties under
the Five-Year Secured Letter of Credit Facility;



--------------------------------------------------------------------------------



 
[a151209exhibit101unsecur025.jpg]
19 (h) Indebtedness representing installment insurance premiums owing by the
Company or any Subsidiary in the ordinary course of business in respect of the
liability insurance, casualty insurance or business interruption insurance
maintained by the Company or any Subsidiary, in each case in respect of their
properties and assets (but excluding, for the avoidance of doubt, any insurance
or reinsurance provided or obtained by the Company or any Subsidiary in
connection with performing its Insurance Business or managing risk in respect
thereof); (i) Acquired Indebtedness of Subsidiaries in an aggregate principal
amount not exceeding $250,000,000 at any time outstanding; (j) without
duplication, additional Indebtedness of Subsidiaries of the Company not
otherwise permitted under clauses (a) through (i) of this definition which, when
added to the aggregate amount of all Liens (other than with respect to
Indebtedness incurred pursuant to this clause (j)) incurred by the Company
pursuant to Section 6.03(w), shall not exceed at any time outstanding 10% of
Consolidated Net Worth at the time of incurrence of any new Indebtedness under
this clause (j); provided that immediately after giving effect (including pro
forma effect) to the incurrence of any Indebtedness pursuant to this clause (j),
no Event of Default shall have occurred and be continuing; (k) Indebtedness
arising from Guarantees made by any Subsidiary of the Company of the type
described in the definition hereof; (l) Indebtedness of any Subsidiary including
any Designated Subsidiary Account Parties in connection with the Junior
Subordinated Deferrable Debentures, including the sale, assignment or transfer
of such Indebtedness among Subsidiaries including Designated Subsidiary Account
Parties; and (m) Indebtedness of Validus Holdings (UK) plc created in connection
with its acquisition of Validus Reinsurance (Switzerland) Ltd. “Person” means
any natural person, corporation, limited liability company, trust, joint
venture, association, company, partnership, Governmental Authority or other
entity. “Plan” means any pension plan as defined in Section 3(2) of ERISA and
subject to Title IV of ERISA, which is maintained or contributed to by (or to
which there is an obligation to contribute of) the Company or any of its
Subsidiaries or any of their ERISA Affiliates, and each such plan for the five
year period immediately following the latest date on which the Company, any of
its Subsidiaries or any of their ERISA Affiliates maintained, contributed to or
had an obligation to contribute to such plan. “Platform” means Debt Domain,
Intralinks, Syndtrak or a substantially similar electronic transmission system.
“Policies” means all insurance policies, annuity contracts, guaranteed interest
contracts and funding agreements (including riders to any such policies or
contracts, certificates issued with respect to group life insurance or annuity
contracts and any contracts issued in connection with retirement plans or
arrangements) and assumption certificates issued or to be issued (or filed
pending current review by applicable Governmental Authorities) by any Regulated
Insurance Company and any coinsurance agreements entered into or to be entered
into by any Regulated Insurance Company. “Preferred Securities” means any
preferred Equity Interests (or capital stock) of any Person that has
preferential rights with respect to dividends or redemptions or upon liquidation
or



--------------------------------------------------------------------------------



 
[a151209exhibit101unsecur026.jpg]
20 dissolution of such Person over shares of common Equity Interests (or capital
stock) of any other class of such Person. “Prime Rate” means the rate of
interest per annum publicly announced from time to time by JPMorgan Chase Bank,
N.A., as its prime rate in effect at its principal office in New York City; each
change in the Prime Rate shall be effective from and including the date such
change is publicly announced as being effective. “Private Act” means separate
legislation enacted in Bermuda with the intention that such legislation apply
specifically to any Account Party, in whole or in part. “Protected Cell Company”
means a Subsidiary that has created segregated accounts pursuant to the
provisions of the Segregated Account Companies Act 2000 of Bermuda. “Register”
has the meaning provided in Section 10.04(b). “Regulated Insurance Company”
means any Subsidiary of the Company, whether now owned or hereafter acquired,
that is authorized or admitted to carry on or transact Insurance Business in any
jurisdiction (foreign or domestic) and is regulated by any Applicable Insurance
Regulatory Authority. “Regulation D” means Regulation D of the Board as from
time to time in effect and any successor to all or a portion thereof
establishing reserve requirements. “Regulation T” means Regulation T of the
Board as from time to time in effect and any successor to all or a portion
thereof establishing margin requirements. “Regulation U” means Regulation U of
the Board as from time to time in effect and any successor to all or a portion
thereof establishing margin requirements. “Regulation X” means Regulation X of
the Board as from time to time in effect and any successor to all or a portion
thereof establishing margin requirements. “Reinsurance Agreement” means any
agreement, contract, treaty, certificate or other arrangement whereby any
Regulated Insurance Company agrees to transfer, cede or retrocede to another
insurer or reinsurer all or part of the liability assumed or assets held by such
Regulated Insurance Company under a policy or policies of insurance issued by
such Regulated Insurance Company or under a reinsurance agreement assumed by
such Regulated Insurance Company. “Related Parties” means, with respect to any
specified Person, such Person’s Affiliates and the respective directors,
officers, employees, agents and advisors of such Person and such Person’s
Affiliates. “Replaced Lender” has the meaning provided in Section 2.14(b).
“Replacement Lender” has the meaning provided in Section 2.14(b). “Required
Lenders” means at any time Lenders having more than 50% of the aggregate amount
of the Commitments; provided that if the Total Commitment has been terminated,
then the Required Lenders means Lenders whose aggregate Credit Exposures exceed
50% of the Loan Exposure and the aggregate amount of Letter of Credit
Outstandings at such time; provided, further, that, so long as a Lender is a
Defaulting Lender, the Commitments and the Credit Exposures of such Lender shall
not be



--------------------------------------------------------------------------------



 
[a151209exhibit101unsecur027.jpg]
21 included in determining whether the Required Lenders have taken or may take
any action hereunder (including any consent to any amendment or waiver pursuant
to Section 10.02); provided that any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender which affects such Defaulting
Lender differently than other affected Lenders shall require the consent of such
Defaulting Lender. “Restricted Margin Stock” means Margin Stock owned by the
Company or any of its Subsidiaries the value of which (determined as required
under clause 2(i) of the definition of “Indirectly Secured” set forth in
Regulation U) represents not more than 33% of the aggregate value (determined as
required under clause (2)(i) of the definition of “Indirectly Secured” set forth
in Regulation U), on a consolidated basis, of the property and assets of the
Company and its Subsidiaries (excluding any Margin Stock) that is subject to the
provisions of Sections 6.02 and 6.03. “Retrocession Agreement” means any
agreement, contract, treaty or other arrangement whereby one or more insurers or
reinsurers, as retrocessionaires, assume liabilities of reinsurers under a
Reinsurance Agreement or other retrocessionaires under another Retrocession
Agreement. “S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s
Financial Services LLC business. “Sanctioned Country” means, at any time, a
country, region or territory which is itself the subject or target of any
comprehensive Sanctions (at the time of this Agreement, Crimea, Cuba, Iran,
North Korea, Sudan and Syria). “Sanctioned Person” means, at any time, (a) any
Person listed in any Sanctions-related list of designated Persons maintained by
OFAC, the U.S. Department of State, the United Nations Security Council, the
European Union, Her Majesty’s Treasury of the United Kingdom or other relevant
and applicable sanctions authority, (b) any Person located, organized or
resident in a Sanctioned Country or (c) any Person owned 50% or more or
controlled by any such Person or Persons described in the foregoing clauses (a)
or (b). “Sanctions” means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by OFAC or the U.S. Department of State or (b) the
United Nations Security Council, the European Union, Her Majesty’s Treasury of
the United Kingdom or other relevant and applicable sanctions authority. “SAP”
means, with respect to any Regulated Insurance Company, the statutory accounting
principles and accounting procedures and practices prescribed or permitted by
the Applicable Insurance Regulatory Authority of the state or jurisdiction in
which such Regulated Insurance Company is domiciled; it being understood and
agreed that determinations in accordance with SAP for purposes of Article VII,
including defined terms as used therein, are subject (to the extent provided
therein) to Section 1.04. “SEC” means the Securities and Exchange Commission or
any successor thereto. “Service of Process Agent” means CT Corporation Systems,
111 Eighth Avenue, New York, New York 10011. “Several Letter of Credit” has the
meaning provided in Section 2.01(a). “Several Unpaid Drawing” has the meaning
provided in clause (x) of Section 2.05(a).



--------------------------------------------------------------------------------



 
[a151209exhibit101unsecur028.jpg]
22 “Significant Insurance Subsidiary” means a Regulated Insurance Company which
is also a Significant Subsidiary. “Significant Subsidiary” means (a) Validus Re,
(b) Talbot Holdings Ltd. and (c) each other Subsidiary of the Company that
either (i) as of the end of the most recently completed fiscal year of the
Company for which audited financial statements are available, has assets that
exceed 10% of the total consolidated assets of the Company and all of its
Subsidiaries as of the last day of such period or (ii) for the most recently
completed fiscal year of the Company for which audited financial statements are
available, has revenues that exceed 10% of the consolidated revenue of the
Company and all of its Subsidiaries for such period; provided that, if at any
time the aggregate amount of the total consolidated assets of the Company and
all of its Subsidiaries or the consolidated revenue of the Company and all of
its Subsidiaries attributable to Subsidiaries that are not Significant
Subsidiaries exceeds fifteen percent (15%) of the total consolidated assets of
the Company and all of its Subsidiaries as of the end of any such fiscal year or
fifteen percent (15%) of the consolidated revenue of the Company and all of its
Subsidiaries for any such fiscal quarter, the Company (or, in the event the
Company has failed to do so within ten days, the Administrative Agent) shall
designate sufficient Subsidiaries as “Significant Subsidiaries” to eliminate
such excess, and such designated Subsidiaries shall for all purposes of this
Agreement constitute Significant Subsidiaries. “Solvent” means, with respect to
any Person on a particular date, that on such date (a) the amount of the
“present fair saleable value” of each of the business and assets of such Person
will, as of such date, exceed the amount of all “liabilities of such Person,
contingent or otherwise”, as of such date, as such quoted terms are determined
in accordance with applicable federal and state laws governing determinations of
the insolvency of debtors, (b) the present fair saleable value of each of the
business and assets of such Person is greater than the amount that will be
required to be paid on or in respect of the probable “liability” on the existing
debts and other “liabilities contingent or otherwise” of such Person, (c) the
assets of such Person do not constitute unreasonably small capital for such
Person to carry out its business as now conducted and as proposed to be
conducted including the capital needs of such Person, taking into account the
particular capital requirements of the business conducted by such Person and
projected capital requirements and capital availability thereof, (d) such Person
does not intend to incur debts beyond their ability to pay such debts as they
mature (taking into account the timing and amounts of cash to be received by
such Person, and of amounts to be payable on or in respect of debt of such
Person) and (e) such Person does not believe that final judgments against such
Person in actions for money damages presently pending will be rendered at a time
when, or in an amount such that, they will be unable to satisfy any such
judgments promptly in accordance with their terms (taking into account the
maximum reasonable amount of such judgments in any such actions and the earliest
reasonable time at which such judgments might be rendered) and such Person
believes that its cash flow, after taking into account all other anticipated
uses of the cash of such Person (including the payments on or in respect of debt
referred to in paragraph (d) of this definition), will at all times be
sufficient to pay all such judgments promptly in accordance with their terms.
For purposes of this definition, (i) “debt” means liability on a “claim”, and
(ii) “claim” means any (A) right to payment, whether or not such a right is
reduced to judgment, liquidated, unliquidated, fixed, contingent, matured,
unmatured, disputed, undisputed, legal, equitable, secured or unsecured or (B)
right to an equitable remedy for breach of performance if such breach gives rise
to a right to payment, whether or not such right to an equitable remedy is
reduced to judgment, fixed, contingent, matured or unmatured, disputed,
undisputed, secured or unsecured. “Stated Amount” means at, any time, the
maximum amount available to be drawn under any Letter of Credit (regardless of
whether any conditions for drawing could then be met). “Statutory Reserve Rate”
means a fraction (expressed as a decimal), the numerator of which is the number
one and the denominator of which is the number one minus the aggregate of the



--------------------------------------------------------------------------------



 
[a151209exhibit101unsecur029.jpg]
23 maximum reserve percentages (including any marginal, special, emergency or
supplemental reserves) expressed as a decimal established by the Board to which
the Administrative Agent is subject for Eurocurrency funding (currently referred
to as “Eurocurrency Liabilities” in Regulation D of the Board). Such reserve
percentages shall include those imposed pursuant to such Regulation D.
Eurodollar Loans shall be deemed to constitute Eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage. “Statutory Statements” means, with respect to any
Regulated Insurance Company for any fiscal year, the annual or quarterly
financial statements of such Regulated Insurance Company as required to be filed
with the Insurance Regulatory Authority of its jurisdiction of domicile and in
accordance with the laws of such jurisdiction, together with all exhibits,
schedules, certificates and actuarial opinions required to be filed or delivered
therewith. “Subsidiary” means any subsidiary of the Company. “subsidiary” means,
with respect to any Person (the “parent”) at any date, any corporation, limited
liability company, partnership, association or other entity the accounts of
which would be consolidated with those of the parent in the parent’s
consolidated financial statements if such financial statements were prepared in
accordance with GAAP as of such date, as well as any other corporation, limited
liability company, partnership, association or other entity of which securities
or other ownership interests representing more than 50% of the equity or
ordinary voting power or, in the case of a partnership, more than 50% of the
general partnership interests are, as of such date, owned, controlled or held by
the parent or one or more subsidiaries of the parent or by the parent and one or
more subsidiaries of the parent. “Super-Majority Lenders” means at any time
Lenders having at least 75% of the aggregate amount of the Commitments; provided
that if the Total Commitment has been terminated, then the Super-Majority
Lenders means Lenders whose aggregate Credit Exposures equal or exceed 75% of
the Loan Exposure and the aggregate amount of Letter of Credit Outstandings at
such time. “Syndication Agent” means Lloyds Securities Inc., in its capacity as
syndication agent for the credit facility evidenced by this Agreement. “Taxes”
means any and all present or future taxes, levies, imposts, duties, deductions,
fees, assessments, fees, assessments, charges or withholdings imposed by any
Governmental Authority, including any interest, additions to tax or penalties
applicable thereto. “Total Commitment” means, at any time, the sum of the
Commitments of each of the Lenders at such time. “Transaction” means the
execution, delivery and performance by each Account Party of this Agreement, the
borrowing of Loans by the Company and the use of proceeds thereof and the
issuance of Letters of Credit for the account of any Account Party, in each
case, on and after the Effective Date. “Type”, when used in reference to any
Loan or Borrowing, refers to whether the rate of interest on such Loan, or on
the Loans comprising such Borrowing, is determined by reference to the Adjusted
LIBO Rate or the Alternate Base Rate.



--------------------------------------------------------------------------------



 
[a151209exhibit101unsecur030.jpg]
24 “Unpaid Drawings” means the Several Unpaid Drawings and the Fronted Unpaid
Drawings. “Unrestricted Margin Stock” means any Margin Stock owned by the
Company or any of its Subsidiaries which is not Restricted Margin Stock. “U.S.
Person” means any Person that is a “United States Person” as defined in Section
7701(a)(30) of the Code. “U.S. Tax Compliance Certificate” has the meaning
assigned to such term in Section 2.12(e)(ii)(B)(3). “Validus Re” means Validus
Reinsurance, Ltd., a company organized under the Laws of Bermuda. “Wholly-Owned
Subsidiary” of any Person means any subsidiary of such Person to the extent all
of the capital stock or other ownership interests in such subsidiary, other than
directors’ or nominees’ qualifying shares, is owned directly or indirectly by
such Person. SECTION 1.02. Classification of Loans and Borrowings. For purposes
of this Agreement, Loans may be classified and referred to by Type (e.g., a
“Eurodollar Loan” or an “ABR Loan”). Borrowings also may be classified and
referred to by Type (e.g., a “Eurodollar Borrowing” or an “ABR Borrowing”).
SECTION 1.03. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”. The
word “law” shall be construed as referring to all statutes, rules, regulations,
codes and other laws (including official rulings and interpretations thereunder
having the force of law or with which affected Persons customarily comply), and
all judgments, orders and decrees, of all Governmental Authorities. Unless the
context requires otherwise (a) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended, restated,
supplemented or otherwise modified (subject to any restrictions on such
amendments, restatements, supplements or modifications set forth herein), (b)
any definition of or reference to any statute, rule or regulation shall be
construed as referring thereto as from time to time amended, supplemented or
otherwise modified (including by succession of comparable successor laws), (c)
any reference herein to any Person shall be construed to include such Person’s
successors and assigns (subject to any restrictions on assignment set forth
herein) and, in the case of any Governmental Authority, any other Governmental
Authority that shall have succeeded to any or all functions thereof, (d) the
words “herein”, “hereof” and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (e) all references herein to Articles, Sections, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, and Exhibits
and Schedules to, this Agreement and (f) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights. SECTION 1.04. Accounting Terms; GAAP. Except as
otherwise expressly provided herein, all terms of an accounting or financial
nature shall be construed in accordance with GAAP or SAP, as the case may be, as
in effect from time to time; provided that, if the Company notifies



--------------------------------------------------------------------------------



 
[a151209exhibit101unsecur031.jpg]
25 the Administrative Agent that the Company requests an amendment to any
provision hereof to eliminate the effect of any change occurring after the date
hereof in GAAP or SAP or in the application thereof on the operation of such
provision (or if the Administrative Agent notifies the Company that the Required
Lenders request an amendment to any provision hereof for such purpose),
regardless of whether any such notice is given before or after such change in
GAAP or SAP or in the application thereof, then such provision shall be
interpreted on the basis of GAAP or SAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance with Section 10.02.
Notwithstanding any other provision contained herein, all terms of an accounting
or financial nature used herein to calculate compliance with Sections 6.10 and
6.11 shall be construed, and all computations of amounts and ratios referred to
herein shall be made (i) without giving effect to any election under Accounting
Standards Codification 825-10-25 (or any other Accounting Standards Codification
or Financial Accounting Standard having a similar result or effect) to value any
Consolidated Indebtedness or other liabilities of the Company or any Subsidiary
at “fair value”, as defined therein and (ii) without giving effect to any
treatment of Indebtedness in respect of convertible debt instruments under
Accounting Standards Codification 470-20 (or any other Accounting Standards
Codification or Financial Accounting Standard having a similar result or effect)
to value any such Consolidated Indebtedness in a reduced or bifurcated manner as
described therein, and such Indebtedness shall at all times be valued at the
full stated principal amount thereof. ARTICLE II Letters of Credit; Loans
SECTION 2.01. Several Letters of Credit. (a) Subject to and upon the terms and
conditions set forth herein, each Account Party may request the Issuing Agent,
at any time and from time to time on or after the Effective Date and prior to
the Commitment Expiration Date, to issue, on behalf of each Lender, for the
account of such Account Party and in support of, on a standby basis, Letter of
Credit Supportable Obligations of such Account Party to any other Person, and
subject to and upon the terms and conditions herein set forth, the Issuing Agent
agrees to issue at any time and from time to time on or after the Effective Date
and prior to the Commitment Expiration Date one or more irrevocable standby
letters of credit denominated in Dollars and in such form as may be approved by
the Issuing Agent which approval shall not be unreasonably withheld or delayed
(each such letter of credit, a “Several Letter of Credit” and, collectively, the
“Several Letters of Credit”). Subject to the terms and conditions hereof and any
other instruments and documents contemplated hereby, it is the intent of the
parties hereto that all Letters of Credit shall be clean and irrevocable and
otherwise in a form sufficient for the beneficiary cedent to take credit on its
financial statements for reinsurance recoverables under applicable rules, laws
and regulations. Notwithstanding anything herein to the contrary, the Issuing
Agent shall have no obligation hereunder to issue any Several Letter of Credit
the proceeds of which would be made available to any Person (i) to fund any
activity or business of or with any Sanctioned Person, or in any country or
territory that, at the time of such funding, is a Sanctioned Country or (ii) in
any manner that would result in a violation of any Sanctions by any party to
this Agreement. (b) Each Several Letter of Credit will be issued by the Issuing
Agent on behalf of the Lenders and each Lender will participate in each Several
Letter of Credit pro rata in accordance with its Applicable Percentage (subject
to the provisions in this Agreement regarding Limited Fronting Lenders). The
obligations of each Lender under and in respect of each Several Letter of Credit
are several, and the failure by any Lender to perform its obligations hereunder
or under any Letter of Credit shall not affect the obligations of the respective
Account Party toward any other party hereto nor shall any other such party be
liable for the failure by such Lender to perform its obligations hereunder or
under any Several Letter of Credit.



--------------------------------------------------------------------------------



 
[a151209exhibit101unsecur032.jpg]
26 (c) Each Several Letter of Credit shall be executed and delivered by the
Issuing Agent in the name and on behalf of, and as attorney-in-fact for, each
Lender and the Issuing Agent shall act under each Several Letter of Credit, and
each Several Letter of Credit shall expressly provide that the Issuing Agent
shall act, as the agent of each Lender, to (a) receive drafts, other demands for
payment and other documents presented by the beneficiary under such Several
Letter of Credit, (b) determine whether such drafts, demands and documents are
in compliance with the terms and conditions of such Letter of Credit and (c)
notify such Lender and such Account Party that a valid drawing has been made and
the date that the related Several Unpaid Drawing is to be made; provided that
the Issuing Agent shall have no obligation or liability for any Several Unpaid
Drawing under such Letter of Credit, and each Several Letter of Credit shall
expressly so provide. Each Lender hereby irrevocably appoints and designates the
Issuing Agent as its attorney-in-fact, acting through any duly authorized
officer of the Issuing Agent, to execute and deliver in the name and on behalf
of such Lender each Several Letter of Credit to be issued by such Lender
hereunder. Promptly upon the request of the Issuing Agent, each Lender will
furnish to the Issuing Agent such powers of attorney or other evidence as any
beneficiary of any Several Letter of Credit may reasonably request in order to
demonstrate that the Issuing Agent has the power to act as attorney-in-fact for
such Lender to execute and deliver such Several Letter of Credit. (d) Each
Lender represents and warrants that each Several Letter of Credit constitutes a
legal, valid and binding obligation of such Lender enforceable in accordance
with its terms, provided that the enforceability thereof is subject to general
principles of equity and to bankruptcy, insolvency and similar laws affecting
the enforcement of creditors’ rights generally. (e) In the event that any Lender
agrees (in its sole and absolute discretion) to act as a Limited Fronting Lender
for any Non-NAIC Approved Bank upon such terms and conditions as such parties
may agree (including fees payable by such Non-NAIC Approved Bank and/or the
Company to such Limited Fronting Lender) (such agreement, a “Limited Fronting
Lender Agreement”), the following provisions shall apply (in addition to any
other provisions hereof relating to Limited Fronting Lenders): (i) upon the
issuance of any Several Letter of Credit pursuant hereto, with respect to any
Non-NAIC Approved Bank as a Participating Issuer under such Several Letter of
Credit, each applicable Limited Fronting Lender, in reliance upon the agreements
of such Non- NAIC Approved Bank as a Participating Issuer set forth in this
Section, agrees (A) to issue through the Issuing Agent, in addition to its own
obligations as a Lender under such Several Letter of Credit, severally such
Several Letter of Credit in an amount equal to such Non-NAIC Approved Bank’s
Applicable Percentage of the stated amount of such Several Letter of Credit (or
the portion thereof for which such Limited Fronting Lender has agreed to be a
Limited Fronting Lender), and (B) to amend or extend each Several Letter of
Credit previously issued by it as a Limited Fronting Lender for such
Participating Issuer; and (ii) with respect to any Several Letter of Credit
issued by a Limited Fronting Lender pursuant to clause (i) above for a
Participating Issuer, such Participating L/C Issuer agrees to purchase
participations (as provided in Section 2.01(f)) in the obligations of such
Limited Fronting Lender under such Several Letter of Credit attributable to such
Participating Issuer for which such Limited Fronting Lender has agreed to act as
a Limited Fronting Lender hereunder. Notwithstanding anything herein to the
contrary, no Lender shall have any obligation to agree to act hereunder as a
Limited Fronting Lender for any other Person unless such Lender has entered into
a Limited Fronting Lender Agreement in its sole and absolute discretion. (f) In
the event any Participating Issuer purchases a participation in the Letter(s) of
Credit of its Limited Fronting Lender pursuant to Section 2.01(e), then, without
any further action on the



--------------------------------------------------------------------------------



 
[a151209exhibit101unsecur033.jpg]
27 part of any party, such Limited Fronting Lender grants to such Participating
Issuer, and such Participating Issuer hereby acquires from such Limited Fronting
Lender, a participation in such Limited Fronting Lender’s Applicable Percentage
of the relevant Letters of Credit attributable to such Participating Issuer for
which such Limited Fronting Lender has agreed to act as a Limited Fronting
Lender hereunder. Each Participating Issuer purchasing a participation hereunder
acknowledges and agrees that its obligation to acquire such participations in
respect of Letters of Credit is absolute and unconditional and shall not be
affected by any circumstance whatsoever, including any amendment or extension of
any Letter of Credit or the occurrence and continuance of a Default or reduction
or termination of the Commitments. In consideration and in furtherance of the
foregoing, such Participating Issuer hereby absolutely and unconditionally
agrees to pay to the Administrative Agent, for account of the applicable Limited
Fronting Lender an amount equal to the amount of each payment made by such
Limited Fronting Lender in respect of the portion of such Letter of Credit in
which such Participating Issuer holds a participation, promptly upon the request
of such Limited Fronting Lender at any time from the time such payment is made
until such payment is reimbursed by the Company or at any time after any
reimbursement payment is required to be refunded to the Company for any reason
or at any time as may be set forth in the Limited Fronting Lender Agreement
between such Limited Fronting Lender and such Participating Issuer. Such payment
by such Participating Issuer shall be made for account of the applicable Limited
Fronting Lender without any offset, abatement, withholding or reduction
whatsoever. To the extent that any Participating Issuer has made payments
pursuant to this paragraph to reimburse a Limited Fronting Lender in respect of
any participation interests purchased hereunder in respect of any Letter of
Credit, promptly following receipt by the Administrative Agent of any payment
from the Company or any other Account Party pursuant to Section 2.05 in respect
of such Letter of Credit, the Administrative Agent shall distribute such payment
to such Limited Fronting Lender and such Participating Issuer, in each case as
their interests may appear. Any payment made by a Participating Issuer in
respect of its participation pursuant to this paragraph to reimburse the
applicable Limited Fronting Lender for any payment made in any respect of any
drawing under a Letter of Credit shall not relieve the Company or any other
Account Party of its obligation to reimburse the amount of such drawing pursuant
to the terms of this Agreement. SECTION 2.02. Fronted Letters of Credit. (a)
Subject to and upon the terms and conditions set forth herein, each Account
Party may request that any Fronting Lender at any time and from time to time on
or after the Effective Date and prior to the Commitment Expiration Date issue
for its own account a letter of credit denominated in Dollars for the account of
such Account Party and in support of, on a standby basis, Letter of Credit
Supportable Obligations of such Account Party to any other Person, and subject
to and upon the terms and conditions herein set forth, each Fronting Lender
agrees to issue at any time and from time to time on or after the Effective Date
and prior to the Commitment Expiration Date one or more irrevocable standby
letters of credit denominated in Dollars and in such form as may be approved by
such Fronting Lender, which approval shall not be unreasonably withheld or
delayed (each such letter of credit, a “Fronted Letter of Credit” and,
collectively, the “Fronted Letters of Credit”). Subject to the terms and
conditions hereof and any other instruments and documents contemplated hereby,
it is the intent of the parties hereto that all Letters of Credit shall be clean
and irrevocable and otherwise in a form sufficient for the beneficiary cedent to
take credit on its financial statements for reinsurance recoverables under
applicable rules, laws and regulations. Notwithstanding anything herein to the
contrary, no Fronting Bank shall have any obligation hereunder to issue any
Letter of Credit the proceeds of which would be made available to any Person (i)
to fund any activity or business of or with any Sanctioned Person, or in any
country or territory that, at the time of such funding, is a Sanctioned Country
or (ii) in any manner that would result in a violation of any Sanctions by any
party to this Agreement. (b) Immediately upon the issuance by any Fronting
Lender of any Fronted Letter of Credit, such Fronting Lender shall be deemed to
have sold and transferred to each Lender other than such Fronting Lender (each
such Lender, in its capacity under this Section 2.02(b), a “Fronting
Participant”),



--------------------------------------------------------------------------------



 
[a151209exhibit101unsecur034.jpg]
28 and each such Fronting Participant shall be deemed irrevocably and
unconditionally to have purchased and received from such Fronting Lender,
without recourse or warranty, an undivided interest and participation, to the
extent of such Fronting Participant’s Applicable Percentage, in such Fronted
Letter of Credit, each drawing made thereunder and the obligations of each
Account Party under this Agreement with respect thereto, and any security
therefor or guaranty pertaining thereto. Upon any change in the Commitments or
Applicable Percentages of the Lenders pursuant to this Agreement (including
pursuant to Section 2.27), it is hereby agreed that, with respect to all
outstanding Fronted Letters of Credit and Fronted Unpaid Drawings, there shall
be an automatic adjustment to the participations pursuant to this Section 2.02
to reflect the new Applicable Percentages of the assignor and assignee Lender or
of all Lenders with Commitments, as the case may be. (c) In the event that any
Fronting Lender makes any payment under any Fronted Letter of Credit and the
respective Account Party shall not have reimbursed such amount in full to such
Fronting Lender pursuant to Section 2.05, such Fronting Lender shall promptly
notify the Administrative Agent, which shall promptly notify each Fronting
Participant, of such failure, and each Fronting Participant shall promptly and
unconditionally pay to such Fronting Lender the amount of such Fronting
Participant’s Applicable Percentage of such unreimbursed payment in Dollars and
in immediately available funds. If, prior to 11:00 a.m. (New York time) on any
Business Day, the Administrative Agent so notifies any Fronting Participant
required to fund a payment under a Fronted Letter of Credit, such Fronting
Participant shall make available to such Fronting Lender in Dollars and in
immediately available funds such Fronting Participant’s Applicable Percentage of
the amount of such payment on such Business Day (or, if notice is given after
11:00 a.m. (New York time) on any Business Day, on the next Business Day). If
and to the extent such Fronting Participant shall not have so made its
Applicable Percentage of the amount of such payment available to such Fronting
Lender, such Fronting Participant agrees to pay to such Fronting Lender,
forthwith on demand, such amount, together with interest thereon, for each day
from such date to but excluding the date such amount is paid to such Fronting
Lender at the overnight Federal Funds Effective Rate. The failure of any
Fronting Participant to make available to such Fronting Lender its Applicable
Percentage of any payment under any Fronted Letter of Credit shall not relieve
any other Fronting Participant of its obligation hereunder to make available to
such Fronting Lender its Applicable Percentage of any payment on the date
required, as specified above, but no Fronting Participant shall be responsible
for the failure of any other Fronting Participant to make available to such
Fronting Lender such other Fronting Participant’s Applicable Percentage of any
such payment. (d) Whenever any Fronting Lender receives any payment by any
Account Party as to which it has also received payments from the Fronting
Participants pursuant to paragraph (c) above, such Fronting Lender shall forward
such payment to the Administrative Agent, which in turn shall distribute to each
Fronting Participant which has paid its Applicable Percentage thereof, in
Dollars and in immediately available funds, an amount equal to such Fronting
Participant’s share (based upon the amount funded by such Fronting Participant
to the aggregate amount funded by all Fronting Participants and retained by the
Fronting Lender) of the principal amount of such payment and interest thereon
accruing after the purchase of the respective participations. (e) The
obligations of the Fronting Participants to make payments to each Fronting
Lender with respect to Fronted Letters of Credit issued by it shall be
irrevocable and not subject to any qualification or exception whatsoever and
shall be made in accordance with the terms and conditions of this Agreement
under all circumstances, including any of the following circumstances: (i) any
lack of validity or enforceability of this Agreement or any amendment,
supplement or modification hereof;



--------------------------------------------------------------------------------



 
[a151209exhibit101unsecur035.jpg]
29 (ii) the existence of any claim, setoff, defense or other right which the
Fronting Participant or any of its Affiliates may have at any time against a
beneficiary named in a Fronted Letter of Credit, any transferee of any Fronted
Letter of Credit (or any Person for whom any such transferee may be acting), the
Administrative Agent, any Fronting Lender, any Fronting Participant, any Lender,
or any other Person, whether in connection with this Agreement, any Fronted
Letter of Credit, the transactions contemplated herein or any unrelated
transactions (including any underlying transaction between any Account Party or
any of its Affiliates and the beneficiary named in any such Fronted Letter of
Credit); (iii) any draft, certificate or any other document presented under any
Fronted Letter of Credit proving to be forged, fraudulent, invalid or
insufficient in any respect or any statement therein being untrue or inaccurate
in any respect; (iv) the surrender or impairment of any security for the
performance or observance of any of the terms of this Agreement; (v) the
occurrence of any Default or Event of Default; or (vi) any matter or event set
forth in Section 2.05(b). (f) Upon the request of any Fronting Participant, each
Fronting Lender shall furnish to such Fronting Participant copies of any Fronted
Letter of Credit issued by it and such other documentation as may reasonably be
requested by such Fronting Participant. SECTION 2.03. Conditions to the Issuance
of all Letters of Credit. (a) Notwithstanding anything to the contrary set forth
in this Article II, no LC Issuer shall be under any obligation to issue any
Letter of Credit if at the time of such issuance: (i) any order, judgment or
decree of any Governmental Authority or arbitrator shall purport by its terms to
enjoin or restrain such LC Issuer from issuing such Letter of Credit or any
requirement of law applicable to such LC Issuer or any Lender or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over such LC Issuer or any Lender shall prohibit, or
request that such LC Issuer or any Lenders refrain from, the issuance of letters
of credit generally or the applicable type of letter of credit or shall impose
upon such LC Issuer or any Lender with respect to the applicable type of letter
of credit any restriction or reserve, capital or liquidity requirement (for
which such LC Issuer or such Lender is not otherwise compensated) not in effect
on the Effective Date, or any unreimbursed loss, cost or expense which was not
applicable, in effect or known to such LC Issuer, as of the Effective Date; (ii)
the conditions precedent set forth in Section 4.02 are not satisfied at that
time; or (iii) such LC Issuer shall have received notice from any Account Party
or the Required Lenders prior to the issuance of such Letter of Credit of the
type described in clause (v) of Section 2.03(b). (b) Notwithstanding anything to
the contrary set forth in this Article II,



--------------------------------------------------------------------------------



 
[a151209exhibit101unsecur036.jpg]
30 (i) no Letter of Credit shall be issued at any time when the aggregate Credit
Exposures of all Lenders taken together exceed (or would after giving effect to
such issuance exceed) the Total Commitment at such time; (ii) [intentionally
omitted]; (iii) no Fronted Letter of Credit shall be issued by a Fronting Lender
at any time if the Letter of Credit Outstandings in respect of all Fronted
Letters of Credit issued by such Fronting Lender exceed (or would after giving
effect to such issuance exceed) the maximum aggregate Stated Amount of all
Fronted Letters of Credit that such Fronting Lender has agreed to issue in a
separate agreement with the Company, if any; (iv) each Letter of Credit shall
have an expiry date occurring not later than one year after such Letter of
Credit’s date of issuance, provided that, subject to Section 2.07, each such
Letter of Credit may by its terms automatically renew annually for additional
one-year periods unless the respective LC Issuer notifies the beneficiary
thereof, in accordance with the terms of such Letter of Credit, that such Letter
of Credit will not be renewed; (v) no LC Issuer will issue any Letter of Credit
after it has received written notice from any Account Party or the Required
Lenders stating that a Default or an Event of Default exists until such time as
the Issuing Agent shall have received a written notice of (x) rescission of such
notice from the party or parties originally delivering the same or (y) a waiver
of such Default or Event of Default by the Required Lenders (or such other
number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 10.02); and (vi) the Issuing Agent shall
not issue any Several Letter of Credit in respect of which there is a Limited
Fronting Lender if the applicable Participating Issuer is a Defaulting Lender
unless such Limited Fronting Lender has entered into arrangements satisfactory
to it with the Company and/or such Defaulting Lender to eliminate such Limited
Fronting Lender’s risk with respect to such Defaulting Lender in respect of each
Several Letter of Credit hereunder in respect of which such Limited Fronting
Lender acts as issuer for such Defaulting Lender’s Applicable Percentage of such
Several Letter of Credit. (c) Subject to and on the terms and conditions set
forth herein, each LC Issuer is hereby authorized by each Account Party and the
Lenders to arrange for the issuance of any Letter of Credit pursuant to Section
2.01(a) or 2.02(a) and the amendment of any Letter of Credit pursuant to Section
2.08 and/or 10.02 by: (i) completing the commencement date and the expiry date
of such Letter of Credit; (ii) (in the case of an amendment increasing or
reducing the amount thereof) amending such Letter of Credit in such manner as
such LC Issuer and the respective beneficiary may agree; (iii) in the case of
Several Letters of Credit, completing such Letter of Credit with the
participation of each Lender as allocated pursuant to the terms hereof
(including the provisions hereof in respect of Limited Fronting Lenders); and
(iv) in the case of Several Letters of Credit, executing such Letter of Credit
on behalf of each Lender and following such execution delivering such Letter of
Credit to the beneficiary of such Letter of Credit.



--------------------------------------------------------------------------------



 
[a151209exhibit101unsecur037.jpg]
31 SECTION 2.04. Letter of Credit Requests. (a) Whenever an Account Party
desires that a Letter of Credit be issued for its account, such Account Party
shall give the Administrative Agent and the respective LC Issuer written or
electronic notice (including by way of facsimile, e-mail or other electronic
transmission) thereof prior to 12:00 Noon (New York time) at least (x) three
Business Days in respect of Fronted Letters of Credit and (y) five Business Days
in respect of Several Letters of Credit, in each case, prior to the proposed
date of issuance (which shall be a Business Day), which notice shall be in the
form of Exhibit F or such other form reasonably acceptable to the Administrative
Agent (each, a “Letter of Credit Request”). Each Letter of Credit Request shall
include any other documents as the respective LC Issuer customarily and
generally requires in connection therewith. (b) The making of each Letter of
Credit Request shall be deemed to be a representation and warranty by the
respective Account Party and the Company that such Letter of Credit may be
issued in accordance with, and it will not violate the requirements applicable
to such Account Party and/or such Letter of Credit of, Section 2.01 or 2.02, as
the case may be, and Section 2.03. (c) Upon its issuance of, or amendment to,
any Letter of Credit, the respective LC Issuer shall promptly notify the
respective Account Party and each Lender of such issuance or amendment, which
notice shall include a summary description of the Letter of Credit actually
issued and any amendments thereto. (d) The Stated Amount of each Letter of
Credit upon issuance shall be not less than $25,000. SECTION 2.05. Agreement to
Repay Letter of Credit Drawings. (a) (i) Each Account Party severally agrees to
reimburse (x) each Lender, by making payment to the Administrative Agent in
immediately available funds, for any payment or disbursement made by such Lender
under any Several Letter of Credit issued for its account (each such amount so
paid or disbursed until reimbursed, a “Several Unpaid Drawing”) and (y) the
respective Fronting Lender directly for any payment or disbursement made by such
Fronting Lender under any Fronted Letter of Credit issued for its account (each
such amount so paid or disbursed until reimbursed, a “Fronted Unpaid Drawing”),
and (ii) furthermore, the Company jointly and severally agrees to reimburse all
Several Unpaid Drawings and Fronted Unpaid Drawings in respect of all Letters of
Credit issued hereunder for the account of or at the request of the Company or
any Designated Subsidiary Account Party, in each case, with interest on the
amount so paid or disbursed by such Lender, to the extent not reimbursed prior
to 1:00 p.m. (New York time) on the date of such payment or disbursement, from
and including the date paid or disbursed to but not including the date such
Lender is reimbursed therefor at a rate per annum which shall be the Alternate
Base Rate as in effect from time to time (plus an additional 2% per annum,
payable on demand, if not reimbursed by the third Business Day after the date on
which the respective Account Party (or the Company) receives notice from the
respective LC Issuer of such payment or disbursement). (b) Each Account Party’s
obligation under this Section 2.05 to reimburse each Lender with respect to
Unpaid Drawings of such Account Party (including, in each case, interest
thereon) shall be absolute and unconditional under any and all circumstances and
irrespective of any setoff, counterclaim or defense to payment which such
Account Party may have or have had against such Lender, or any LC Issuer,
including any defense based upon the failure of any drawing under a Letter of
Credit to conform to the terms of the Letter of Credit or any non-application or
misapplication by the beneficiary of the proceeds of such drawing; provided,
however, that no Account Party shall be obligated to reimburse any Lender for
any wrongful payment made by such Lender under a Letter of Credit as a result of
acts or omissions constituting willful misconduct or gross negligence on the
part of such Lender (as determined by a court of competent jurisdiction in a
final and non-appealable judgment).



--------------------------------------------------------------------------------



 
[a151209exhibit101unsecur038.jpg]
32 (c) In determining whether to pay under any Letter of Credit, no LC Issuer
shall have any obligation relative to the other Lenders other than to confirm
that any documents required to be delivered under such Letter of Credit appear
to have been delivered and that they appear to substantially comply on their
face with the requirements of such Letter of Credit. Any action taken or omitted
to be taken by any LC Issuer under or in connection with any Letter of Credit,
if taken or omitted in the absence of such LC Issuer’s gross negligence or
willful misconduct (as determined by a court of competent jurisdiction in a
final and non-appealable judgment), shall not create for such LC Issuer any
resulting liability to any Account Party or any of its Affiliates or any Lender.
(d) Notwithstanding that a Letter of Credit issued or outstanding hereunder is
in support of any obligations of, or is for the account of, a Designated
Subsidiary Account Party, the Company shall be obligated to reimburse each
Lender or the relevant Fronting Lender, as applicable, hereunder for any Several
Unpaid Drawing and any Fronted Unpaid Drawing in respect of all Letters of
Credit issued hereunder for the account of or at the request of the Company or
any Designated Subsidiary Account Party, in each case, with interest on the
amount so paid or disbursed by such Lender and/or such Fronting Lender as
described in Section 2.05(a) above. The Company hereby acknowledges that the
issuance of Letters of Credit for the account of any Designated Subsidiary
Account Party inures to the benefit of the Company, and that the Company’s
business derives substantial benefits from the businesses of such Designated
Subsidiary Account Parties. SECTION 2.06. Increased Costs. If a Change in Law
shall (i) impose, modify or make applicable any reserve, deposit, capital
adequacy, liquidity or similar requirement (including any insurance charge or
other assessment) against letters of credit issued by or participated in, assets
of, deposits with or for the account of, or credit extended by, such Lender
(except any such reserve requirement reflected in the Adjusted LIBO Rate), or
(ii) impose on such Lender or the London interbank market any other conditions
directly or indirectly affecting this Agreement, any Letter of Credit or Loans
made by such Lender, or (iii) subject the Administrative Agent, any LC Issuer or
any Lender to any Taxes (other than (A) Indemnified Taxes, (B) Taxes described
in clauses (b) through (d) of the definition of Excluded Taxes, (C) Connection
Income Taxes, and (D) Other Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; and the result of any of the
foregoing is to (A) increase the cost to the Administrative Agent, such LC
Issuer or such Lender of (1) issuing, maintaining or participating in any Letter
of Credit or (2) making or maintaining any Loan (or of maintaining its
obligation to make any such Loan), (B) reduce the amount of any sum received or
receivable by the Administrative Agent, such LC Issuer or such Lender hereunder
(whether of principal, interest or otherwise) or (C) reduce the rate of return
on its capital with respect to Letters of Credit and/or the Loans to a level
below that which the Administrative Agent, such LC Issuer or such Lender would
have achieved but for such Change in Law (and taking into consideration the
Administrative Agent’s, such LC Issuer’s or such Lender’s policies with respect
to capital adequacy and liquidity (or those of its holding company), as
generally applied), then, upon written demand to the applicable Account Party by
the Administrative Agent, such LC Issuer or such Lender (with a copy to the
Administrative Agent), such Account Party shall pay to the Administrative Agent
(on behalf of such LC Issuer or such Lender), such LC Issuer or such Lender such
additional amount or amounts as will compensate the Administrative Agent, such
LC Issuer or such Lender for such increased cost or reduction. A certificate
submitted to the applicable Account Party by such Lender (with a copy to the
Administrative Agent), setting forth (i) the basis, in reasonable detail, for
the determination of such additional amount or amounts necessary to compensate
such Lender as aforesaid and (ii) the basis, in reasonable detail, for the
computation of such amount or amounts, which shall be consistently applied shall
be final and conclusive and binding on the applicable Account Party absent
manifest error, although the failure to deliver any such certificate shall not
release or diminish such Account Party’s obligations to pay additional amounts
pursuant to this Section 2.06 upon subsequent receipt of such certificate.
Notwithstanding the foregoing, no Account Party shall be required to compensate
any Lender pursuant to



--------------------------------------------------------------------------------



 
[a151209exhibit101unsecur039.jpg]
33 this Section 2.06 for any increased costs or reductions incurred more than
180 days prior to the date that such Lender notifies such Account Party of the
applicable Change in Law; provided that if the Change in Law giving rise to such
increased costs or reductions is retroactive, then such 180-day period referred
to above shall be extended to include the period of retroactive effect thereof.
SECTION 2.07. Letter of Credit Expiration and Extensions. Each Lender
acknowledges that to the extent provided under the terms of any Letter of
Credit, the expiration date of such Letter of Credit will be automatically
extended for additional one-year periods, without written amendment, unless (a)
such extension would cause such Letter of Credit to remain outstanding on or
after the one-year anniversary of the Commitment Expiration Date or (b) at least
30 days (or such other period required under or by any Legal Requirement or
Applicable Insurance Regulatory Authority) prior to the expiration date of such
Letter of Credit, notice is given by the respective LC Issuer in accordance with
the terms of the respective Letter of Credit (a “Notice of Non-Extension”) that
the expiration date of such Letter of Credit will not be extended beyond its
current expiration date. The respective LC Issuer will give Notices of
Non-Extension as to any or all outstanding Letters of Credit if requested to do
so by the Required Lenders pursuant to Article VII. The respective LC Issuer
will give Notices of Non-Extension as to all outstanding Letters of Credit (i)
if the Commitment Expiration Date has occurred and (ii) on the date necessary to
prevent the extension described in the foregoing clause (b). The respective LC
Issuer will send a copy of each Notice of Non-Extension to the respective
Account Party concurrently with delivery thereof to the respective beneficiary,
unless prohibited by law from doing so. SECTION 2.08. Changes to Stated Amount.
At any time when any Letter of Credit is outstanding, at the request of the
respective Account Party, the Issuing Agent will enter into an amendment
increasing or reducing the Stated Amount of such Letter of Credit, provided that
(i) in no event shall the Stated Amount of such Letter of Credit be increased
(x) to an amount which would cause the aggregate Credit Exposures of all Lenders
taken together to exceed the Total Commitment at such time, or (y) with respect
to a Fronted Letter of Credit, without the prior written consent of the LC
Issuer in respect of such Letter of Credit to an amount which would cause the
Letter of Credit Outstandings in respect of all Fronted Letters of Credit issued
by the applicable Fronting Lender to exceed the maximum aggregate Stated Amount
of all Fronted Letters of Credit that such Fronting Lender has agreed to issue
in a separate agreement with the Company, (ii) the Stated Amount of a Letter of
Credit may not be increased at any time if the conditions precedent set forth in
Section 4.02 are not satisfied at such time, and (iii) the Stated Amount of a
Letter of Credit may not be increased at any time after the Commitment
Expiration Date. SECTION 2.09. Termination and Reduction of Commitments. (a)
Unless previously terminated, the Total Commitment (and the Commitment of each
Lender) shall terminate on the Commitment Expiration Date. (b) The Company may,
without premium or penalty (but subject to break funding payments required by
Section 2.25), at any time terminate, or from time to time reduce, the Total
Commitment; provided that (i) each reduction of the Total Commitment shall be in
an amount that is an integral multiple of $1,000,000 and not less than
$5,000,000 and (ii) the Company shall not terminate or reduce the Total
Commitment if, after giving effect to such termination or reduction and any
concurrent prepayment of the Loans in accordance with Section 2.22, the
aggregate Credit Exposures of all Lenders taken together would exceed the Total
Commitment. Each such reduction shall be applied to the Commitments of the
Lenders on a pro rata basis based on the amount of such Lenders’ respective
Commitments. (c) The Company shall notify the Administrative Agent of any
election to terminate or reduce the Total Commitment under paragraph (b) of this
Section 2.09 at least three Business Days



--------------------------------------------------------------------------------



 
[a151209exhibit101unsecur040.jpg]
34 prior to the effective date of such termination or reduction, specifying such
election and the effective date thereof. Promptly following receipt of any
notice, the Administrative Agent shall advise the Lenders of the contents
thereof. Each notice delivered by the Company pursuant to this Section shall be
irrevocable; provided that a notice of termination of Commitments may state that
such notice is conditioned upon the effectiveness of other credit facilities or
other alternative financing or other transactions specified therein, in which
case such notice may be revoked without penalty prior to the specified time if
such condition is not satisfied (each such notice a “Conditional Termination
Notice”). Any termination or reduction of the Total Commitment (or the
Commitments of any Lender) shall be permanent. Each reduction of the Total
Commitment shall be made ratably among the Lenders in accordance with their
respective Commitments. SECTION 2.10. Mandatory Prepayment; Cash
Collateralization. (a) If (i) as of the Commitment Expiration Date, any Letter
of Credit may for any reason remain outstanding, (ii) at any time, the aggregate
amount of all Letter of Credit Outstandings exceeds the Total Commitment as then
in effect, (iii) any Event of Default occurs and is continuing and the
Administrative Agent or the Required Lenders, as applicable, require the Company
and the other Account Parties to deposit in an account (which account may be a
securities account with the meaning of Section 8-501 of the Uniform Commercial
Code as in effect in the State of New York) with the Administrative Agent, in
the name of the Administrative Agent and for the benefit of the Lenders (any
such account, a “Collateral Account”), amounts of cash and Cash Equivalents, to
be held as security for each Account Party’s reimbursement obligations in
respect of Letters of Credit then outstanding or (iv) an Event of Default set
forth under Section 7.05 occurs and is continuing, then the Company shall, or
shall cause one or more other Account Parties to, deposit in a Collateral
Account on such date an amount of cash or Cash Equivalents to be held as
additional security for the obligations of each of the Account Parties hereunder
such that the amount of cash and Cash Equivalents in such Collateral Account
applicable to each Account Party would equal the aggregate amount of all Letter
of Credit Outstandings and other obligations in respect of Letters of Credit
attributable to such Account Party hereunder, or in the case of clause (ii)
above, the excess referred to in such clause (ii). If at any time the
Administrative Agent determines that any funds held in a Collateral Account
pursuant to this Section 2.10(a) are subject to any right or claim of any Person
other than the Agents (on behalf of the Lenders) or that the total amount of
such funds is less than the aggregate amount of all Letter of Credit
Outstandings and other obligations of the Account Parties hereunder, or in the
case of clause (ii) above, the excess referred to in such clause (ii), the
Company shall, or shall cause one or more Account Parties to, forthwith upon
demand by the Administrative Agent, pay to the Administrative Agent, as
additional funds to be deposited and held in a Collateral Account as aforesaid,
an amount equal to the excess of (a) the aggregate amount of all Letter of
Credit Outstandings and other obligations in respect of Letters of Credit of the
Account Parties hereunder over (b) the total amount of cash and Cash Equivalents
deposited in the Collateral Account as aforesaid that the Administrative Agent
reasonably determines to be free and clear of any such right and claim, or in
the case of clause (ii) above, the excess referred to in such clause (ii). With
respect to any payment to an account required by clause (iii) of the first
sentence of this Section 2.10(a), such payment shall (to the extent not applied
to the applicable reimbursement obligations) be returned to the Company within
three Business Days after the applicable Event of Default shall have been cured
or waived. (b) If on any date the aggregate Credit Exposures exceed the Total
Commitment as then in effect, the Company shall (i) first, prepay on such date
the principal amount of outstanding Loans in amount equal to the lesser of (x)
the amount of any such excess and (y) the principal amount of all outstanding
Loans at such time and (ii) second, cash collateralize any remaining amount of
such excess in the manner specified in clause (a) above. SECTION 2.11. Fees. (a)
Each Account Party jointly and severally agrees to pay to the Administrative
Agent for the account of each Lender a commitment fee (the “Commitment Fee”),
which shall accrue at the Applicable Rate with respect to the Commitment Fee on
the daily amount of the



--------------------------------------------------------------------------------



 
[a151209exhibit101unsecur041.jpg]
35 unutilized Commitment of such Lender during the period from and including the
Effective Date to but excluding the Commitment Expiration Date. Accrued
commitment fees shall be payable in arrears on the last day of March, June,
September and December of each year and on the Commitment Expiration Date,
commencing on the first such date to occur after the date hereof. All Commitment
Fees shall be computed on the basis of a year of 365 days (or 366 days in a leap
year) and shall be payable for the actual number of days elapsed (including the
first day but excluding the last day). (b) (i) The Company agrees to pay to each
Agent, for its own account, fees payable in the amounts and at the times
separately agreed upon between the Company and the applicable Agent (ii) The
Company agrees to pay to each Limited Fronting Lender a fee in the amounts and
at the times separately agreed upon between the Company and such Limited
Fronting Lender pursuant to the terms and conditions of the applicable Limited
Fronting Lender Agreement. (c) Each Account Party severally agrees to pay to the
Administrative Agent for pro rata distribution to each Lender (based on their
respective Applicable Percentages), a fee in respect of each Letter of Credit
issued for the account of such Account Party (the “Letter of Credit Fee”)
computed at a rate per annum equal to the Applicable Rate with respect to the
Letter of Credit Fee on the daily Stated Amount of such Letter of Credit.
Accrued Letter of Credit Fees shall be due and payable in arrears on the last
day of March, June, September and December of each year and upon the first day
after the termination of the Total Commitment upon which no Letters of Credit
remain outstanding. All Letter of Credit Fees shall be computed on the basis of
a year of 365 days (or 366 days in a leap year) and shall be payable for the
actual number of days elapsed (including the first day but excluding the last
day). (d) Each Account Party severally agrees to pay to each Fronting Lender,
for its own account, a fronting fee in respect of, and fees with respect to the
issuance, amendment, renewal or extension of, or processing of drawings under,
each Fronted Letter of Credit issued by such Fronting Lender for the account of
such Account Party, in each case in amounts and on dates as shall have
separately been agreed to by the Company and such Fronting Lender. Each Account
Party severally agrees to pay to the Issuing Agent fees with respect to the
issuance, amendment, renewal or extension of, and processing of drawings under,
each Several Letter of Credit issued for the account of such Account Party, in
each case in amounts and on dates as shall have separately been agreed to by the
Company and the Issuing Agent. (e) All fees payable hereunder shall be paid on
the dates due, in immediately available funds, to the Administrative Agent for
distribution to the Persons entitled thereto as set forth above. Fees paid shall
not be refundable under any circumstances. If any fee or other amount payable by
any Account Party hereunder is not paid when due, such overdue amount shall bear
interest, after as well as before judgment, at a rate per annum equal to the
Alternate Base Rate plus 2% per annum. (f) Notwithstanding anything to the
contrary in this Section 2.11, for so long as a Lender is a Defaulting Lender,
no fees hereunder shall accrue or be payable to such Lender until such Lender
ceases to be a Defaulting Lender. SECTION 2.12. Taxes. (a) Any and all payments
by or on account of any obligation of any Account Party under any Credit
Document shall be made free and clear of and without deduction for any Taxes
except as required by applicable law. If any applicable law (as determined in
the good faith discretion of the applicable withholding agent) requires the
withholding or deduction of any Tax from any such payment, then (i) if such Tax
is an Indemnified Tax or Other Tax, the sum payable by the applicable Account
Party shall be increased as necessary so that after making all required
deductions (including deductions applicable to additional sums payable under
this Section) the Administrative Agent, Issuing Agent or Lender (as the case may
be) receives an amount equal to the sum it would have received



--------------------------------------------------------------------------------



 
[a151209exhibit101unsecur042.jpg]
36 had no such withholding or deductions been made, (ii) the applicable
withholding agent shall make such withholding or deductions and (iii) the
applicable withholding agent shall timely pay the full amount withheld or
deducted to the relevant Governmental Authority in accordance with applicable
law. (b) In addition, the applicable Account Party shall pay any Other Taxes to
the relevant Governmental Authority in accordance with applicable law. (c) Each
Account Party severally (and not jointly) agrees to indemnify the Administrative
Agent, the Issuing Agent and each Lender within 10 days after written demand
therefor, for the full amount of any Indemnified Taxes or Other Taxes (including
Indemnified Taxes or Other Taxes imposed or asserted on or attributable to
amounts payable under this Section) paid or payable by such recipient and any
penalties, interest and reasonable out-of-pocket expenses arising therefrom or
with respect thereto, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability (with reasonable
detail) delivered to any Account Party by a Lender or by the Administrative
Agent or the Issuing Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error. (d) As soon as reasonably practicable after
any payment of Indemnified Taxes or Other Taxes by any Account Party to a
Governmental Authority, such Account Party shall deliver to the Administrative
Agent the original or a certified copy of a receipt issued by such Governmental
Authority evidencing such payment, a copy of the return reporting such payment
or other evidence of such payment reasonably satisfactory to the Administrative
Agent. (e) (i) Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Credit Document shall
deliver to the applicable Account Party and the Administrative Agent, at the
time or times reasonably requested by such Account Party or the Administrative
Agent, such properly completed and executed documentation reasonably requested
by the Account Party or the Administrative Agent as will permit such payments to
be made without withholding or at a reduced rate of withholding. In addition,
any Lender, if reasonably requested by an Account Party or the Administrative
Agent, shall deliver such other documentation prescribed by applicable law or
reasonably requested by such Account Party or the Administrative Agent as will
enable the Account Party or the Administrative Agent to determine whether or not
such Lender is subject to backup withholding or information reporting
requirements. Notwithstanding anything to the contrary in the preceding two
sentences, the completion, execution and submission of such documentation (other
than such documentation set forth in Section 2.12(e)(ii)(A) and (ii)(B) and
2.12(h) below) shall not be required if in the Lender’s reasonable judgment such
completion, execution or submission would subject such Lender to any material
unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender. (ii) Without limiting the generality of the
foregoing, in the event that the Account Party is the Company or a U.S. Person,
(A) any Lender that is a U.S. Person shall deliver to such Account Party and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Account Party or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax; (B) any Foreign Lender shall, to the extent it
is legally entitled to do so, deliver to the Account Party and the
Administrative Agent (in such number of copies as shall be requested



--------------------------------------------------------------------------------



 
[a151209exhibit101unsecur043.jpg]
37 by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Account Party or the Administrative Agent), whichever
of the following is applicable: (1) in the case of a Foreign Lender claiming the
benefits of an income tax treaty to which the United States is a party (x) with
respect to payments of interest under any Credit Document, executed originals of
IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, establishing an exemption
from, or reduction of, U.S. federal withholding Tax pursuant to the “interest”
article of such tax treaty and (y) with respect to any other applicable payments
under any Credit Document, IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable,
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;
(2) executed originals of IRS Form W-8ECI; (3) in the case of a Foreign Lender
claiming the benefits of the exemption for portfolio interest under Section
881(c) of the Code, (x) a certificate substantially in the form of Exhibit I-1
to the effect that such Foreign Lender is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, a “10 percent shareholder” of the Borrower or
Account Party within the meaning of Section 881(c)(3)(B) of the Code, or a
“controlled foreign corporation” described in Section 881(c)(3)(C) of the Code
(a “U.S. Tax Compliance Certificate”) and (y) executed originals of IRS Form
W-8BEN or IRS Form W-8BEN-E, as applicable; or (4) to the extent a Foreign
Lender is not the beneficial owner, executed originals of IRS Form W-8IMY,
accompanied by IRS Form W-8ECI, IRS Form W-8BEN or IRS Form W-8BEN-E, a U.S. Tax
Compliance Certificate substantially in the form of Exhibit I-2 or Exhibit I-3,
IRS Form W-9, and/or other certification documents from each beneficial owner,
as applicable; provided that if the Foreign Lender is a partnership and one or
more direct or indirect partners of such Foreign Lender are claiming the
portfolio interest exemption, such Foreign Lender may provide a U.S. Tax
Compliance Certificate substantially in the form of Exhibit I-4 on behalf of
each such direct and indirect partner; and (C) any Foreign Lender shall, to the
extent it is legally entitled to do so, deliver to the Account Party and the
Administrative Agent (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Foreign Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the reasonable
request of the Account Party or the Administrative Agent), executed originals of
any other form prescribed by applicable law as a basis for claiming exemption
from or a reduction in U.S. federal withholding Tax, duly completed, together
with such supplementary documentation as may be prescribed by applicable law to
permit the Account Party or the Administrative Agent to determine the
withholding or deduction required to be made. Each Lender agrees that if any
form or certification it previously delivered expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify the Account Party and the Administrative Agent in writing of its
legal inability to do so. (f) If a Lender or the Administrative Agent
determines, in its sole discretion exercised in good faith, that it is entitled
to claim or receive a refund from a Governmental Authority in respect of
Indemnified Taxes or Other Taxes paid by any Account Party pursuant to this
Section 2.12, such Lender or the Administrative Agent, as applicable, shall
promptly notify such Account Party of the



--------------------------------------------------------------------------------



 
[a151209exhibit101unsecur044.jpg]
38 availability of such refund claim and, if the Lender or the Administrative
Agent, as applicable, determines, in its sole discretion exercised in good
faith, that making a claim for refund will not have an adverse effect on its
Taxes or business operations, shall, within 60 days after receipt of a request
by such Account Party and at the Company’s expense, make a claim to such
Governmental Authority for such refund. If the Administrative Agent or a Lender
determines, in its sole discretion exercised in good faith, that it has received
a refund of any Taxes as to which it has been indemnified by any Account Party
or with respect to which such Account Party has paid additional amounts pursuant
to this Section 2.12, it shall pay over such refund to such Account Party (but
only to the extent of indemnity payments made, or additional amounts paid, by
such Account Party under this Section 2.12 with respect to the Taxes or Other
Taxes giving rise to such refund), net of all reasonable out-of-pocket expenses
of the Administrative Agent or such Lender incurred in obtaining such refund and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund); provided that such Account Party, upon
the request of the Administrative Agent or such Lender, agrees to repay the
amount paid over to such Account Party (plus any penalties, interest or other
charges imposed by the relevant Governmental Authority) to the Administrative
Agent or such Lender in the event the Administrative Agent or such Lender is
required to repay such refund to such Governmental Authority. Notwithstanding
anything to the contrary in this Section 2.12(f) in no event will the
Administrative Agent or any Lender be required to pay any amount to an
indemnifying party pursuant to this Section 2.12(f) the payment of which would
place the Administrative Agent or such Lender in a less favorable net after-Tax
position than it would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid. This Section shall not be construed to require the
Administrative Agent or any Lender to make available its Tax returns (or any
other information relating to its Taxes which it deems confidential) to such
Account Party or any other Person. (g) Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes or Other Taxes attributable to such Lender (but only to the
extent that any Account Party has not already indemnified the Administrative
Agent for such Indemnified Taxes or Other Taxes and without limiting the
obligation of the Account Parties to do so), (ii) any Taxes attributable to such
Lender’s failure to comply with the provisions of Section 10.04(c) relating to
the maintenance of a Participant Register and (iii) any Excluded Taxes
attributable to such Lender, in each case, that are payable or paid by the
Administrative Agent in connection with this Agreement or any of the other
Credit Documents, and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate as to the amount of such
payment or liability delivered to any Lender by the Administrative Agent shall
be conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under this Agreement or any of the other Credit Documents or
otherwise payable by the Administrative Agent to the Lender from any other
source against any amount due to the Administrative Agent under this Section
2.12(g). (h) If a payment made to a Lender under this Agreement or any Credit
Document would be subject to U.S. Federal withholding Tax imposed by FATCA if
such Lender were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to the applicable Account Party and the
Administrative Agent at the time or times prescribed by law and at such time or
times reasonably requested by the Account Party or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by the Account Party or the Administrative Agent as may be necessary
for the Account Party and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine



--------------------------------------------------------------------------------



 
[a151209exhibit101unsecur045.jpg]
39 the amount to deduct and withhold from such payment. Solely for purposes of
this Section 2.12(h), “FATCA” shall include any amendments made to FATCA after
the date of this Agreement. (i) For purposes of this Section 2.12, the term
“Lender” includes any LC Issuer and the term “applicable law” includes FATCA.
SECTION 2.13. Payments Generally; Pro Rata Treatment; Sharing of Set-offs. (a)
Each Account Party shall make each payment required to be made by it hereunder
(whether of principal, interest, fees or of amounts payable under Section 2.06
or 2.12 or otherwise, except as expressly set forth in Section 2.05) prior to
12:00 noon (or, in the case of any prepayment or repayment in full of all
outstanding Letters of Credit and/or all outstanding Loans, 2:00 p.m.), New York
City time, on the date when due, in immediately available funds, without set-off
or counterclaim in Dollars. Any amounts received after such time on any date
may, in the discretion of the Administrative Agent, be deemed to have been
received on the next succeeding Business Day for purposes of calculating
interest thereon. All such payments shall be made to the Administrative Agent at
its offices at 500 Stanton Christiana Road, Ops Building 2, 3rd Floor, Newark,
Delaware 19713-2107, except that payments pursuant to Sections 2.06, 2.12 and
10.03 shall be made directly to the Persons entitled thereto. The Administrative
Agent shall distribute any such payments received by it for the account of any
other Person to the appropriate recipient promptly following receipt thereof. If
any payment hereunder shall be due on a day that is not a Business Day, the date
for payment shall be extended to the next succeeding Business Day, and, in the
case of any payment accruing interest, interest thereon shall be payable for the
period of such extension. (b) If at any time insufficient funds are received by
and available to the Administrative Agent to pay fully all amounts of principal,
interest and fees then due hereunder, such funds shall be applied (i) first,
towards payment of interest and fees then due hereunder, ratably among the
parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties, and (ii) second, towards payment of principal then due
hereunder, ratably among the parties entitled thereto in accordance with the
amounts of principal then due to such parties. (c) If any Lender shall, by
exercising any right of set-off or counterclaim or otherwise, obtain payment in
respect of any principal of or interest on any of its Unpaid Drawings, Loans or
any fees payable pursuant to Section 2.11 resulting in such Lender receiving
payment of a greater proportion of the aggregate amount of such obligations then
due and owed to such Lender, then the Lender receiving such greater proportion
shall purchase (for cash at face value) participations in such obligations of
the respective Account Party or the Company, as the case may be, owed to such
Lenders to the extent necessary so that the benefit of all such payments shall
be shared by the Lenders ratably; provided that (i) if any such participations
are purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by any Account Party pursuant to and in accordance with the express terms of
this Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Commitment or Loans to
any assignee or participant, other than to any Account Party or any Subsidiary
or Affiliate thereof (as to which the provisions of this paragraph shall apply).
Each Account Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Account Party rights of set-off and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of such Account
Party in the amount of such participation. (d) Unless the Administrative Agent
shall have received notice from the relevant Account Party prior to the date on
which any payment is due to the Administrative Agent for the account



--------------------------------------------------------------------------------



 
[a151209exhibit101unsecur046.jpg]
40 of the Lenders hereunder that such Account Party will not make such payment,
the Administrative Agent may assume that such Account Party has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders the amount due. In such event, if the
relevant Account Party has not in fact made such payment, then each of the
Lenders severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender with interest thereon, for each
day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation. (e) If any
Lender shall fail to make any payment required to be made by it pursuant to
Section 2.13(d), then the Administrative Agent may, in its discretion
(notwithstanding any contrary provision hereof), apply any amounts thereafter
received by the Administrative Agent for the account of such Lender to satisfy
such Lender’s obligations under such Section until all such unsatisfied
obligations are fully paid. SECTION 2.14. Mitigation Obligations; Replacement of
Lenders. (a) If any Lender, LC Issuer or the Administrative Agent requests
compensation under Section 2.06, or if each Account Party is required to pay any
additional amount to any Lender, LC Issuer or the Administrative Agent or any
Governmental Authority for the account of any Lender, LC Issuer or the
Administrative Agent pursuant to Section 2.06 or Section 2.12, then such Lender,
LC Issuer or the Administrative Agent shall use reasonable efforts to designate
a different lending office for issuing or funding its Letters of Credit
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the judgment of such Lender, LC Issuer
or the Administrative Agent, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Section 2.06 or 2.12, as the case may be,
in the future and (ii) would not subject such Lender, LC Issuer or the
Administrative Agent to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender, LC Issuer or the Administrative Agent. Each
Account Party hereby jointly and severally agrees to pay all reasonable costs
and expenses incurred by any Lender, LC Issuer or the Administrative Agent in
connection with any such designation or assignment. (b) If any Lender shall
become a Defaulting Lender or requests compensation under Section 2.06, or if
any Account Party is required to pay any additional amount to any Lender or LC
Issuer or any Governmental Authority for the account of any Lender or LC Issuer
pursuant to Section 2.06 or Section 2.12, then, in each case, the Company, at
its sole expense and effort, shall have the right, if no Default or Event of
Default then exists, to replace such Lender or LC Issuer (the “Replaced
Lender”), with one or more Person or Persons (collectively, the “Replacement
Lender”) reasonably acceptable to the Administrative Agent at which time the
Replaced Lender shall assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in Section 10.04), all its interests,
rights and obligations under this Agreement to the Replacement Lender; provided
that (i) at the time of any replacement pursuant to this Section 2.14, the
Replacement Lender and the Replaced Lender shall enter into one or more
Assignment and Assumptions pursuant to Section 10.04(b) (and with all fees
payable pursuant to said Section 10.04(b) to be paid by the Replacement Lender)
pursuant to which the Replacement Lender shall acquire all of the Commitments
and outstanding Loans of the Replaced Lender and, in connection therewith, shall
pay to the Replaced Lender in respect thereof an amount equal to the sum of (A)
an amount equal to (i) all Unpaid Drawings that have been funded by (and not
reimbursed to) such Replaced Lender, together with all then unpaid interest with
respect thereto at such time and (ii) the principal amount of, and all accrued
but unpaid interest on, all outstanding Loans of the Replaced Lender and (B) an
amount equal to all accrued, but theretofore unpaid, fees owing to the Replaced
Lender pursuant to Section 2.11; (ii) all obligations of each Account Party
under this Agreement owing to the Replaced Lender (other than those specifically
described in clause (i) above in respect of which the



--------------------------------------------------------------------------------



 
[a151209exhibit101unsecur047.jpg]
41 assignment purchase price has been, or is concurrently being, paid),
including all amounts owing to the Replaced Lender under Section 2.25 as a
result of the assignment of its Loans under clause (i) above, shall be paid in
full to such Replaced Lender concurrently with such replacement; (iii) no
assignment pursuant to this Section 2.14 shall be effective until all of the
then outstanding Several Letters of Credit are returned by each respective
beneficiary to the Issuing Agent for cancellation in exchange for new or amended
Several Letters of Credit which give effect to such assignment (it being
understood that to the extent the respective beneficiaries do not consent to
such assignment, such assignment cannot occur); (iv) the Company shall have
received the prior written consent of the Administrative Agent and each Fronting
Lender, which consents shall not be unreasonably withheld or delayed; (v) such
assignment will result in a reduction in such compensation or payments; and (vi)
no Lender shall be required to become a Replaced Lender if, prior thereto, as a
result of a waiver by such Lender or otherwise, the circumstances entitling the
Company to require such assignment and delegation cease to apply. Upon the
execution of the respective Assignment and Assumption, the payment of amounts
referred to in clauses (i) and (ii) above and the return, and cancellation and
exchange of each then outstanding Several Letter of Credit as provided above
and, if so requested by the Replacement Lender, delivery to the Replacement
Lender of the appropriate promissory note or notes executed by the Company, the
Replacement Lender shall become a Lender hereunder and the Replaced Lender shall
cease to constitute a Lender hereunder, except with respect to indemnification
provisions applicable to the Replaced Lender under this Agreement, which shall
survive as to such Replaced Lender. For the avoidance of doubt, no Replaced
Lender shall be required to execute, sign or deliver any document or assignment
in order to be replaced in accordance with this Section 2.14. SECTION 2.15.
Designated Subsidiary Account Parties. The Company may from time to time
designate one or more Persons as an additional Designated Subsidiary Account
Party, subject to the following terms and conditions: (a) each such Person shall
be a Wholly-Owned Subsidiary of the Company; (b) each such Designated Subsidiary
Account Party shall enter into an appropriately completed DSAP Assumption
Agreement on or prior to the date of designation hereof; (c) on or prior to the
date of designation, the Administrative Agent shall have received from such
Person a certificate, signed by an Authorized Officer of such Person in the form
of Exhibit G or such other form reasonably acceptable to the Administrative
Agent with appropriate insertions or deletions, together with (x) copies of its
certificate of incorporation, by-laws or other organizational documents, (y) the
resolutions of the board of directors (or similar governing body) of such Person
relating to this Agreement which shall be reasonably satisfactory to the
Administrative Agent and (z) any other “know your customer” information
reasonably requested by a Lender; and (d) on or prior to the date of
designation, the Administrative Agent shall have received an opinion, addressed
to the Administrative Agent and each of the Lenders and dated the date of
designation, which opinion shall be in form and substance reasonably
satisfactory to the Administrative Agent, from counsel to the respective
Designated Subsidiary Account Party reasonably satisfactory to the
Administrative Agent, covering certain of the matters set forth in the opinions
of counsel delivered to the Administrative Agent on the Effective Date pursuant
to Section 4.01(b)(ii), as may be reasonably requested by the Administrative
Agent, and such other matters incident to the transactions contemplated thereby
as the Administrative Agent may reasonably request. SECTION 2.16. Loans. Subject
to and upon the terms and conditions herein set forth, each Lender severally
agrees, at any time and from time to time on and after the Effective Date and
prior to the Commitment Expiration Date, to make a loan or loans (each, a “Loan”
and, collectively, the



--------------------------------------------------------------------------------



 
[a151209exhibit101unsecur048.jpg]
42 “Loans”) to the Company, which Loans (i) may be made and maintained only in
Dollars; (ii) may be repaid and reborrowed in accordance with the provisions
hereof; (iii) except as hereinafter provided, may, at the option of the Company,
be incurred and maintained as, and/or converted into, ABR Loans or Eurodollar
Loans, provided that all Loans made as part of the same Borrowing shall, unless
otherwise specified herein, consist of Loans of the same Type; and (iv) shall
not be made (and shall not be required to be made) by any Lender if the making
of same would cause the aggregate Credit Exposures of all Lenders taken together
(after giving effect to the use of the proceeds thereof on the date of the
incurrence thereof to repay any amounts theretofore outstanding pursuant to this
Agreement) to exceed the Total Commitment as then in effect. SECTION 2.17. Loans
and Borrowings. (a) Each Loan shall be made as part of a Borrowing consisting of
Loans made by the Lenders ratably in accordance with their respective
Commitments. The failure of any Lender to make any Loan required to be made by
it shall not relieve any other Lender of its obligations hereunder nor shall any
other party be liable for the failure by such Lender to perform its obligations
hereunder. (b) Subject to Section 2.24, each Borrowing shall be comprised
entirely of ABR Loans or Eurodollar Loans as the Company may request in
accordance herewith. Each Lender at its option may make any Loan by causing any
domestic or foreign branch or Affiliate of such Lender to make such Loan;
provided that any exercise of such option shall not affect the obligation of the
Company to repay such Loan in accordance with the terms of this Agreement. (c)
At the commencement of each Interest Period for any Eurodollar Borrowing, such
Borrowing shall be in an aggregate principal amount of not less than $5,000,000.
At the time that each ABR Borrowing is made, such Borrowing shall be in an
aggregate amount that is an integral multiple of $1,000,000 and not less than
$5,000,000; provided that a Borrowing may be in an aggregate amount that is
equal to the entire unused balance of the Total Commitment. Borrowings of more
than one Type may be outstanding at the same time; provided that there shall not
at any time be more than a total of ten Eurodollar Borrowings outstanding. (d)
Notwithstanding any other provision of this Agreement, the Company shall not be
entitled to request, or to elect to convert or continue, any Borrowing if the
Interest Period requested with respect thereto would end after the Commitment
Expiration Date. SECTION 2.18. Requests for Borrowings. To request a Borrowing,
the Company shall notify the Administrative Agent of such request by telephone
(a) in the case of a Eurodollar Borrowing, not later than 12:00 noon, New York
City time, three Business Days before the date of the proposed Borrowing and (b)
in the case of an ABR Borrowing, not later than 11:00 a.m., New York City time,
on the date of the proposed Borrowing. Each such telephonic Borrowing Request
shall be irrevocable and shall be confirmed promptly by delivery or facsimile or
electronic mail to the Administrative Agent of a Borrowing Request in the form
of Exhibit B or such other form reasonably acceptable to the Administrative
Agent appropriately completed and signed by the Company. Each such telephonic
and written Borrowing Request shall specify the following information in
compliance with Section 2.17: (i) the aggregate principal amount of the
requested Borrowing; (ii) the date of such Borrowing, which shall be a Business
Day; (iii) whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;



--------------------------------------------------------------------------------



 
[a151209exhibit101unsecur049.jpg]
43 (iv) in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and (v) the location and number of the Company’s
account to which funds are to be disbursed. If no election as to the Type of
Borrowing of Loans is specified, then such Borrowing of Loans shall be an ABR
Borrowing. If no Interest Period is specified with respect to any requested
Eurodollar Borrowing, then the Company shall be deemed to have selected an
Interest Period of one month’s duration. Promptly following receipt of a
Borrowing Request in accordance with this Section, the Administrative Agent
shall advise each Lender of the details thereof and of the amount of such
Lender’s Loan to be made as part of the requested Borrowing. SECTION 2.19.
Funding of Borrowings. (a) Each Lender shall make each Loan on the proposed date
thereof by wire transfer of immediately available funds by 12:00 noon, New York
City time, to the account of the Administrative Agent most recently designated
by it for such purpose by notice to the Lenders. The Administrative Agent will
make such Loans available to the Company by wire transfer of immediately
available funds not later than 1:00 p.m., New York City time, to the account of
the Company designated by it in the applicable Borrowing Request. (b) Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing (or prior to 1:00 p.m., New York City time, on
the date of such Borrowing in the case of ABR Borrowings) that such Lender will
not make available to the Administrative Agent such Lender’s share of such
Borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with paragraph (a) of this Section
and may, in reliance upon such assumption, make available to the Company a
corresponding amount. In such event, if a Lender has not in fact made its share
of the applicable Borrowing available to the Administrative Agent, then the
applicable Lender and the Company severally agree to pay to the Administrative
Agent forthwith on demand such corresponding amount with interest thereon, for
each day from and including the date such amount is made available to the
Company to but excluding the date of payment to the Administrative Agent, at (i)
in the case of such Lender, the greater of the Federal Funds Effective Rate and
a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation or (ii) in the case of the Company, the
interest rate applicable to ABR Loans. If such Lender pays such amount to the
Administrative Agent, then such amount shall constitute such Lender’s Loan
included in such Borrowing and the Company’s obligations to repay the
Administrative Agent in accordance with the previous sentence shall cease to the
extent such Lender has paid such amounts. SECTION 2.20. Interest Elections. (a)
Each Borrowing initially shall be of the Type specified in the applicable
Borrowing Request and, in the case of a Eurodollar Borrowing, shall have an
initial Interest Period as specified in such Borrowing Request. Thereafter, the
Company may elect to convert such Borrowing to a different Type or to continue
such Borrowing and, in the case of a Eurodollar Borrowing, may elect Interest
Periods therefor, all as provided in this Section 2.20. Subject to the other
provisions of this Section 2.20, the Company may elect different options with
respect to different portions of the affected Borrowing, in which case each such
portion shall be allocated ratably among the Lenders holding the Loans
comprising such Borrowing, and the Loans comprising each such portion shall be
considered a separate Borrowing.



--------------------------------------------------------------------------------



 
[a151209exhibit101unsecur050.jpg]
44 (b) To make an election pursuant to this Section (an “Interest Election
Request”), the Company shall notify the Administrative Agent of such election by
telephone by the time that a Borrowing Request would be required under Section
2.18 if the Company were requesting a Borrowing of the Type resulting from such
election to be made on the effective date of such election. Each such telephonic
Interest Election Request shall be irrevocable and shall be confirmed promptly
by delivery or facsimile or electronic mail to the Administrative Agent of an
Interest Election Request in the form of Exhibit E, or such other form
reasonably acceptable to the Administrative Agent, and signed by the Company.
(c) Each Interest Election Request shall specify the following information in
compliance with Section 2.17: (i) the Borrowing to which such Interest Election
Request applies and, if different options are being elected with respect to
different portions thereof, the portions thereof to be allocated to each
resulting Borrowing (in which case the information to be specified pursuant to
clauses (iii) and (iv) below shall be specified for each resulting Borrowing);
(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day; (iii) whether the resulting Borrowing is
to be an ABR Borrowing or a Eurodollar Borrowing; and (iv) if the resulting
Borrowing is a Eurodollar Borrowing, the Interest Period to be applicable
thereto after giving effect to such election, which shall be a period
contemplated by the definition of the term Interest Period. If any such Interest
Election Request requests a Eurodollar Borrowing but does not specify an
Interest Period, then the Company shall be deemed to have selected an Interest
Period of one month’s duration. (d) Promptly following receipt of an Interest
Election Request, the Administrative Agent shall advise each Lender of the
details thereof and of such Lender’s portion of each resulting Borrowing. (e) If
the Company fails to deliver a timely Interest Election Request with respect to
a Eurodollar Borrowing prior to the end of the Interest Period applicable
thereto, then, unless such Borrowing is repaid as provided herein, at the end of
such Interest Period such Borrowing shall be converted to an ABR Borrowing.
Notwithstanding anything to the contrary contained in this Agreement, if an
Event of Default is in existence, then, so long as an Event of Default is in
existence (i) no outstanding Borrowing may be converted to or continued as a
Eurodollar Borrowing and (ii) unless repaid, each Eurodollar Borrowing shall be
converted to an ABR Borrowing at the end of the Interest Period applicable
thereto. SECTION 2.21. Repayment of Loans; Evidence of Debt. (a) The Company
hereby unconditionally promises to pay to the Administrative Agent for the
account of each Lender the then unpaid principal amount of all Loans on the
Commitment Expiration Date.



--------------------------------------------------------------------------------



 
[a151209exhibit101unsecur051.jpg]
45 (b) Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Company to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder. (c)
The Administrative Agent shall maintain accounts in which it shall record (i)
the amount of each Loan made hereunder, the Type thereof and the Interest Period
applicable thereto, (ii) the amount of any principal or interest due and payable
or to become due and payable from the Company to each Lender hereunder and (iii)
the amount of any sum received by the Administrative Agent hereunder for the
account of the Lenders and each Lender’s share thereof. (d) The entries made in
the accounts maintained pursuant to paragraph (b) or (c) of this Section shall
be prima facie evidence of the existence and amounts of the obligations recorded
therein; provided that the failure of any Lender or the Administrative Agent to
maintain such accounts or any error therein shall not in any manner affect the
obligation of the Company to repay the Loans in accordance with the terms of
this Agreement. (e) Any Lender may request by written notice to the Company and
the Administrative Agent that Loans made by it be evidenced by a promissory note
(which may be executed by facsimile). In such event, the Company shall prepare,
execute and deliver to such Lender a promissory note payable to the order of
such Lender (or, if requested by such Lender, to such Lender and its registered
assigns) and in the form of Exhibit D or such other form reasonably acceptable
to the Administrative Agent. Thereafter, the Loans evidenced by such promissory
note and interest thereon shall at all times (including after assignment
pursuant to Section 10.04) be represented by one or more promissory notes in
such form payable to the order of the payee named therein (or, if such
promissory note is a registered note, to such payee and its registered assigns).
SECTION 2.22. Voluntary Prepayment of Loans. (a) The Company shall have the
right at any time and from time to time to prepay any Borrowing in whole or in
part, without premium or penalty, except as provided in Section 2.25, subject to
prior notice in accordance with paragraph (b) of this Section. (b) The Company
shall notify the Administrative Agent by telephone (confirmed by facsimile or
electronic mail) of any prepayment hereunder (i) in the case of prepayment of a
Eurodollar Borrowing, not later than 12:00 noon, New York City time, three
Business Days before the date of prepayment or (ii) in the case of prepayment of
an ABR Borrowing, not later than 12:00 noon, New York City time, on the date of
prepayment. Each such notice shall be irrevocable (unless given in connection
with a Conditional Termination Notice, as set forth in Section 2.09, in which
case, subject to Section 2.25, such notice of prepayment may be revoked if such
Conditional Termination Notice is revoked in accordance with Section 2.09) and
shall specify the prepayment date, the Borrowing or Borrowings which are to be
prepaid and the principal amount of each Borrowing or portion thereof to be
prepaid. Promptly following receipt of any such notice relating to a Borrowing,
the Administrative Agent shall advise the Lenders of the contents thereof. Each
partial prepayment of any Borrowing shall be in an amount that would be
permitted in the case of an advance of a Borrowing of the same Type as provided
in Section 2.17. Each prepayment of a Borrowing shall be applied ratably to the
Loans included in the prepaid Borrowing. Prepayments shall be accompanied by
accrued interest to the extent required by Section 2.23. SECTION 2.23. Interest.



--------------------------------------------------------------------------------



 
[a151209exhibit101unsecur052.jpg]
46 (a) The ABR Loans shall bear interest at the Alternate Base Rate plus the
Applicable Rate with respect to ABR Loans. The Eurodollar Loans shall bear
interest at the Adjusted LIBO Rate for the Interest Period in effect for such
Loan plus the Applicable Rate with respect to Eurodollar Loans. (b)
[Intentionally Omitted.] (c) Notwithstanding the foregoing, if any principal of
or interest on any Loan or any fee or other amount payable by the Company
hereunder is not paid when due, whether at stated maturity, upon acceleration or
otherwise, such overdue amount shall bear interest, after as well as before
judgment, at a rate per annum equal to (i) in the case of overdue principal of
any Loan, 2% plus the rate otherwise applicable to such Loan as provided in the
preceding paragraphs of this Section 2.23 or (ii) in the case of any other
amount, 2% plus the rate applicable to ABR Loans as provided in paragraph (a) of
this Section 2.23. (d) Accrued interest on each Loan shall be payable in arrears
on each Interest Payment Date for such Loan and on the Commitment Expiration
Date; provided that (i) interest accrued pursuant to paragraph (c) of this
Section shall be payable on demand, (ii) in the event of any repayment or
prepayment of any Loan (other than a prepayment of an ABR Loan prior to the
Commitment Expiration Date), accrued interest on the principal amount repaid or
prepaid shall be payable on the date of such repayment or prepayment and (iii)
in the event of any conversion of any Eurodollar Loan prior to the end of the
current Interest Period therefor, accrued interest on such Loan shall be payable
on the effective date of such conversion. (e) All interest hereunder shall be
computed on the basis of a year of 360 days, except that interest computed by
reference to the Alternate Base Rate at times when the Alternate Base Rate is
based on the Prime Rate shall be computed on the basis of a year of 365 days (or
366 days in a leap year), and in each case shall be payable for the actual
number of days elapsed (including the first day but excluding the last day). The
applicable Alternate Base Rate or Adjusted LIBO Rate shall be determined by the
Administrative Agent, and such determination shall be conclusive absent manifest
error. SECTION 2.24. Alternate Rate of Interest. If prior to the commencement of
any Interest Period for a Eurodollar Borrowing: (a) the Administrative Agent
reasonably determines (which determination shall be conclusive absent manifest
error) that adequate and reasonable means do not exist for ascertaining the
Adjusted LIBO Rate for such Interest Period; or (b) the Administrative Agent is
advised by the Required Lenders (based on the reasonable determination of such
Required Lenders) that the Adjusted LIBO Rate for such Interest Period will not
adequately and fairly reflect the cost to such Lenders of making or maintaining
their Loans included in such Borrowing for such Interest Period; then the
Administrative Agent shall give notice thereof to the Company and the Lenders by
telephone (followed by written or facsimile notice) or facsimile or in writing
as promptly as practicable thereafter and, until the Administrative Agent
notifies the Company and the Lenders that the circumstances giving rise to such
notice no longer exist, (i) any Interest Election Request that requests the
conversion of any Borrowing to, or continuation of any Borrowing as, a
Eurodollar Borrowing shall be ineffective and (ii) if any Borrowing Request
requests a Eurodollar Borrowing, such Borrowing shall be made as an ABR
Borrowing provided that if the circumstances giving rise to such notice affect
only one Type of Borrowings, then the other Type of Borrowings shall be
permitted.



--------------------------------------------------------------------------------



 
[a151209exhibit101unsecur053.jpg]
47 SECTION 2.25. Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of a mandatory prepayment under
Section 2.10 or the occurrence of an Event of Default), (b) the conversion of
any Eurodollar Loan other than on the last day of the Interest Period applicable
thereto, (c) the failure to borrow, convert, continue or prepay any Eurodollar
Loan on the date specified in any notice delivered pursuant hereto, or (d) the
assignment of any Eurodollar Loan other than on the last day of the Interest
Period applicable thereto as a result of a request by the Company pursuant to
Section 2.14, then, in any such event, the Company shall compensate each Lender
for the loss, cost and expense attributable to such event. In the case of a
Eurodollar Loan, such loss, cost or expense to any Lender shall be deemed to
include an amount determined by such Lender to be the excess, if any, of (i) the
amount of interest which would have accrued on the principal amount of such Loan
had such event not occurred, at the Adjusted LIBO Rate that would have been
applicable to such Loan, for the period from the date of such event to the last
day of the then current Interest Period therefor (or, in the case of a failure
to borrow, convert or continue, for the period that would have been the Interest
Period for such Loan), over (ii) the amount of interest which would accrue on
such principal amount for such period at the interest rate which such Lender
would bid were it to bid, at the commencement of such period, for dollar
deposits of a comparable amount and period from other banks in the Eurodollar
market. A certificate of any Lender setting forth in reasonable detail any
amount or amounts that such Lender is entitled to receive pursuant to this
Section shall be delivered to the Company and shall be conclusive absent
manifest error. The Company shall pay such Lender the amount shown as due on any
such certificate within 10 days after receipt thereof. SECTION 2.26. Defaulting
Lenders. Notwithstanding any provision of this Agreement to the contrary, if any
Lender becomes a Defaulting Lender, then the following provisions shall apply
for so long as such Lender is a Defaulting Lender: (a) if any Letter of Credit
Outstandings (excluding Letter of Credit Outstandings in respect of any Several
Letter of Credit so long as (i) neither the Issuing Agent nor any Lender (other
than the Defaulting Lender) has an obligation or liability in respect of the
Defaulting Lender’s obligation under such Several Letter of Credit and (ii) the
beneficiary under such Several Letter of Credit or any other third party does
not claim or otherwise assert in writing (which claim or assertion is not
withdrawn) that the Issuing Agent or any Lender (other than the Defaulting
Lender) has an obligation or liability in respect of the Defaulting Lender’s
obligation under such Several Letter of Credit) exist at the time a Lender is a
Defaulting Lender, the Company shall within one (1) Business Day following
notice by the Administrative Agent cash collateralize such Defaulting Lender’s
Letter of Credit Outstandings (as adjusted above) in accordance with the
procedures set forth in Section 2.10 for so long as such Letter of Credit
Outstandings are outstanding; and (b) no LC Issuer shall be required to issue,
amend, extend or increase any Letter of Credit unless it is satisfied that cash
collateral will be provided by the Company in accordance with (and to the extent
required by) Section 2.26(a). If (i) a Bankruptcy Event with respect to a Lender
Parent shall occur following the date hereof and for so long as such event shall
continue or (ii) any LC Issuer has a good faith belief that any Lender has
defaulted in fulfilling its obligations under one or more other agreements in
which such Lender commits to extend credit, no LC Issuer shall be required to
issue, amend or increase any Letter of Credit, unless such LC Issuer shall have
entered into arrangements with the Company or such Lender, satisfactory to such
LC Issuer to defease any risk to it in respect of such Lender hereunder. SECTION
2.27. Additional Commitments. (a) The Company shall have the right, at any time
and from time to time, after the Effective Date and prior to the Commitment
Expiration Date



--------------------------------------------------------------------------------



 
[a151209exhibit101unsecur054.jpg]
48 to request (so long as no Default or Event of Default is then in existence or
would result therefrom) on one or more occasions that one or more existing
Lenders (and/or one or more other Eligible Persons which will become Lenders as
provided pursuant to clause (v) below) provide Additional Commitments; it being
understood and agreed, however, that (i) no existing Lender shall be obligated
to provide an Additional Commitment as a result of any request by the Company,
(ii) any existing Lender may provide an Additional Commitment without the
consent of any other Lender, (iii) (A) each provision of Additional Commitments
on a given date pursuant to this Section 2.27 shall be in a minimum aggregate
amount (for all Additional Commitment Lenders (including, in the circumstances
contemplated by clause (v) below, Eligible Persons who will become Additional
Commitment Lenders) of at least $25,000,000 (or such lesser amount as is
acceptable to the Administrative Agent) and (B) the aggregate Commitments for
all Lenders hereunder shall not exceed $150,000,000, (iv) all up-front fees
payable to any Additional Commitment Lender shall be as set forth in the
relevant Additional Commitment Agreement, (v) the Company may request Additional
Commitments from Eligible Persons which are reasonably acceptable to the
Administrative Agent and each Fronting Lender, (vi) all Additional Commitments
provided on a given date pursuant to this Section 2.27 shall have the same terms
and conditions as all then existing Commitments (other than with respect to
upfront fees) and shall be added to such existing Commitments in accordance with
clause (b) of this Section 2.27 below and (vii) all actions taken by the Account
Party pursuant to this Section 2.27 shall be done in coordination with the
Administrative Agent. No consent of any Lender (other than the Lenders providing
the Additional Commitments) shall be required for any Additional Commitments
made pursuant to this Section 2.27. (b) The effectiveness of Additional
Commitments pursuant to this Section 2.27 shall be subject to the occurrence of
the following: (i) the Company, each Designated Subsidiary Account Party, the
Administrative Agent and each existing Lender or Eligible Person, as the case
may be, which agrees to provide an Additional Commitment (each, an “Additional
Commitment Lender”) shall have executed and delivered to the Administrative
Agent an Additional Commitment Agreement substantially in the form of Exhibit H
or such other form reasonably acceptable to the Administrative Agent, subject to
such modifications in form and substance reasonably satisfactory to the
Administrative Agent as may be necessary or appropriate (with the effectiveness
of such Additional Commitment Lender’s Additional Commitment to occur upon
delivery of such Additional Commitment Agreement to the Administrative Agent,
the payment of any fees required in connection therewith and the satisfaction of
the other conditions set forth in this Section 2.27 to the reasonable
satisfaction of the Administrative Agent), (ii) all Several Letters of Credit
outstanding at such time shall have been returned by each respective beneficiary
thereunder to the respective Issuing Agent and shall either have been cancelled
and/or exchanged for new or amended Several Letters of Credit which give effect
to such Additional Commitments, and such Additional Commitment Lenders, (iii) if
such Additional Commitment Lender is not a United States person (as such term is
defined in Section 7701(a)(3) of the Code) for U.S. Federal income tax purposes
or would otherwise constitute a Foreign Lender, such Additional Commitment
Lender shall have provided to the Company the appropriate documentation
described in Section 2.12(e), (iv) the Company and each Designated Subsidiary
Account Party shall have delivered to the Administrative Agent resolutions
authorizing the incurrence of the obligations to be incurred pursuant to each
Additional Commitment, and (v) the Company and each Designated Subsidiary
Account Party shall have delivered to the Administrative Agent an opinion, in
form and substance reasonably satisfactory to the Administrative Agent, from
counsel to the Company and such Designated Subsidiary Account Party reasonably
satisfactory to the Administrative Agent and dated such date, covering certain
matters similar to those set forth in the opinions of counsel delivered to the
Lenders on the Effective Date pursuant to Section 4.01(b) and such other matters
as the Administrative Agent may reasonably request. The Administrative Agent
shall promptly notify each Lender as to the occurrence of each Additional
Commitment Date, and (x) on each such date, the Total Commitment under, and for
all purposes of, this Agreement and each other Credit Document shall be
increased by the aggregate amount of such Additional Commitments, (y) on each
such date, the Commitment Schedule shall be deemed modified to



--------------------------------------------------------------------------------



 
[a151209exhibit101unsecur055.jpg]
49 reflect the revised Commitments of each affected Lender and (z) on each such
date, the Company shall be deemed to have repaid and reborrowed all outstanding
Loans (with such reborrowing to consist of the Types of Loans, with related
Interest Periods if applicable, specified in a notice delivered by the Company,
in accordance with the requirements of Section 2.18). The deemed payments made
pursuant to clause (z) of the immediately preceding sentence shall be
accompanied by payment of all accrued interest on the amount prepaid and, in
respect of each Eurodollar Loan, shall be subject to indemnification by the
Company pursuant to the provisions of Section 2.25 if the deemed payment occurs
other than on the last day of the related Interest Periods. ARTICLE III
Representations and Warranties Each of the Company and each Designated
Subsidiary Account Party, in each case, on behalf of itself and its respective
Subsidiaries represents and warrants to the Lenders that: SECTION 3.01.
Corporate Status. Each of the Company and each of its Significant Subsidiaries
(i) is a duly organized and validly existing corporation or business trust or
other entity in good standing under the laws of the jurisdiction of its
organization and has the corporate or other organizational power and authority
to own its property and assets and to transact the business in which it is
engaged and presently proposes to engage, and (ii) has been duly qualified and
is authorized to do business and is in good standing in all jurisdictions where
it is required to be so qualified, except, in the case of this clause (ii),
where the failure to be so qualified, authorized or in good standing, either
individually or in the aggregate, has not had, and would not reasonably be
expected to have, a Material Adverse Effect. SECTION 3.02. Corporate Power and
Authority. Each Account Party has the corporate power and authority to execute,
deliver and carry out the terms and provisions of this Agreement and has taken
all necessary corporate action to authorize the execution, delivery and
performance of this Agreement. Each Account Party has duly executed and
delivered this Agreement and this Agreement constitutes the legal, valid and
binding obligation of such Account Party enforceable against such Account Party
in accordance with its terms, except to the extent that enforceability thereof
may be limited by applicable bankruptcy, insolvency, moratorium or similar laws
affecting creditors’ rights generally and general principles of equity
regardless of whether enforcement is sought in a proceeding in equity or at law.
SECTION 3.03. No Contravention of Agreements or Organizational Documents.
Neither the execution, delivery and performance by any Account Party of this
Agreement nor compliance with the terms and provisions hereof, nor the
consummation of the transactions contemplated herein, (i) will contravene any
applicable provision of any law, statute, rule, regulation, order, writ,
injunction or decree of any court or governmental instrumentality, (ii) will
conflict or be inconsistent with or result in any breach of any of the terms,
covenants, conditions or provisions of, or constitute a default under, or result
in the creation or imposition of (or the obligation to create or impose) any
Lien upon any of the property or assets of the Company or any of its
Subsidiaries pursuant to the terms of, any indenture, mortgage, deed of trust,
loan agreement, credit agreement or any other material instrument to which the
Company or any of its Subsidiaries is a party or by which it or any of its
property or assets are bound or to which it may be subject or (iii) will violate
any provision of the certificate of incorporation, by-laws or other
organizational documents of the Company or any of its Subsidiaries, except to
the extent that, in the case of each of the immediately preceding clauses (i)
and (ii), would reasonably be expected to have a Material Adverse Effect.



--------------------------------------------------------------------------------



 
[a151209exhibit101unsecur056.jpg]
50 SECTION 3.04. Litigation and Environmental Matters. There are no actions,
suits or proceedings pending or, to the best knowledge of the Company or any of
its Significant Subsidiaries, threatened involving the Company or any of its
Subsidiaries (including with respect to this Agreement) that, either
individually or in the aggregate, have had, or would reasonably be expected to
have, a Material Adverse Effect. Except for any matters that, either
individually or in the aggregate, have not had, and would not reasonably be
expected to have, a Material Adverse Effect, neither the Company nor any of its
Subsidiaries (i) has failed to comply with any Environmental Law or to obtain,
maintain or comply with any permit, license or other approval required under any
Environmental Law, (ii) has become subject to any Environmental Liability, (iii)
has received notice of any claim with respect to any Environmental Liability or
(iv) knows of any basis for any Environmental Liability. SECTION 3.05. Use of
Proceeds; Use of Letters of Credit; Margin Regulations. (a) All proceeds of the
Loans shall be utilized for the general corporate (including acquisitions) and
working capital purposes of the Company (which, for the avoidance of doubt,
includes making payments and/or reimbursements with respect to the Five-Year
Secured Letter of Credit Facility and/or Letters of Credit issued hereunder);
(b) All Letters of Credit shall only be utilized to support Letter of Credit
Supportable Obligations; (c) Neither the making of any Loan hereunder nor the
use of the proceeds thereof will violate or be inconsistent with the provisions
of Regulation T, U or X and, to the extent such use entails a violation of the
provisions of Regulations T, U or X, no part of the proceeds of any Loan will be
used to purchase or carry any Margin Stock or to extend credit for the purpose
of purchasing or carrying any Margin Stock. SECTION 3.06. Approvals. Any (a)
order, consent, approval, license, authorization, or validation of, or filing,
recording or registration with, or exemption by, any foreign or domestic
governmental or public body or authority, or any subdivision thereof, which is
required to authorize or is required or (b) third party approval, permit or
license required to be obtained, in each case in connection with (i) the
Transaction or (ii) the legality, validity, binding effect or enforceability of
this Agreement, has been obtained and is in full force and effect. SECTION 3.07.
Investment Company Act. No Account Party is an “investment company” or a company
“controlled” by an “investment company,” within the meaning of the Investment
Company Act of 1940, as amended. SECTION 3.08. True and Complete Disclosure;
Projections and Assumptions. All factual information (taken as a whole)
heretofore or contemporaneously furnished by the Company or any of its
Subsidiaries to the Administrative Agent or any Lender (including all
information contained in this Agreement) for purposes of or in connection with
this Agreement or any transaction contemplated herein is, and all other factual
information (taken as a whole with all other such information theretofore or
contemporaneously furnished) hereafter furnished by any such Persons to the
Administrative Agent or any Lender will be, true and accurate in all material
respects on the date as of which such information is dated and not incomplete by
omitting to state any material fact necessary to make such information (taken as
a whole with all other such information theretofore or contemporaneously
furnished) not materially misleading at such time in light of the circumstances
under which such information was provided; provided that with respect to
projections, the Company or the applicable Designated Subsidiary Account Party
represents only that the projections contained in such materials are based on
good faith estimates and assumptions believed by the Company to be reasonable
and attainable at the time made, it being recognized by the Administrative Agent
and the Lenders that such projections as to future events are not to be viewed
as facts and are subject to significant uncertainties and contingencies many of
which are beyond the Company’s control and that actual results during the period
or periods covered by any such projections may materially differ from the
projected results.



--------------------------------------------------------------------------------



 
[a151209exhibit101unsecur057.jpg]
51 SECTION 3.09. Financial Condition. (a) The Company has heretofore furnished
to the Lenders its consolidated balance sheet and consolidated statements of
operations and comprehensive income (loss), shareholders’ equity and cash flows
(i) as of and for the fiscal year ended December 31, 2014 reported on by
PricewaterhouseCoopers LLP, independent public accountants, and (ii) as of and
for the fiscal quarter and the portion of the fiscal year ended March 31, 2015,
June 30, 2015 and September 30, 2015, certified by its chief financial officer.
Such financial statements present fairly, in all material respects, the
financial position and results of operations and cash flows of the Company and
its consolidated Subsidiaries as of such dates and for such periods in
accordance with GAAP, subject to year-end audit adjustments and the absence of
footnotes in the case of the statements referred to in clause (ii) above. (b)
Since December 31, 2014, nothing has occurred, either individually or in the
aggregate, which has resulted in, or would reasonably be expected to result in,
any material adverse condition or any material adverse change in or affecting
(i) the business, operations, assets, liabilities or financial condition of the
Company and its Subsidiaries, taken as a whole, or (ii) the rights and remedies
of the Lenders or the ability of the Company and each other Account Party, taken
as a whole, to perform their respective obligations to the Lenders under this
Agreement. SECTION 3.10. Tax Returns and Payments. Except where the failure to
do so would not reasonably be expected, individually or in aggregate, to have a
Material Adverse Effect, the Company and its Subsidiaries (i) have timely filed
or caused to be timely filed with the appropriate taxing authority (taking into
account any applicable extension within which to file) all income and other tax
returns (including any statements, forms and reports), domestic and foreign,
required to be filed by the Company or any of its Subsidiaries, and (ii) have
timely paid, collected or remitted or caused to have timely paid, collected or
remitted all taxes payable by them which have become due and assessments which
have become due, except for those contested in good faith and adequately
disclosed and for which adequate reserves have been established in accordance
with GAAP. To the best knowledge of the Company and its Subsidiaries, there is
no action, suit, proceeding, investigation, audit or claim now pending, or
proposed or threatened in writing, by any taxing authority regarding any income
taxes or any other taxes relating to the Company or any of its Subsidiaries,
which, either individually or in the aggregate, has had, or would reasonably be
expected to have, a Material Adverse Effect. To the best knowledge of the
Company and its Subsidiaries, no tax Liens have been filed and no claims are
pending, or proposed or threatened in writing, with respect to any taxes, fees
or other charges for any taxable period, except for Liens permitted under
Section 6.03 and claims which, either individually or in the aggregate, have not
had, and would not reasonably be expected to have, a Material Adverse Effect.
SECTION 3.11. Compliance with ERISA. (a) Except as, either individually or in
the aggregate, has not had, and would not reasonably be expected to have, a
Material Adverse Effect, the Company and its Subsidiaries and their ERISA
Affiliates (i) have fulfilled their respective obligations under the minimum
funding standards of ERISA and the Code with respect to each Plan and are in
compliance with the applicable provisions of ERISA and the Code, and (ii) have
not incurred any liability to the PBGC or any Plan or Multiemployer Plan (other
than PBGC premiums and employer contributions due but not delinquent in the
ordinary course of business). (b) Except as, either individually or in the
aggregate, has not had, and would not reasonably be expected to have, a Material
Adverse Effect, (i) each Foreign Pension Plan has been maintained in compliance
with its terms and with the requirements of any and all applicable laws,
statutes, rules, regulations and orders and has been maintained, where required,
in good standing with applicable regulatory authorities, (ii) all contributions
required to be made with respect to a Foreign Pension Plan have been timely
made, (iii) neither the Company nor any of its Subsidiaries has incurred any
obligation in connection with the termination of, or withdrawal from, any
Foreign Pension Plan and



--------------------------------------------------------------------------------



 
[a151209exhibit101unsecur058.jpg]
52 (iv) the present value of the accrued benefit liabilities (whether or not
vested) under each Foreign Pension Plan that is required to be funded,
determined as of the end of the Company’s most recently ended fiscal year on the
basis of actuarial assumptions, each of which is reasonable, did not exceed the
current value of the assets of such Foreign Pension Plan allocable to such
benefit liabilities. SECTION 3.12. Subsidiaries. (a) Set forth on Schedule 3.12
is a complete and correct list of all of the Subsidiaries of the Company as of
the Effective Date, together with, for each such Subsidiary, (i) the
jurisdiction of organization of such Subsidiary, (ii) each Person holding direct
ownership interests in such Subsidiary, (iii) the percentage ownership of such
Subsidiary represented by such ownership interests and (iv) specifying if such
Subsidiary is a Significant Subsidiary. Except as disclosed on Schedule 3.12, as
of the Effective Date, each of the Company and its Subsidiaries owns, free and
clear of Liens, and has the unencumbered right to vote, all outstanding
ownership interests in each Person shown to be held by it on Schedule 3.12. (b)
As of the Effective Date, there are no restrictions on the Company or any of its
Significant Subsidiaries which prohibit or otherwise restrict the transfer of
cash or other assets from any Subsidiary of the Company to the Company, other
than (i) prohibitions or restrictions existing under or by reason of this
Agreement, (ii) prohibitions or restrictions existing under or by reason of
Legal Requirements, (iii) prohibitions and restrictions permitted by Section
6.12 and (iv) other prohibitions or restrictions which, either individually or
in the aggregate, have not had, and would not reasonably be expected to have, a
Material Adverse Effect. SECTION 3.13. Capitalization. As of the Effective Date,
the authorized capital stock of the Company consists of 571,428,571.4 shares,
par value $0.175 per share. As of the Effective Date, none of the Company’s
Significant Subsidiaries has outstanding any securities convertible into or
exchangeable for its capital stock or outstanding any rights to subscribe for or
to purchase, or any options for the purchase of, or any agreements providing for
the issuance (contingent or otherwise) of, or any calls, commitments or claims
of any character relating to, its capital stock except for options, warrants and
grants outstanding in the aggregate amounts set forth on Schedule 3.13. SECTION
3.14. Indebtedness. The Company and its Significant Subsidiaries do not have any
Indebtedness for borrowed money on the Effective Date other than the
Indebtedness listed on Schedule 3.14 or set forth on the balance sheet referred
to in Section 3.09(a). SECTION 3.15. Compliance with Statutes and Agreements.
(a) The Company and each of its Significant Subsidiaries is in compliance with
all applicable statutes, regulations, rules and orders of, and all applicable
restrictions imposed by, and has filed or otherwise provided all material
reports, data, registrations, filings, applications and other information
required to be filed with or otherwise provided to, all governmental bodies,
domestic or foreign, in respect of the conduct of its business and the ownership
of its property (including compliance with all applicable Environmental Laws),
except where (i) the failure to comply or file or otherwise provide, either
individually or in the aggregate, has not had, and would not reasonably be
expected to have, a Material Adverse Effect or (ii) such statutes, regulations,
rules and orders are being contested in good faith by appropriate proceedings
diligently conducted. All required regulatory approvals are in full force and
effect on the date hereof, except where the failure of such approvals to be in
full force and effect, either individually or in the aggregate, has not had, and
would not reasonably be expected to have, a Material Adverse Effect. (b) The
Company and each of its Significant Subsidiaries is in compliance with all
indentures, agreements and other instruments binding upon it or its property,
except where the failure to do so, either individually or in the aggregate, has
not had, and would not reasonably be expected to have, a Material Adverse
Effect.



--------------------------------------------------------------------------------



 
[a151209exhibit101unsecur059.jpg]
53 SECTION 3.16. Insurance Licenses. There is (i) no Insurance License that is
the subject of a proceeding for suspension, revocation or limitation or any
similar proceedings, (ii) no sustainable basis for such a suspension, revocation
or limitation, and (iii) no such suspension, revocation or limitation threatened
by any Applicable Insurance Regulatory Authority, that, in each instance under
(i), (ii) and (iii) above and either individually or in the aggregate, has had,
or would reasonably be expected to have, a Material Adverse Effect. SECTION
3.17. Insurance Business. All insurance policies issued by any Significant
Insurance Subsidiary are, to the extent required under applicable law, on forms
approved by the insurance regulatory authorities of the jurisdiction where
issued or have been filed with and not objected to by such authorities within
the period provided for objection, except for those forms with respect to which
a failure to obtain such approval or make such a filing without it being
objected to, either individually or in the aggregate, has not had, and would not
reasonably be expected to have, a Material Adverse Effect. SECTION 3.18.
Properties; Liens; and Insurance. (a) The Company and its Significant
Subsidiaries have good title to, or valid leasehold interests in, all real and
personal property material to the businesses of the Company and its Significant
Subsidiaries, taken as a whole. There exists no Lien (including any Lien arising
out of any attachment, judgment or execution) of any kind, on, in or with
respect to any of the property of the Company or any of its Significant
Subsidiaries, in each case except as expressly permitted by Section 6.03. (b)
The Company and its Significant Subsidiaries own, or are licensed to use, all
trademarks, trade names, copyrights, patents and other intellectual property
material to the businesses of the Company and its Significant Subsidiaries,
taken as a whole, and the use thereof by the Company or such Significant
Subsidiary does not infringe upon the rights of any other Person, except for any
such infringements that, either individually or in the aggregate, have not had,
and would not reasonably be expected to have, a Material Adverse Effect. (c) As
of the Effective Date, all premiums in respect of each material insurance policy
maintained by the Company and its Significant Subsidiaries have been paid. The
Company and each Designated Subsidiary Account Party believes that the insurance
maintained by or on behalf of the Company and its Significant Subsidiaries is in
at least such amounts and against at least such risks as are usually insured
against in the same general area by companies of established repute engaged in
the same or similar businesses. SECTION 3.19. Solvency. On the Effective Date
and upon the occurrence of each Credit Event, both before and after giving
effect thereto, the Company and its Subsidiaries, taken as a whole, are Solvent.
SECTION 3.20. Anti-Corruption Laws and Sanctions. The Company has implemented
and maintains in effect policies and procedures reasonably designed to promote
compliance in all material respects by the Company, its Subsidiaries and their
respective directors, officers and employees with Anti-Corruption Laws and
applicable Sanctions, and the Company, its Subsidiaries and to the knowledge of
the Company, their respective officers, directors and employees, are in
compliance with Anti-Corruption Laws and applicable Sanctions in all material
respects and, in the case of any Account Party is not knowingly engaged in any
activity that could reasonably be expected to result in such Account Party being
designated as a Sanctioned Person. None of (a) the Company, any Subsidiary or to
the knowledge of the Company or such Subsidiary any of their respective
directors, officers or employees, or (b) to the knowledge of the Company, any
agent of the Company or any Subsidiary that will act in any capacity in
connection with or benefit from the credit facility established hereby, is a



--------------------------------------------------------------------------------



 
[a151209exhibit101unsecur060.jpg]
54 Sanctioned Person. No Borrowing or Letter of Credit, use of proceeds or other
Transactions will violate any Anti-Corruption Law or applicable Sanctions.
ARTICLE IV Conditions SECTION 4.01. Effective Date. The obligations of the
Lenders to make Loans and each LC Issuer to issue Letters of Credit shall not
become effective until the date (the “Effective Date”) on which each of the
following conditions is satisfied (or waived in accordance with Section 10.02):
(a) On or prior to the Effective Date, (i) each of the Company, each Designated
Subsidiary Account Party listed on Schedule 2.15, the Administrative Agent and
each of the Lenders shall have signed a copy hereof (whether the same or
different copies) and shall have delivered the same to the Administrative Agent
in accordance with Section 10.01(a) or, in the case of the Lenders, shall have
given to the Administrative Agent telephonic (confirmed in writing), written or
facsimile transmission notice (actually received) in accordance with Section
10.01(a) that the same has been signed and mailed to the Administrative Agent;
and (ii) there shall have been delivered to the Administrative Agent for the
account of each Lender that has requested the same pursuant to Section 2.21(e)
the appropriate promissory note or promissory notes, executed by the Company, in
each case, in the amount, maturity and as otherwise provided herein. (b) On the
Effective Date, the Administrative Agent shall have received (i) an opinion, in
form and substance reasonably satisfactory to the Administrative Agent,
addressed to the Administrative Agent and each of the Lenders and dated the
Effective Date, from Skadden, Arps, Slate, Meagher & Flom LLP, special New York
counsel to the Account Parties and (ii) an opinion, in form and substance
reasonably satisfactory to the Administrative Agent, addressed to the
Administrative Agent and each of the Lenders and dated the Effective Date, from
Appleby, special Bermuda counsel to the Account Parties. (c) (i) On the
Effective Date, the Administrative Agent shall have received, from each Account
Party, a certificate, dated the Effective Date, signed by an Authorized Officer
of such Account Party, and attested to by the Secretary or any Assistant
Secretary of such Account Party, in the form of Exhibit G hereto with
appropriate insertions and deletions, together with (x) copies of its
certificate of incorporation, by-laws or other organizational documents and (y)
the resolutions of the board of directors of such Account Party relating to this
Agreement which shall be satisfactory to the Administrative Agent; (ii) On or
prior to the Effective Date, all corporate and legal proceedings and all
instruments and agreements in connection with the transactions contemplated by
this Agreement shall be reasonably satisfactory in form and substance to the
Administrative Agent, and the Administrative Agent shall have received all
information and copies of all certificates, documents and papers, including
certificates of existence or good standing certificates, as applicable, and any
other records of corporate proceedings and governmental approvals, if any, which
the Administrative Agent reasonably may have requested in connection therewith,
such documents and papers where appropriate to be certified by proper corporate
or governmental authorities. (d) The Administrative Agent shall have received
evidence reasonably satisfactory to it that since December 31, 2014, nothing
shall have occurred or become known to the Administrative Agent or the Required
Lenders which, either individually or in the aggregate, has had, or would
reasonably be expected to have, a Material Adverse Effect.



--------------------------------------------------------------------------------



 
[a151209exhibit101unsecur061.jpg]
55 (e) The Administrative Agent shall have received evidence reasonably
satisfactory to it that on the Effective Date, no actions, suits or proceedings
by any entity (private or governmental) shall be pending against the Company or
any of its Significant Subsidiaries (i) with respect to this Agreement or the
Transaction or (ii) which, either individually or in the aggregate, has had, or
would reasonably be expected to have, a Material Adverse Effect. (f) The
Administrative Agent shall have received evidence reasonably satisfactory to it
that on the Effective Date, all governmental and third party approvals, permits
and licenses required to be obtained in connection with the Transaction on or
prior to the Effective Date shall have been obtained and remain in full force
and effect. (g) The Administrative Agent shall have received evidence reasonably
satisfactory to it that on the Effective Date, the Company and its Significant
Subsidiaries shall have no outstanding preferred stock or Hybrid Capital or
Indebtedness for borrowed money except preferred stock or Hybrid Capital or
Indebtedness set forth on Schedule 3.14 or set forth on the balance sheet
referred to in Section 3.09(a). (h) The Administrative Agent shall have received
evidence reasonably satisfactory to it that on the Effective Date, there shall
exist no Default or Event of Default, and all representations and warranties
made by each Account Party contained herein shall be true and correct in all
material respects (or, in the case of any representation or warranty qualified
by materiality or Material Adverse Effect, in all respects) (it being understood
and agreed that any representation or warranty which by its terms is made as of
a specified date shall be required to be true and correct in all material
respects only as of such specified date). (i) The Administrative Agent shall
have received evidence reasonably satisfactory to it that on the Effective Date,
each Significant Insurance Subsidiary (other than Talbot Insurance (Bermuda),
Ltd., an unrated Subsidiary that exclusively writes related party business
within the group comprising the Company and its Subsidiaries) shall have an A.M.
Best financial strength rating of at least “A-”. (j) On the Effective Date, the
Company shall have paid the Administrative Agent and the Lenders all fees,
reasonable out-of-pocket expenses (including legal fees and expenses of the
Administrative Agent) and other compensation, in each case, to the extent
invoiced and due and payable on or prior to the Effective Date. (k) On the
Effective Date, the Administrative Agent shall have received a letter from the
Service of Process Agent, presently located at 111 Eighth Avenue, New York, New
York, 10011, indicating its consent to its appointment by the Company and each
Designated Subsidiary Account Party as their agent to receive service of process
as specified in this Agreement is in full force and effect and applies to this
Agreement in all respects. (l) On or prior to the Effective Date, the
Administrative Agent shall have received evidence satisfactory to it that the
Existing Credit Facility shall have been terminated and cancelled and all
indebtedness thereunder shall have been fully repaid. The Administrative Agent
shall notify the Company and the Lenders of the Effective Date, and such notice
shall be conclusive and binding. SECTION 4.02. Each Credit Event. The obligation
of each Lender to make each Loan and each LC Issuer to issue each Letter of
Credit or to increase the Stated Amount thereof is subject,



--------------------------------------------------------------------------------



 
[a151209exhibit101unsecur062.jpg]
56 at the time of, and after giving effect to, each such Credit Event, to the
satisfaction of the following conditions: (a) The Effective Date shall have
occurred; (b) (i) There shall exist no Default or Event of Default and (ii) all
representations and warranties (excluding those set forth in Section 3.09(b))
contained herein shall be true and correct in all material respects (or, in the
case of any representation or warranty qualified by materiality or Material
Adverse Effect, in all respects) with the same effect as though such
representations and warranties had been made on the date of such Credit Event
(it being understood and agreed that any representation or warranty which by its
terms is made as of a specified date shall be required to be true and correct in
all material respects only as of such specified date); (c) The Administrative
Agent shall have received (i) a Borrowing Request meeting the requirements of
Section 2.18 with respect to each incurrence of Loans and/or (ii) a Letter of
Credit Request meeting the requirements of Section 2.04; and (d) To the extent
such Credit Event relates to the issuance of a Letter of Credit, all of the
applicable conditions set forth in Section 2.03(a) and (b) shall have been
satisfied. Each occurrence of a Credit Event shall be deemed to constitute a
representation and warranty by the applicable Account Party and the Company on
the date thereof as to the matters specified in paragraphs (b) and (d) of this
Section 4.02. ARTICLE V Affirmative Covenants Until the Total Commitment (and
the Commitment of each Lender) and each Letter of Credit has expired or been
terminated and all Unpaid Drawings, the principal of and interest on each Loan,
and all fees payable hereunder shall have been paid in full, each of the Company
and each Designated Subsidiary Account Party covenants and agrees with the
Lenders that: SECTION 5.01. Information Covenants. The Company will furnish to
the Administrative Agent (for distribution to the Lenders): (a) Annual Financial
Statements. (i) As soon as available and in any event within 90 days after the
close of each fiscal year of the Company, the consolidated balance sheet of the
Company and its Subsidiaries as at the end of such fiscal year and the related
consolidated statements of income, changes in shareholders’ equity and cash
flows of the Company and its Subsidiaries for such fiscal year, setting forth in
comparative form the consolidated figures for the previous fiscal year, all in
reasonable detail and accompanied by a report thereon of PricewaterhouseCoopers
LLP or another independent registered public accounting firm of recognized
national standing selected by the Company (without a “going concern” or like
qualification and without any qualification or exception as to the scope of such
audit), which report shall state that such consolidated financial statements
present fairly in all material respects the consolidated financial position of
the Company and its Subsidiaries as at the dates indicated and their
consolidated results of operations and cash flows for the periods indicated in
conformity with GAAP and that the audit by such accountants in connection with
such consolidated financial statements has been made in accordance with
generally accepted auditing standards. The Company shall be deemed to have



--------------------------------------------------------------------------------



 
[a151209exhibit101unsecur063.jpg]
57 delivered the same to the Administrative Agent if the Company files the same
with the SEC via EDGAR and notifies the Administrative Agent of such filing.
(ii) As soon as available and in any event within 90 days after the close of
each fiscal year of Validus Re, the unaudited consolidated balance sheet of
Validus Re and its Subsidiaries as at the end of such fiscal year and the
related unaudited consolidated statements of income, changes in shareholders’
equity and cash flows of Validus Re and its Subsidiaries for such fiscal year,
setting forth in comparative form the consolidated figures for the previous
fiscal year, all in reasonable detail and certified by the chief financial
officer of Validus Re as presenting fairly in all material respects, in
accordance with GAAP, the information contained therein, subject to changes
resulting from normal year-end audit adjustments and the absence of full
footnote disclosure. The Company shall be deemed to have delivered the same to
the Administrative Agent if the Company files the same with the SEC via EDGAR
and notifies the Administrative Agent of such filing. (b) Quarterly Financial
Statements. (i) As soon as available and in any event within 60 days after the
close of each of the first three quarterly accounting periods in each fiscal
year of the Company, unaudited consolidated balance sheets of the Company and
its Subsidiaries as at the end of such period and the related unaudited
consolidated statements of income, changes in shareholders’ equity and cash
flows of the Company and its Subsidiaries for such period and (in the case of
the second and third quarterly periods) for the period from the beginning of the
current fiscal year to the end of such quarterly period, setting forth in each
case in comparative form the consolidated figures for the corresponding periods
of the previous fiscal year, all in reasonable detail and certified by the chief
financial officer of the Company as presenting fairly in all material respects,
in accordance with GAAP, the information contained therein, subject to changes
resulting from normal year-end audit adjustments and the absence of full
footnote disclosure. The Company shall be deemed to have delivered the same to
the Administrative Agent if the Company files the same with the SEC via EDGAR
and notifies the Administrative Agent of such filing. (ii) As soon as available
and in any event within 60 days after the close of each of the first three
quarterly accounting periods in each fiscal year of Validus Re, unaudited
consolidated balance sheets of Validus Re and its Subsidiaries as at the end of
such period and the related unaudited consolidated statements of income, changes
in shareholders’ equity and cash flows of Validus Re and its Subsidiaries for
such period and (in the case of the second and third quarterly periods) for the
period from the beginning of the current fiscal year to the end of such
quarterly period, setting forth in each case in comparative form the
consolidated figures for the corresponding periods of the previous fiscal year,
all in reasonable detail and certified by the chief financial officer of Validus
Re as presenting fairly in all material respects, in accordance with GAAP, the
information contained therein, subject to changes resulting from normal year-end
audit adjustments and the absence of full footnote disclosure. The Company shall
be deemed to have delivered the same to the Administrative Agent if the Company
files the same with the SEC via EDGAR and notifies the Administrative Agent of
such filing. (c) Officer’s Certificates. At the time of the delivery of the
financial statements provided for in Sections 5.01(a) and 5.01(b), a certificate
of a Financial Officer of the Company (i) certifying that no Default or Event of
Default has occurred or, if any Default or Event of Default has occurred,
specifying the nature and extent thereof and any action taken or proposed to be
taken with respect thereto, (ii) setting forth reasonably detailed calculations
demonstrating compliance with the provisions of Sections 6.10 and 6.11, as at
the end of such fiscal year or quarter, as the case may be, (iii)



--------------------------------------------------------------------------------



 
[a151209exhibit101unsecur064.jpg]
58 certifying that the Regulated Insurance Companies have maintained adequate
reserves and (iv) stating whether any change in GAAP or in the application
thereof has occurred since December 31, 2014 and, if any such change has
occurred, specifying the effect of such change on the financial statements
accompanying such certificate; it being agreed that a certificate in a form
substantially similar to the Covenant Compliance Calculations delivered by the
Company under the Existing Credit Facility on September 11, 2015 with respect to
the fiscal period ended June 30, 2015 is acceptable to the Administrative Agent
for purposes hereof. (d) Notice of Default or Litigation. (x) Promptly after an
Authorized Officer becomes aware of the occurrence of any Default and/or any
event or condition constituting, or which would reasonably be expected to have,
a Material Adverse Effect, a certificate of an Authorized Officer of the Company
setting forth the details thereof and the actions which the Company is taking or
proposes to take with respect thereto and (y) promptly after the Company knows
of the commencement thereof, notice of any litigation, dispute or proceeding
involving a claim against the Company and/or any Subsidiary which claim has had,
or would reasonably be expected to have, a Material Adverse Effect. (e) Other
Statements and Reports. Promptly upon the mailing thereof to the security
holders of the Company generally, copies of all financial statements, reports,
proxy statements and other documents so mailed, in each case setting forth any
information that is material to the Company and its Subsidiaries, taken as
whole, as reasonably determined by the board of directors of the Company, a duly
authorized committee thereof or an Authorized Officer of the Company; provided
that the Company will not be required to provide any information relating to any
business transaction that has not otherwise been publicly disclosed to the
extent that the Company determines that disclosure of such information to the
Lenders would either violate the terms of any confidentiality agreement,
arrangement or understanding with a third party or otherwise jeopardize the
success of such business transaction. (f) SEC Filings. Promptly upon the filing
thereof, copies of (or, to the extent same is publicly available via the SEC’s
“EDGAR” filing system, written or electronic notification of the filing of) all
publicly available registration statements (other than the exhibits thereto and
any registration statements on Form S-8 or its equivalent) and annual or
quarterly reports which the Company shall have filed with the SEC or any
national securities exchange. (g) Insurance Reports and Filings. (i) Promptly
after the filing thereof, a copy of each annual Statutory Statement filed by
each Significant Insurance Subsidiary to the extent required by the Applicable
Insurance Regulatory Authority. (ii) Promptly following the delivery or receipt,
as the case may be, by any Significant Insurance Subsidiary or any of their
respective Subsidiaries, copies of (a) each registration, filing or submission
made by or on behalf of any Regulated Insurance Company with any Applicable
Insurance Regulatory Authority, except for policy form or rate filings, (b) each
examination and/or audit report submitted to any Regulated Insurance Company by
any Applicable Insurance Regulatory Authority, (c) all information which the
Lenders may from time to time request with respect to the nature or status of
any deficiencies or violations reflected in any examination report or other
similar report, and (d) each report, order, direction, instruction, approval,
authorization, license or other notice which the Company or any Regulated
Insurance Company may at any time receive from any Applicable Insurance
Regulatory Authority, in each of (a) through (d), that is material to the
Company and its Subsidiaries, taken as a whole, as



--------------------------------------------------------------------------------



 
[a151209exhibit101unsecur065.jpg]
59 reasonably determined by the board of directors of the Company, a duly
authorized committee thereof or an Authorized Officer of the Company. (iii)
Promptly after filed with the Applicable Insurance Regulatory Authority after
the end of each fiscal year of the Company, a report by an independent qualified
actuary reviewing the adequacy of loss and loss adjustment expense reserves as
at the end of the last fiscal year of the Company and its Subsidiaries on a
consolidated basis, determined in accordance with SAP; provided that the
delivery of each such report shall be subject to the consent of the applicable
independent actuarial consulting firm, which the Company shall use commercially
reasonable efforts to obtain. (iv) Promptly following notification thereof from
a Governmental Authority, notification of the suspension, limitation,
termination or non-renewal of, or the taking of any other materially adverse
action in respect of, any material Insurance License. (h) Ratings Information.
(i) Promptly after A.M. Best Company, Inc. shall have announced a downgrade in
the financial strength rating of Validus Re, written notice of such rating
change. (ii) Promptly after Moody’s or S&P shall have announced a change in the
Index Rating established or deemed to have been established, written notice of
such rating change. (i) Other Information. With reasonable promptness, such
other information or existing documents (financial or otherwise) as the
Administrative Agent or any Lender may reasonably request from time to time
(including, without limitation, information specifying Insurance Licenses and
other information related thereto). SECTION 5.02. Books, Records and
Inspections. The Company will (i) keep, and will cause each of its Subsidiaries
to keep, proper books of record and account in which full, true and correct
entries in conformity with GAAP or SAP, as applicable, shall be made of all
material financial dealings and material transactions in relation to its
business and activities; and (ii) subject to binding contractual confidentiality
obligations of the Company or its Subsidiaries to third parties and to Section
10.12, permit, and will cause each of its Subsidiaries to permit,
representatives of the Administrative Agent and the Syndication Agent or, during
the continuation of an Event of Default, any Lender (at such Agent or Lender’s
expense prior to the occurrence of an Event of Default and at the Company’s
expense (to the extent invoiced and reasonable) after an Event of Default has
occurred and is continuing) to visit and inspect any of their respective
properties, to examine their respective books and records and to discuss their
respective affairs, finances and accounts with their respective officers,
employees and independent public accountants, in each case at such reasonable
times (which shall be, unless an Event of Default has occurred and is
continuing, during business hours, upon reasonable prior notice to the
Administrative Agent, which notice shall be promptly conveyed to the Company)
and as often as may reasonably be desired; provided that, unless a Default or
Event of Default has occurred and is continuing, such visits and inspections
shall not occur more than once in any calendar year. The Company agrees to
cooperate and assist in such visits and inspections. With respect to any such
discussions with the Company’s independent public accountants, the Company shall
be granted the opportunity to participate therein. SECTION 5.03. Insurance. The
Company will maintain, and will cause each of its Subsidiaries to maintain
(either in the name of the Company or in the Subsidiary’s own name) with
financially sound and reputable insurance companies, insurance on their property
in at least such amounts and against at least such risks as are usually insured
against in the same general area by companies of established repute engaged in
the same or similar businesses.



--------------------------------------------------------------------------------



 
[a151209exhibit101unsecur066.jpg]
60 SECTION 5.04. Payment of Taxes and other Obligations. The Company will pay
and discharge, and will cause each of its Subsidiaries to pay and discharge, (i)
all income taxes and all other material taxes, assessments and governmental
charges or levies imposed upon it or upon its income or profits, or upon any
properties belonging to it and (ii) all other material lawful claims, in each
case, on a timely basis prior to the date on which penalties attach thereto;
provided that neither the Company nor any Subsidiary of the Company shall be
required to pay any such tax, assessment, charge, levy or claim (i) for which a
failure to pay has not had, and would not reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect and (ii) which is
being contested in good faith and by proper proceedings if it has maintained
adequate reserves with respect thereto in accordance with GAAP. SECTION 5.05.
Maintenance of Existence; Conduct of Business. The Company shall maintain, and
shall cause each of its Significant Subsidiaries to maintain, (i) its existence
and (ii) the rights, licenses, permits, privileges, franchises, patents,
copyrights, trademarks and trade names material to the conduct of its business
(unless, in the case of this clause (ii), the failure to do so has not had, and
would not reasonably be expected to have, a Material Adverse Effect), provided
that the Company shall not be required to maintain the existence of any of its
Significant Subsidiaries or any such rights, licenses, permits, privileges,
franchises, patents, copyrights, trademarks and trade names (a) if the Company
shall determine in good faith that the preservation thereof is no longer
desirable in the conduct of the business of the Company and its Significant
Subsidiaries, taken as a whole or (b) in connection with a Disposition or other
transaction permitted by Section 6.02. The Company will qualify and remain
qualified, and cause each of its Significant Subsidiaries to qualify and remain
qualified, as a foreign corporation in each jurisdiction where the Company or
such Significant Subsidiary, as the case may be, is required to be qualified,
except in those jurisdictions in which the failure to receive or retain such
qualifications, either individually or in the aggregate, has not had, and would
not reasonably be expected to have, a Material Adverse Effect. SECTION 5.06.
Compliance with Statutes, etc. The Company will, and will cause each Significant
Subsidiary to, comply in all material respects with all applicable statutes,
regulations and orders of, and all applicable restrictions imposed by, all
governmental bodies, domestic or foreign, in respect of the conduct of its
business and the ownership of its property (including applicable statutes,
regulations, orders and restrictions relating to environmental standards and
controls) other than those (i) the non-compliance with which, either
individually or in the aggregate, has not had, and would not reasonably be
expected to have, a Material Adverse Effect and (ii) that are being contested in
good faith by appropriate proceedings diligently conducted. The Company will
maintain in effect and enforce policies and procedures reasonably designed to
promote compliance in all material respects by the Company, its Subsidiaries and
their respective directors, officers and employees with Anti-Corruption Laws and
applicable Sanctions. SECTION 5.07. ERISA. Promptly after the occurrence of any
of the events or conditions specified below with respect to any Plan or
Multiemployer Plan or Foreign Pension Plan, the Company will furnish to each
Lender a certificate of an Authorized Officer of the Company setting forth
details respecting such event or condition and the action if any, that the
Company, the applicable Subsidiary or the applicable ERISA Affiliate proposes to
take with respect thereto (and a copy of any report or notice required to be
filed with or given to the PBGC or an applicable foreign governmental agency by
the Company, such Subsidiary or such ERISA Affiliate with respect to such event
or condition): (i) any reportable event, as defined in subsections (c)(1), (2),
(5) and (6), and subsection (d)(2) of Section 4043 of ERISA and the regulations
issued thereunder, with respect to



--------------------------------------------------------------------------------



 
[a151209exhibit101unsecur067.jpg]
61 a Plan, other than an event as to which the PBGC has, by regulation, waived
the requirement under Section 4043(a) of ERISA that it be notified of such
event; (ii) the filing under Section 4041(c) of ERISA of a notice of intent to
terminate any Plan under a distress termination or the distress termination of
any Plan; (iii) the institution by the PBGC of proceedings under Section 4042 of
ERISA for the termination of, or the appointment of a trustee to administer, any
Plan, or the receipt by the Company, any of its Subsidiaries or any of its ERISA
Affiliates of a notice from a Multiemployer Plan that such action has been taken
by the PBGC with respect to such Multiemployer Plan which would reasonably be
expected to result in a liability to the Company or any of its Subsidiaries in
excess of $25,000,000; (iv) the receipt by the Company, any of its Subsidiaries
or any of its ERISA Affiliates of notice from a Multiemployer Plan that the
Company, any of its Subsidiaries or any of its ERISA Affiliates has incurred
withdrawal liability under Section 4201 of ERISA in excess of $25,000,000 or
that such Multiemployer Plan is insolvent pursuant to Section 4245 of ERISA or
that it intends to terminate or has terminated under Section 4041A of ERISA
whereby a deficiency or additional assessment is levied or threatened to be
levied in excess of $25,000,000 against the Company, any of its Subsidiaries or
any of its ERISA Affiliates; (v) the institution of a proceeding by a fiduciary
of any Plan or Multiemployer Plan against the Company, any of its Subsidiaries
or any of its ERISA Affiliates to enforce Section 515 or 4219(c)(5) of ERISA
asserting liability in excess of $25,000,000, which proceeding is not dismissed
within 30 days; and (vi) that any contribution in excess of $25,000,000 required
to be made with respect to a Foreign Pension Plan has not been timely made, or
that the Company or any Subsidiary of the Company may incur any liability in
excess of $25,000,000 pursuant to any Foreign Pension Plan (other than to make
contributions in the ordinary course of business). SECTION 5.08. Maintenance of
Property. The Company shall, and will cause each of its Significant Subsidiaries
to, maintain all of their properties and assets necessary in the operation of
its business in good condition, repair and working order, ordinary wear and tear
excepted, except where failure to maintain the same, either individually or in
the aggregate, has not had, and would not reasonably be expected to have, a
Material Adverse Effect. SECTION 5.09. Maintenance of Licenses and Permits. The
Company will, and will cause each of its Significant Subsidiaries to, maintain
all permits, licenses and consents as may be required for the conduct of its
business by any state, federal or local government agency or instrumentality,
except where failure to maintain the same, either individually or in the
aggregate, has not had, and would not reasonably be expected to have, a Material
Adverse Effect. SECTION 5.10. Further Assurances. Each Account Party shall
promptly and duly execute and deliver to the Administrative Agent such documents
and assurances and take such further action as the Administrative Agent may from
time to time reasonably request in order to carry out more effectively the
intent and purpose of this Agreement and to establish, protect and perfect the
rights and remedies created or intended to be created in favor of the
Administrative Agent or the Lenders pursuant to this Agreement.



--------------------------------------------------------------------------------



 
[a151209exhibit101unsecur068.jpg]
62 ARTICLE VI Negative Covenants Until the Total Commitment (and the Commitment
of each Lender) and each Letter of Credit has expired or terminated and all
Unpaid Drawings, the principal of and interest on each Loan and all fees payable
hereunder have been paid in full, each of the Company and each Designated
Subsidiary Account Party covenants and agrees with the Lenders that: SECTION
6.01. Changes in Business. The Company will not, and will not permit any of its
Subsidiaries to, engage (directly or indirectly) in any business other than (a)
businesses in which they are engaged (or proposed to be engaged) as of the
Effective Date and reasonable extensions thereof, (b) other specialty insurance
and structured risk insurance and reinsurance product lines, and (c) any other
businesses that are complementary or reasonably related thereto and the conduct
of business incidental thereto. SECTION 6.02. Consolidations, Mergers and Sales
of Assets. The Company will not, and will not permit any of its Subsidiaries to,
consolidate or merge with or into any other Person, or permit any other Person
to merge into or consolidate with it; provided that (i) the Company may merge,
consolidate or amalgamate with another Person, if (x) the Company is the entity
surviving such merger and (y) immediately after giving effect to such merger, no
Default or Event of Default shall have occurred and be continuing, (ii) any
Subsidiary may merge, consolidate or amalgamate with or into another Person, if
(x) such Subsidiary survives (or, in the case of an amalgamation, continues
immediately following) such merger, consolidation or amalgamation and (y)
immediately after giving effect to such merger, consolidation or amalgamation,
no Default or Event of Default shall have occurred and be continuing, (iii)
Wholly-Owned Subsidiaries of the Company may merge, consolidate or amalgamate
with one another provided that if one of such Subsidiaries is a Designated
Subsidiary Account Party and the other is not, then the Designated Subsidiary
Account Party must be the surviving entity of such merger and (iv) a Subsidiary
(other than a Designated Subsidiary Account Party) of the Company may merge,
consolidate or amalgamate with any other Person if immediately after giving
effect to such merger no Default or Event of Default shall have occurred and be
continuing. In addition, the Company will not, nor will it permit any of its
Subsidiaries to, sell, convey, assign, lease, abandon or otherwise transfer or
dispose of, voluntarily or involuntarily, any of its properties or assets,
tangible or intangible (each, a “Disposition”) (other than Unrestricted Margin
Stock), except (a) (1) such dispositions by the Company or any of its
Subsidiaries of any of their respective properties or assets to the Company or
any Subsidiary of the Company and (2) such dispositions by IPC or any of its
Subsidiaries of any of their respective properties or assets to IPC or any of
its other Subsidiaries; (b) subject to Section 5.05, the dissolution,
liquidation or winding up of any Subsidiary other than a Designated Subsidiary
Account Party; (c) Dispositions of used, worn out, obsolete or surplus property
of the Company or any Subsidiary in the ordinary course of business and the
assignment, cancellation, abandonment or other disposition of intellectual
property that is, in the reasonable judgment of the Company, no longer
economically practicable to maintain or useful in the conduct of the business of
the Company and the Subsidiaries, taken as a whole; (d) licenses (as licensor)
of intellectual property so long as such licenses do not materially interfere
with the business of the Company or any of its Subsidiaries, taken as a whole;
(e) Dispositions of cash, cash equivalents and investment securities (including
pursuant to any securities lending arrangements permitted by clause (u) of
Section 6.03 and including in connection with the posting of collateral (or the
realization thereof) under the Five-Year Secured Letter of Credit Facility, the
IPC Facility, the Lloyd’s LC Facility or any other secured Indebtedness
permitted hereunder); (f) releases, surrenders or waivers of contracts, torts or
other claims of any kind as a result of the settlement of any litigation or
threatened litigation; (g) the granting or existence of Liens permitted under
this Agreement; (h) licenses, sublicenses, leases or subleases of property so
long as such licenses, sublicenses, leases or



--------------------------------------------------------------------------------



 
[a151209exhibit101unsecur069.jpg]
63 subleases do not materially interfere with the business of the Company and
its Subsidiaries, taken as a whole; (i) Dividends permitted under Section 6.08;
(j) ceding of insurance or reinsurance in the ordinary course of business; (k)
other Dispositions of assets with a fair market value (as reasonably determined
by the board of directors or senior management of the Company) which in the
aggregate do not exceed 10% of the lesser of the book or fair market value of
the property and assets of the Company determined on a consolidated basis as of
the last day of the previous fiscal year of the Company; provided that
immediately after giving effect (including pro forma effect) to any Disposition
made pursuant to this clause (k), no Event of Default under Section 7.03
relating solely to a breach of Section 6.10 or 6.11 shall have occurred and be
continuing; (l) dispositions of property as a result of a casualty event
involving such property or any disposition of real property to a Governmental
Authority as a result of a condemnation of such real property; (m) sales or
other Dispositions of non-core assets acquired in an acquisition permitted under
this agreement; provided that such sales shall be consummated within 360 days of
such acquisition; and (n) any Disposition of property or series of related
Dispositions of or in respect of which the fair market value of such property
and the consideration payable to the Company or any of its Subsidiaries is equal
to or less than $100,000. SECTION 6.03. Liens. Neither the Company nor any of
its Subsidiaries will permit, create, assume, incur or suffer to exist any Lien
on any asset tangible or intangible (other than Unrestricted Margin Stock) now
owned or hereafter acquired by it, except: (a) Liens existing on the Effective
Date and listed on Schedule 6.03 hereto; (b) Liens securing repurchase
agreements constituting a borrowing of funds by the Company or any Subsidiary in
the ordinary course of business for liquidity purposes and in no event for a
period exceeding 90 days in each case; (c) Liens arising pursuant to purchase
money mortgages, capital leases or security interests securing Indebtedness
representing the purchase price (or financing of the purchase price within 270
days after the respective purchase) of assets acquired by the Company or any of
its Subsidiaries; (d) Liens on any asset of any Person existing at the time such
Person is merged, amalgamated or consolidated with or into, or otherwise
acquired by, the Company or any of its Subsidiaries or at the time of
acquisition of such asset by the Company or any of its Subsidiaries and not
created in contemplation of such event; (e) Liens securing obligations owed by
the Company to any of its Subsidiaries or owed by any Subsidiary of the Company
to the Company or any other Subsidiary of the Company, in each case solely to
the extent that such Liens are required by an Applicable Insurance Regulatory
Authority for such Person to maintain such obligations; (f) Liens securing
insurance or reinsurance obligations of Subsidiaries of the Company owed by any
Subsidiary to the Company or any other Subsidiary of the Company, in each case
solely to the extent that such Liens are required or requested by rating
agencies, regulatory agencies, clients or brokers for such Person to maintain
such insurance and reinsurance obligations; (g) Liens on investments and cash
balances of any Regulated Insurance Company securing obligations of such
Regulated Insurance Company in respect of trust or similar arrangements formed,
letters of credit issued or funds withheld balances established, in each case,
in the ordinary course of business for the benefit of policyholders or cedents
to secure insurance or reinsurance recoverables owed to them by such Regulated
Insurance Company;



--------------------------------------------------------------------------------



 
[a151209exhibit101unsecur070.jpg]
64 (h) inchoate Liens for taxes, assessments or governmental charges or levies
not yet due or Liens for taxes, assessments or governmental charges or levies
being contested in good faith and by appropriate proceedings for which adequate
reserves have been established in accordance with GAAP; (i) Liens in respect of
property or assets of the Company or any of its Subsidiaries imposed by law,
which were incurred in the ordinary course of business and do not secure
Indebtedness for borrowed money, such as carriers’, warehousemen’s,
materialmen’s and mechanics’ liens and other similar Liens arising in the
ordinary course of business; (j) Licenses, sublicenses, leases, or subleases
granted to other Persons not materially interfering with the conduct of the
business of the Company or any of its Subsidiaries; (k) easements,
rights-of-way, restrictions, encroachments and other similar charges or
encumbrances, and minor title deficiencies, in each case not securing
Indebtedness and not materially interfering with the conduct of the business of
the Company or any of its Subsidiaries; (l) Liens arising out of the existence
of judgments or awards not constituting an Event of Default under Section 7.07;
(m) Liens (other than Liens imposed under ERISA) incurred in the ordinary course
of business in connection with workers compensation claims, unemployment
insurance and social security benefits and Liens securing the performance of
bids, reinsurance obligations, tenders, leases and contracts in the ordinary
course of business, statutory obligations, surety bonds, performance bonds and
other obligations of a like nature incurred in the ordinary course of business
(exclusive of obligations in respect of payment for borrowed money); (n)
bankers’ Liens, rights of setoff and other similar Liens existing solely with
respect to cash and cash equivalents on deposit in one or more accounts
maintained by the Company or any of its Subsidiaries, in each case granted in
the ordinary course of business in favor of the bank or banks with which such
accounts are maintained; (o) Liens arising out of the refinancing, replacement,
extension, renewal or refunding of any Indebtedness secured by any Lien
permitted by any of the clauses of this Section 6.03, provided that such
Indebtedness is not increased (other than with respect to unpaid accrued
interest and premium thereon, any committed or undrawn amounts and underwriting
discounts, fees, commissions and expenses, associated with such Indebtedness)
and is not secured by any additional assets; (p) (i) Liens created pursuant to
the Five-Year Secured Letter of Credit Facility (including the security
documents thereunder) and (ii) Liens created to cash collateralize a Defaulting
Lender's Letter of Credit Outstandings pursuant to Section 2.26 hereof; (q)
Liens in respect of property or assets of any Subsidiary of the Company securing
Indebtedness of the type described in clause (e) of the definition of “Permitted
Subsidiary Indebtedness” or securing the Lloyd’s LC Facility; (r) Liens in
respect of property or assets of any Subsidiary of the Company securing
Indebtedness of the type described in clause (h) of the definition of “Permitted
Subsidiary Indebtedness”; provided that (i) the aggregate amount of such Liens
(measured, as to each such Lien permitted under this clause (r), as the greater
of the amount secured by such Lien and the fair market value at such time of the
assets subject to such Lien) shall not, when added to the aggregate amount of
all Liens (measured as set forth in this clause (r) above) incurred pursuant to
Section 6.03(w) and the aggregate amount of



--------------------------------------------------------------------------------



 
[a151209exhibit101unsecur071.jpg]
65 outstanding unsecured Indebtedness of Subsidiaries incurred pursuant to
clause (j) of the definition of “Permitted Subsidiary Indebtedness”, exceed at
any time 10% of Consolidated Net Worth at the time of incurrence of any new
Liens under this clause (r) and (ii) immediately after giving effect to the
incurrence of any Lien pursuant to this Section 6.03(r), no Event of Default
shall have occurred and be continuing; (s) Liens on assets received by or of the
Company or its Subsidiaries and held in trust in respect of, or deposited or
segregated to secure, liabilities assumed in the course of the reinsurance
business or under any Insurance Contracts, Reinsurance Agreements, Fronting
Arrangements or other indemnity arrangements entered in the ordinary course of
business; (t) Liens not securing indebtedness for borrowed money on cash and
securities arising in the ordinary course of business in connection with the
structured risk insurance and reinsurance product lines of the Company and its
Subsidiaries; (u) Liens arising in connection with securities lending
arrangements entered into by the Company or any of its Subsidiaries with
financial institutions in the ordinary course of business so long as any
securities subject to any such securities lending arrangement do not constitute
Collateral; (v) Liens on insurance policies and the proceeds thereof securing
Indebtedness permitted by clause (h) of the definition of “Permitted Subsidiary
Indebtedness”; (w) without duplication of the Liens described in clauses (a)
through (v) above and clauses (x) through (dd) below, additional Liens securing
obligations of the Company; provided that (i) the aggregate amount of such Liens
(measured, as to each such Lien permitted under this clause (w), as the greater
of the amount secured by such Lien and the fair market value at such time of the
assets subject to such Lien) shall not, when added to the aggregate amount of
all Liens (measured as set forth in this clause (w) above) incurred pursuant to
Section 6.03(r) and the aggregate amount of outstanding unsecured Indebtedness
of Subsidiaries incurred pursuant to clause (j) of the definition of “Permitted
Subsidiary Indebtedness”, exceed at any time 10% of Consolidated Net Worth at
the time of incurrence of any new Liens under this clause (w) and (ii)
immediately after giving effect to the incurrence of any Lien pursuant to this
Section 6.03(w), no Event of Default shall have occurred and be continuing; (x)
Liens on assets arising in connection with the sale or transfer of such assets
in a transaction permitted under Section 6.02 and customary rights and
restrictions contained in agreements relating to such sale or transfer pending
the completion thereof; (y) Liens arising in the case of any joint venture, any
put and call arrangements related to its Equity Interests set forth in its
organizational documents or any related joint venture or similar agreement; (z)
Liens in respect of any interest or title of a lessor under any lease or
sublease entered into by the Company or any Subsidiary in the ordinary course of
its business and other statutory and common law landlords’ liens under leases;
(aa) Liens arising in connection with any interest or title of a licensor under
any license or sublicense entered into by the Company or any Subsidiary as a
licensee or sublicensee (A) existing on the date hereof or (B) in the ordinary
course of its business; (bb) Liens on earned money deposits of cash or cash
equivalents made in connection with any proposed acquisition or other investment
not prohibited hereunder;



--------------------------------------------------------------------------------



 
[a151209exhibit101unsecur072.jpg]
66 (cc) Liens in the nature of the right of setoff in favor of counterparties to
contractual agreements with the Account Parties in the ordinary course of
business; and (dd) Liens on cash and securities in an aggregate principal amount
not in excess of $500,000,000 securing obligations under Capital Markets
Products in the ordinary course of business. SECTION 6.04. Indebtedness. (a) The
Company will not create, incur, assume or permit to exist any Indebtedness, or
become or remain liable (contingent or otherwise) to do any of the foregoing,
except for the Indebtedness under this Agreement or the Five-Year Secured Letter
of Credit Facility and other Indebtedness which is either pari passu with, or
subordinated in right of payment to, such Indebtedness (it being understood that
unsecured Indebtedness is not subordinate to secured Indebtedness solely because
it is unsecured, and Indebtedness that is not guaranteed by a particular Person
is not deemed to be subordinate to Indebtedness that is so guaranteed solely
because it is not so guaranteed). (b) The Company will not permit any of its
Subsidiaries to create, incur, assume or permit to exist any Indebtedness, or
become or remain liable (contingent or otherwise) to do any of the foregoing,
except for Permitted Subsidiary Indebtedness and the Lloyd’s LC Facility.
SECTION 6.05. Use of Proceeds. No Account Party will request any Borrowing or
Letter of Credit, and no Account Party shall use, and the Company shall procure
that its Subsidiaries and its or their respective directors, officers and
employees shall not use, the proceeds of any Borrowing or Letter of Credit (i)
in furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws, (ii) for the purpose of funding,
financing or facilitating any activities, business or transaction of or with any
Sanctioned Person, or in any Sanctioned Country, to the extent such activities,
businesses or transaction would be prohibited by Sanctions if conducted by a
corporation incorporated in the United States or in a European Union member
state or (iii) in any manner that would result in the violation of any Sanctions
applicable to any party hereto. SECTION 6.06. Issuance of Stock. The Company
will not permit any of its Subsidiaries to directly or indirectly issue, sell,
assign, pledge, or otherwise encumber or dispose of any shares of their
preferred or preference equity securities or options to acquire preferred or
preference equity securities, except the issuance of preferred or preference
equity securities, so long as no part of such preferred or preference equity
securities is mandatorily redeemable (whether on a scheduled basis or as a
result of the occurrence of any event or circumstance) prior to the date which
is six (6) months after the Commitment Expiration Date. For the avoidance of
doubt, this Section 6.06 does not relate to the issuance or sale of ordinary or
common equity or options relating thereto. SECTION 6.07. Dissolution. The
Company shall not suffer or permit dissolution or liquidation either in whole or
in part, except through corporate reorganization to the extent permitted by
Section 6.02. SECTION 6.08. Restricted Payments. The Company will not declare or
pay any dividends, purchase, redeem, retire, defease or otherwise acquire for
value any of its Equity Interests now or hereafter outstanding, return any
capital to its stockholders, partners or members (or the equivalent Persons
thereof) as such, make any distribution of assets, Equity Interests, obligations
or securities to its stockholders, partners or members (or the equivalent
Persons thereof) as such, or permit any of its Subsidiaries to purchase, redeem,
retire, defease or otherwise acquire for value any Equity Interests in the
Company or to sell any Equity Interests therein (each of the foregoing a
“Dividend” and, collectively, “Dividends”) provided that this Section 6.08 shall
not prohibit Dividends so long as before and after



--------------------------------------------------------------------------------



 
[a151209exhibit101unsecur073.jpg]
67 giving effect (including pro forma effect) thereto, no Default or Event of
Default shall have occurred and be continuing. Notwithstanding the foregoing,
the Company may declare and pay cash dividends or distributions in respect of
(i) any trust preferred security, deferrable interest subordinated debt
security, mandatory convertible debt or other hybrid security (including Hybrid
Capital) that, at the time of issuance thereof or at any time prior to the
initial dividend or distribution thereunder, was accorded equity treatment by
S&P and/or (ii) any Preferred Security, if, at the time of and after giving pro
forma effect to such dividend or distribution, no Event of Default under
Sections 7.01, 7.04(a)(i) or 7.05 shall have occurred and be continuing. SECTION
6.09. Transactions with Affiliates. Neither the Company nor any of its
Subsidiaries shall enter into or be a party to, a transaction with any Affiliate
of the Company or such Subsidiary (which Affiliate is not the Company or a
Subsidiary) with a value in excess of $1,000,000, except (i) transactions with
Affiliates on terms (x) no less favorable to the Company or such Subsidiary than
those that could have been obtained in a comparable transaction on an arm’s
length basis from an unrelated Person, as reasonably determined by the board of
directors of the Company or a duly authorized committee thereof or (y) approved
by a majority of the disinterested members of the board of directors of the
Company, (ii) Dividends not prohibited by Section 6.08, (iii) fees and
compensation paid to and indemnities provided on behalf of officers and
directors of the Company or any of its Subsidiaries as reasonably determined in
good faith by the board of directors, the audit committee or senior management
of the Company, (iv) the issuance of common stock of the Company, (v) loans and
advances to officers and directors made in the ordinary course of business, (vi)
transactions among the Account Parties and their wholly-owned Subsidiaries,
(vii) transactions permitted by Sections 6.02 and 6.04, (viii) transactions and
payments pursuant to agreements and arrangements disclosed in, or listed as an
exhibit to, the Company’s annual report on Form 10−K filed with the SEC on
February 24, 2015 or any subsequent other filing with the SEC through the
Effective Date or any such agreement or arrangement as thereafter amended,
extended or replaced on terms that are, in the aggregate, no less favorable to
the Company and its Subsidiaries than the terms of such agreement on the
Effective Date, as the case may be, and (ix) the transactions and payments set
forth on Schedule 6.09 and amendments thereto that are not materially adverse to
the Lenders, as reasonably determined by the board of directors of the Company,
a duly authorized committee thereof or an Authorized Officer of the Company.
SECTION 6.10. Maximum Leverage Ratio. The Company will not permit the Leverage
Ratio at any time to be greater than 0.35:1.00. SECTION 6.11. Minimum
Consolidated Net Worth. The Company will not permit Consolidated Net Worth at
any time to be less than the Minimum Consolidated Net Worth Amount in effect at
such time. SECTION 6.12. Limitation on Certain Restrictions on Subsidiaries. The
Company will not, and will not permit any of its Subsidiaries to, directly or
indirectly, create or otherwise cause or suffer to exist or become effective any
encumbrance or restriction on the ability of any such Subsidiary to (a) pay
dividends or make any other distributions on its capital stock or any other
interest or participation in its profits owned by the Company or any of its
Subsidiaries, or pay any Indebtedness owed to the Company or any of its
Subsidiaries, (b) make loans or advances to the Company or any of its
Subsidiaries or (c) transfer any of its properties or assets to the Company or
any of its Subsidiaries, except for such encumbrances or restrictions existing
under or by reason of (i) applicable Legal Requirements, including any
Applicable Insurance Regulatory Authority, (ii) this Agreement, (iii) customary
provisions restricting subletting or assignment of any lease governing any
leasehold interest of the Company or any of its Subsidiaries, (iv) customary
provisions restricting assignment of any licensing agreement (in which the
Company or any of its Subsidiaries is the licensee) or other contract (including
leases) entered into by the Company or any of its Subsidiaries in the ordinary
course of business, (v) restrictions on the transfer



--------------------------------------------------------------------------------



 
[a151209exhibit101unsecur074.jpg]
68 of any asset pending the close of the sale of such asset, (vi) restrictions
on the transfer of any asset as a result of a Lien permitted by Section 6.03,
(vii) agreements entered into by a Regulated Insurance Company with an
Applicable Insurance Regulatory Authority or ratings agency in the ordinary
course of business, (viii) customary provisions in partnership agreements,
limited liability company organizational governance documents, joint venture
agreements and other similar agreements entered into in the ordinary course of
business that restrict the transfer of ownership interests in such partnership,
limited liability company, joint venture or similar Person, (ix) restrictions on
cash or other deposits or net worth imposed by customers under contracts
(including Insurance Contracts, Fronting Arrangements and Reinsurance
Agreements) entered into in the ordinary course of business, pursuant to an
agreement or instrument relating to any Permitted Subsidiary Indebtedness of the
type described in clause (d) of the definition thereof if the encumbrances and
restrictions contained in any such agreement or instrument taken as a whole are
not materially less favorable to the Lenders than the encumbrances and
restrictions contained in this Agreement, (x) any encumbrances or restrictions
imposed by any amendments or refinancings of the contracts, instruments or
obligations referred to in clause (ix) above or clauses (xii) through (xvi)
below, provided that such amendments or refinancings are no more materially
restrictive with respect to such encumbrances and restrictions than those prior
to such amendment or refinancing, (xi) restrictions placed in accordance with
the Segregated Account Companies Act 2000 of Bermuda on the transfer of any
asset held, carried or deposited in a segregated account of a Protected Cell
Company, (xii) restrictions contained in the Five-Year Secured Letter of Credit
Facility and the other “Credit Documents” referred to (and defined) therein,
(xiii) agreements and arrangements set forth on Schedule 6.12, (xiv) any
instrument governing Acquired Indebtedness, of the Person so acquired, (xv) an
agreement or instrument relating to any Permitted Subsidiary Indebtedness so
long as the encumbrances and restrictions in such agreement or instrument are
customary for such Indebtedness and are no more restrictive, taken as a whole,
than the comparable encumbrances and restrictions set forth in the Credit
Documents as determined in the good faith judgment of the board of directors of
the Company and (xvi) encumbrances or restrictions existing under the Lloyd’s LC
Facility or the IPC Facility or under any other Indebtedness permitted under
Section 6.04 so long as such encumbrances and restrictions are customary for
such Indebtedness and are no more restrictive, taken as a whole, than the
comparable encumbrances and restrictions set forth in this Agreement as
determined in the good faith judgment of the board of directors of the Company.
SECTION 6.13. Private Act. No Account Party will become subject to a Private
Act. SECTION 6.14. Claims Paying Ratings. The Company shall not permit the
financial strength rating of Validus Re and each other Regulated Insurance
Company that is material to the Company and its Subsidiaries, taken as a whole,
to be less than “B++” from A.M. Best Company, Inc. (or its successor). SECTION
6.15. End of Fiscal Years; Fiscal Quarters. Neither the Company nor any of its
Subsidiaries will change (i) its fiscal year end from being on December 31 of
each year or (ii) its fiscal quarters to end on dates which are inconsistent
with a fiscal year end as described above. ARTICLE VII Events of Default If any
of the following events (“Events of Default”) shall occur: SECTION 7.01.
Payments. Any Account Party shall (a) default in the payment when due of any
principal on any Loan or any Unpaid Drawing, (b) default, and such default shall
continue for three or more Business Days, in the payment when due of any
interest on any Loan or any



--------------------------------------------------------------------------------



 
[a151209exhibit101unsecur075.jpg]
69 Unpaid Drawing, (c) default, and such default shall continue for five or more
Business Days, in the payment when due of any fees or any other amounts payable
hereunder; or SECTION 7.02. Representations, etc. Any representation, warranty
or statement made (or deemed made) by any Account Party herein or in any
certificate or statement delivered or required to be delivered pursuant hereto
shall prove to be untrue in any material respect on the date as of which made or
deemed made; or SECTION 7.03. Covenants. Any Account Party shall (a) default in
the due performance or observance by it of any term, covenant or agreement
contained in Section 5.01(d), 5.01(g)(iv), 5.02(ii), 5.05 (but only with respect
to the first sentence thereof) or Article VI, or (b) default in the due
performance or observance by it of any term, covenant or agreement (other than
those referred to in Section 7.01 or clause (a) of this Section 7.03) contained
in this Agreement and such default shall continue unremedied for a period of 30
days after written notice to the Company from the Administrative Agent or the
Required Lenders; or SECTION 7.04. Default under other Agreements. (a) The
Company, any Designated Subsidiary Account Party, any Regulated Insurance
Company or any Significant Subsidiary shall (i) default in any payment (after
the expiration of any applicable grace period provided in the applicable
agreement or instrument under which such Indebtedness was created) with respect
to Indebtedness (other than any Indebtedness hereunder but expressly including
Indebtedness under the Five-Year Secured Letter of Credit Facility in any event)
in excess of $100,000,000 individually or in the aggregate, for the Company and
its Subsidiaries or (ii) default in the observance or performance of any
agreement or condition relating to any such Indebtedness or contained in any
instrument or agreement evidencing, securing or relating thereto, or any other
event shall occur or condition exist, the effect of which default or other event
or condition (other than any such default, event or condition arising solely out
of the violation by the Company or any of its Subsidiaries of any covenant or
agreement in any way restricting the Company, or any such Subsidiary’s, right or
ability to sell, pledge or otherwise dispose of Unrestricted Margin Stock) is to
cause, or to permit (after the expiration of any applicable grace period
provided in the applicable agreement or instrument under which such Indebtedness
was created) the holder or holders of such Indebtedness (or a trustee or agent
on behalf of such holder or holders) to cause (with or without the giving of
notice, the lapse of time or both), any such Indebtedness to become due, or to
require the prepayment, repurchase, redemption or defeasance thereof, prior to
its scheduled maturity; (b) an “Event of Default”, as defined under the
Five-Year Secured Letter of Credit Facility, shall have occurred and be
continuing; or (c) Indebtedness of one or more of the Persons listed in clause
(a) above in excess of $100,000,000 shall be declared to be due and payable or
required to be prepaid (other than (x) by a regularly scheduled required
prepayment or as a mandatory prepayment (unless such required prepayment or
mandatory prepayment results from a default thereunder or an event of the type
that constitutes an Event of Default) or (y) to the extent solely as a result of
the violation by the Company or any of its Subsidiaries of any covenant or
agreement in any way restricting the Company, or any such Subsidiary’s, right or
ability to sell, pledge or otherwise dispose of Unrestricted Margin Stock) prior
to the scheduled maturity thereof; or SECTION 7.05. Bankruptcy, etc. The
Company, any Designated Subsidiary Account Party, any Regulated Insurance
Company or any Significant Subsidiary shall commence a voluntary case concerning
itself under Title 11 of the United States Code entitled “Bankruptcy,” as now or
hereafter in effect, or any successor thereto (the “Bankruptcy Code”); or an
involuntary case is commenced against any such Person and the petition is not
dismissed within 60 days, after commencement of the case; or a custodian (as
defined in the Bankruptcy Code) is appointed for, or takes charge of, all or
substantially all of the property of any such Person or any such Person
commences (including by way of applying for or consenting to the appointment of,
or the taking of possession by, a



--------------------------------------------------------------------------------



 
[a151209exhibit101unsecur076.jpg]
70 rehabilitator, receiver, custodian, trustee, conservator, administrator or
liquidator or other similar official in any jurisdiction (collectively, a
“conservator”) of itself or all or any substantial portion of its property) any
other proceeding under any reorganization, arrangement, adjustment of debt,
relief of debtors, dissolution, insolvency, administration, liquidation,
rehabilitation, supervision, conservatorship or similar law of any jurisdiction
or the Bermuda Companies Law whether now or hereafter in effect relating to any
such Person; or any such proceeding is commenced against any such Person and
such proceeding is not dismissed within 60 days; or any such Person is
adjudicated insolvent or bankrupt; or any order of relief or other order
approving any such case or proceeding is entered; or any such Person suffers any
appointment of any conservator or the like for it or any substantial part of its
property which continues undischarged or unstayed for a period of 60 days; or
any such Person makes a general assignment for the benefit of creditors; or any
corporate action is taken by any such Person for the purpose of effecting any of
the foregoing; or SECTION 7.06. ERISA. An event or condition specified in
Section 5.07 shall occur or exist with respect to any Plan or Multiemployer Plan
or Foreign Pension Plan that, individually or in the aggregate, results in or
could reasonably be expected to result in a liability to the Company, its
Subsidiaries or any ERISA Affiliate in an amount that has had, or would
reasonably be expected to have, a Material Adverse Effect; or SECTION 7.07.
Judgments. One or more judgments or decrees shall be entered against the
Company, any Designated Subsidiary Account Party, any Regulated Insurance
Company or any Significant Subsidiary involving a liability, net of undisputed
insurance and reinsurance, of $100,000,000 or more in the case of any one such
judgment or decree or in the aggregate for all such judgments and decrees for
such Persons and any such judgments or decrees shall not have been paid,
vacated, discharged, satisfied, stayed or bonded pending appeal within 60 days
from the entry thereof; or SECTION 7.08. Insurance Licenses. Any one or more
Insurance Licenses of the Company or any of its Subsidiaries shall be suspended,
limited or terminated or shall not be renewed, or any other action shall be
taken by any Governmental Authority, and such suspension, limitation,
termination, non-renewal or action, either individually or in the aggregate, has
had, or would reasonably be expected to have, a Material Adverse Effect; or
SECTION 7.09. Change of Control. A Change of Control shall occur; or SECTION
7.10. Company Guaranty. The Company Guaranty or any provision thereof shall
cease to be in full force or effect, or any Person acting by or on behalf of the
Company shall deny or disaffirm in writing the Company’s obligations under the
Company Guaranty, or the Company shall default in the due performance or
observance of any term, covenant or agreement on its part to be performed or
observed pursuant to the Company Guaranty; then, and in any such event, and at
any time thereafter, if an Event of Default shall then be continuing, the
Administrative Agent may, or upon the written request of the Required Lenders
shall, by written notice to the Company, take any or all of the following
actions, without prejudice to the rights of the Administrative Agent or any
Lender to enforce its claims against any Account Party, except as otherwise
specifically provided for in this Agreement (provided that if an Event of
Default specified in Section 7.05 shall occur with respect to any Account Party,
the result which would occur upon the giving of written notice by the
Administrative Agent as specified in clauses (i) through (iv) below shall occur
automatically without the giving of any such notice): (i) declare the Total
Commitment terminated, whereupon the Commitment of each Lender shall forthwith
terminate immediately; (ii) declare the principal of and any accrued interest
and fees in respect of all obligations owing hereunder to be, whereupon the same
shall become, forthwith due and payable without presentment, demand, protest or
other notice of any kind, all



--------------------------------------------------------------------------------



 
[a151209exhibit101unsecur077.jpg]
71 of which are hereby waived by each Account Party; (iii) terminate any Letter
of Credit which may be terminated in accordance with its terms and/or (iv)
direct each Account Party to cause to be deposited in the Collateral Account
maintained by the Administrative Agent such amounts of cash and Cash
Equivalents, to be held as security for such Account Party’s obligations
hereunder then outstanding as contemplated by Section 2.10, equal to the
aggregate amount of Letter of Credit Outstandings and other obligations
attributable to such Account Party hereunder. In addition, upon the occurrence
and during the continuation of an Event of Default, each Account Party hereby
appoints the Administrative Agent as the attorney-in-fact of such Account Party,
with full power of substitution, and in the name of such Account Party, to
disburse and directly apply the proceeds of its Collateral Accounts to the
satisfaction of any of such Account Party’s obligations hereunder, as so
contemplated. The power-of-attorney granted hereby is a power coupled with an
interest and is irrevocable. Unless directed to do so by the Required Lenders in
accordance with the terms of this Agreement, the Administrative Agent shall have
no obligation to undertake any of the foregoing actions, and, if it takes any
such action it shall have no liability to any Account Party to continue the same
or for the sufficiency or adequacy thereof. At the request of the Administrative
Agent, each Account Party shall ratify all actions taken by the Administrative
Agent hereunder. ARTICLE VIII The Agents SECTION 8.01. Appointment. Each of the
Lenders hereby irrevocably appoints each Agent as its agent and authorizes such
Agent to take such actions on its behalf and to exercise such powers as are
delegated to such Agent by the terms hereof, together with such actions and
powers as are reasonably incidental thereto. The provisions of this Article are
solely for the benefit of the Agents, and neither the Company nor any other
Account Party shall have rights as a third party beneficiary of any of such
provisions. It is understood and agreed that the use of the term “agent” as used
herein or in any other Credit Documents (or any similar term) with reference to
any Agent is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any applicable law. Instead, such
term is used as a matter of market custom, and is intended to create or reflect
only an administrative relationship between independent contracting parties.
SECTION 8.02. Agents in their Individual Capacities. Each bank serving as an
Agent hereunder shall have the same rights and powers in its capacity as a
Lender as any other Lender and may exercise the same as though it were not an
Agent, and such bank and its Affiliates may accept deposits from, lend money to
and generally engage in any kind of business with the Company or any of its
Subsidiaries or other Affiliate thereof as if it were not an Agent hereunder.
SECTION 8.03. Exculpatory Provisions. Each Agent shall not have any duties or
obligations except those expressly set forth herein. Without limiting the
generality of the foregoing, (a) no Agent shall be subject to any fiduciary or
other implied duties, regardless of whether a Default has occurred and is
continuing, (b) no Agent shall have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby that such Agent is required to exercise in writing
as directed by the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary under the circumstances as provided in Section
10.02), and (c) except as expressly set forth herein, no Agent shall have any
duty to disclose, and shall not be liable for the failure to disclose, any
information relating to the Company or any of its Subsidiaries that is
communicated to or obtained by the bank serving as such Agent or any of its
Affiliates in any capacity. No Agent shall be liable for any action taken or not
taken by it with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 10.02) or in the absence of its own gross
negligence or willful



--------------------------------------------------------------------------------



 
[a151209exhibit101unsecur078.jpg]
72 misconduct as determined by a final nonappealable judgment of a court of
competent jurisdiction. No Agent shall be deemed to have knowledge of any
Default unless and until written notice thereof is given to such Agent by the
Company or the applicable Account Party or a Lender, and no Agent shall be
responsible for or have any duty to ascertain or inquire into (i) any statement,
warranty or representation made in or in connection with this Agreement, (ii)
the contents of any certificate, report or other document delivered hereunder or
in connection herewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein, (iv) the
validity, enforceability, effectiveness or genuineness of this Agreement or any
other agreement, instrument or document, or (v) the satisfaction of any
condition set forth in Article IV or elsewhere herein, other than to confirm
receipt of items expressly required to be delivered to such Agent. SECTION 8.04.
Reliance. Each Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. Each Agent also may rely
upon any statement made to it orally or by telephone and believed by it to be
made by the proper Person, and shall not incur any liability for relying
thereon. Each Agent may consult with legal counsel (who may be counsel for the
Company), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts. SECTION 8.05. Delegation of
Duties. Each Agent may perform any and all its duties and exercise its rights
and powers by or through any one or more sub-agents appointed by such Agent.
Each Agent and any such sub-agent may perform any and all of its duties and
exercise its rights and powers through their respective Related Parties. The
exculpatory provisions of the preceding paragraphs shall apply to any such
sub-agent and to the Related Parties of the applicable Agent and any such
sub-agent, and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Agent. SECTION 8.06. Resignation. Subject to the appointment and acceptance
of an applicable successor Agent as provided in this paragraph, each Agent may
resign at any time by notifying the Lenders and the Company. Upon any such
resignation, the Required Lenders shall have the right to appoint a successor
administrative agent, which shall be a bank with an office in New York, New
York, or an Affiliate of any such bank, with the consent of the Company (not to
be unreasonably withheld or delayed), provided that no such consent shall be
required at any time when a Default or Event of Default exists. If no successor
shall have been so appointed by the Required Lenders and shall have accepted
such appointment within 30 days after the retiring Agent gives notice of its
resignation, then the retiring Agent may, on behalf of the Lenders, appoint a
successor Agent which shall be a bank with an office in New York, New York, or
an Affiliate of any such bank. Upon the acceptance of its appointment as an
Agent hereunder by a successor, such successor shall succeed to and become
vested with all the rights, powers, privileges and duties of the retiring Agent,
and the retiring Agent shall be discharged from its duties and obligations
hereunder. The fees payable by the Account Parties to a successor Agent shall be
the same as those payable to its predecessor unless otherwise agreed between the
Company and such successor. After an Agent’s resignation hereunder, the
provisions of this Article and Section 10.03 shall continue in effect for the
benefit of such retiring Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while it was acting as an Agent. SECTION 8.07. Non-Reliance. Each Lender
acknowledges that it has, independently and without reliance upon any Agent or
any other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender also acknowledges that it will, independently and without
reliance upon any Agent or any other Lender and based on such documents and
information as it shall from time to time



--------------------------------------------------------------------------------



 
[a151209exhibit101unsecur079.jpg]
73 deem appropriate, continue to make its own decisions in taking or not taking
action under or based upon this Agreement, any related agreement or any document
furnished hereunder or thereunder. SECTION 8.08. Syndication Agent,
Co-Documentation Agents and Joint Lead Arrangers and Joint Bookrunners.
Notwithstanding any other provision of this Agreement, each of the Syndication
Agent, the Co-Documentation Agents and the Joint Lead Arrangers and Joint
Bookrunners is named as such for recognition purposes only, and in its capacity
as such shall have no powers, duties, responsibilities or liabilities with
respect to this Agreement or the transactions contemplated hereby, except as
expressly contemplated hereby. Without limitation of the foregoing, the
Syndication Agent, the Co-Documentation Agents and the Joint Lead Arrangers and
Joint Bookrunners shall not, solely by reason of this Agreement, have any
fiduciary relationship with any Lender or any other Person. ARTICLE IX Company
Guaranty SECTION 9.01. The Company Guaranty. In order to induce the Lenders to
enter into this Agreement and to extend credit hereunder and in recognition of
the direct benefits to be received by the Company from the issuance of the
Letters of Credit, the Company hereby agrees with the Lenders as follows: the
Company hereby unconditionally and irrevocably guarantees, as primary obligor
and not merely as surety, the full and prompt payment when due, whether upon
maturity, acceleration or otherwise, of any and all of the Guaranteed
Obligations of each Designated Subsidiary Account Party to the Guaranteed
Creditors. If any or all of the Guaranteed Obligations of any Designated
Subsidiary Account Party to the Guaranteed Creditors becomes due and payable
hereunder, the Company unconditionally promises to pay (subject to the
provisions of Section 2.12) such Guaranteed Obligations to the Guaranteed
Creditors, or order, on demand, together with any and all expenses which may be
incurred by the Guaranteed Creditors in collecting any of the Guaranteed
Obligations. This Company Guaranty is a guaranty of payment and not of
collection. If a claim is ever made upon any Guaranteed Creditor for repayment
or recovery of any amount or amounts received in payment or on account of any of
the Guaranteed Obligations and any of the aforesaid payees repays all or part of
said amount by reason of (i) any judgment, decree or order of any court or
administrative body having jurisdiction over such payee or any of its property
or (ii) any settlement or compromise of any such claim effected by such payee
with any such claimant, then and in such event the Company agrees that any such
judgment, decree, order, settlement or compromise shall be binding upon the
Company, notwithstanding any revocation of this Company Guaranty or any other
instrument evidencing any liability of each Designated Subsidiary Account Party,
and the Company shall be and remain liable to the aforesaid payees hereunder for
the amount so repaid or recovered to the same extent as if such amount had never
originally been received by any such payee. SECTION 9.02. Bankruptcy.
Additionally, the Company unconditionally and irrevocably guarantees the payment
of any and all of the Guaranteed Obligations of each Designated Subsidiary
Account Party hereunder to the Guaranteed Creditors whether or not due or
payable by each Designated Subsidiary Account Party upon the occurrence of any
of the events specified in Section 7.05 with respect to such Designated
Subsidiary Account Party, and unconditionally promises to pay such indebtedness
to the Guaranteed Creditors, or order, on demand, in lawful money of the United
States. SECTION 9.03. Nature of Liability. The liability of the Company
hereunder is exclusive and independent of any other guaranty of the Guaranteed
Obligations of each Designated Subsidiary Account Party whether executed by the
Company, any other guarantor or by any other party, and the liability of the
Company hereunder is not affected or impaired by (a) any direction as to
application of payment by each Designated Subsidiary Account Party or by any
other party (other than a



--------------------------------------------------------------------------------



 
[a151209exhibit101unsecur080.jpg]
74 direction by the Guaranteed Creditor receiving such payment), or (b) any
other continuing or other guaranty, undertaking or maximum liability of a
guarantor or of any other party as to the Guaranteed Obligations of each
Designated Subsidiary Account Party, or (c) any payment on or in reduction of
any such other guaranty or undertaking, or (d) any dissolution, termination or
increase, decrease or change in personnel by each Designated Subsidiary Account
Party, or (e) any payment made to the Guaranteed Creditors on the Guaranteed
Obligations which any such Guaranteed Creditor repays to each Designated
Subsidiary Account Party pursuant to court order in any bankruptcy,
reorganization, arrangement, moratorium or other debtor relief proceeding, and
the Company waives any right to the deferral or modification of its obligations
hereunder by reason of any such proceeding or (f) any action or inaction of the
type described in Section 9.05. SECTION 9.04. Independent Obligation. The
obligations of the Company under this Article IX are independent of the
obligations of any other guarantor, any other party or each Designated
Subsidiary Account Party, and a separate action or actions may be brought and
prosecuted against the Company whether or not action is brought against any
other guarantor, any other party or each Designated Subsidiary Account Party and
whether or not any other guarantor, any other party or each Designated
Subsidiary Account Party be joined in any such action or actions. The Company
waives, to the full extent permitted by law, the benefit of any statute of
limitations affecting its liability under this Article IX or the enforcement
thereof. Any payment by a Designated Subsidiary Account Party or other
circumstance which operates to toll any statute of limitations as to a
Designated Subsidiary Account Party shall operate to toll the statute of
limitations as to the Company. SECTION 9.05. Authorization. The obligations of
the Company under this Article IX shall be unconditional and absolute and,
without limiting the generality of the foregoing, shall not be released,
discharged or otherwise affected by any action taken by any Guaranteed Creditor
to: (a) change the manner, place or terms of payment of, and/or change or extend
the time of payment of, renew, increase, accelerate or alter, any of the
Guaranteed Obligations (including any increase or decrease in the rate of
interest thereon), any security therefor, or any liability incurred directly or
indirectly in respect thereof, and the guaranty herein made shall apply to the
Guaranteed Obligations as so changed, extended, renewed or altered; (b) take and
hold security for the payment of the Guaranteed Obligations and sell, exchange,
release, impair, surrender, realize upon or otherwise deal with in any manner
and in any order any property by whomsoever at any time pledged or mortgaged to
secure, or howsoever securing, the Guaranteed Obligations or any liabilities
(including any of those hereunder) incurred directly or indirectly in respect
thereof or hereof, and/or any offset thereagainst, except to the extent the
Guaranteed Obligations have been paid; (c) exercise or refrain from exercising
any rights against any Designated Subsidiary Account Party or others or
otherwise act or refrain from acting; (d) release or substitute any one or more
endorsers, guarantors, any Designated Subsidiary Account Party or other obligor;
(e) settle or compromise any of the Guaranteed Obligations, any security
therefor or any liability (including any of those hereunder) incurred directly
or indirectly in respect thereof or hereof, and may subordinate the payment of
all or any part thereof to the payment of any liability (whether due or not) of
any Designated Subsidiary Account Party to its creditors other than the
Guaranteed Creditors;



--------------------------------------------------------------------------------



 
[a151209exhibit101unsecur081.jpg]
75 (f) apply any sums by whomsoever paid or howsoever realized to any liability
or liabilities of any Designated Subsidiary Account Party to the Guaranteed
Creditors regardless of what liability or liabilities of any Designated
Subsidiary Account Party remain unpaid; (g) consent to or waive any breach of,
or any act, omission or default under, this Agreement or any of the instruments
or agreements referred to herein or therein, or otherwise amend, modify or
supplement this Agreement or any of such other instruments or agreements; and/or
(h) take any other action which would, under otherwise applicable principles of
common law, give rise to a legal or equitable discharge of the Company from its
liabilities under this Company Guaranty. SECTION 9.06. Reliance. It is not
necessary for the Guaranteed Creditors to inquire into the capacity or powers of
any Designated Subsidiary Account Party or the officers, directors, partners or
agents acting or purporting to act on their behalf, and any Guaranteed
Obligations made or created in reliance upon the professed exercise of such
powers shall be guaranteed hereunder. SECTION 9.07. Subordination. Any
indebtedness of any Designated Subsidiary Account Party now or hereafter owing
to the Company is hereby subordinated to the Guaranteed Obligations of each
Designated Subsidiary Account Party owing to the Guaranteed Creditors; and if
the Administrative Agent so requests at a time when an Event of Default exists,
no Designated Subsidiary Account Party shall make, or be permitted to make, any
payment to the Company in respect of such indebtedness owed to the Company, but
without affecting or impairing in any manner the liability of the Company under
the other provisions of this Company Guaranty. Prior to the transfer by the
Company of any note or negotiable instrument evidencing any of the indebtedness
of any Designated Subsidiary Account Party to the Company, the Company shall
mark such note or negotiable instrument with a legend that the same is subject
to this subordination. Without limiting the generality of the foregoing, the
Company hereby agrees with the Guaranteed Creditors that it will not exercise
any right of subrogation which it may at any time otherwise have as a result of
this Company Guaranty (whether contractual, under Section 509 of the Bankruptcy
Code or otherwise) until all Guaranteed Obligations have been irrevocably paid
in full in cash. SECTION 9.08. Waiver. (a) The Company waives any right (except
as shall be required by applicable statute and cannot be waived) to require any
Guaranteed Creditor to (i) proceed against any Designated Subsidiary Account
Party, any other guarantor or any other party, (ii) proceed against or exhaust
any security held from any Designated Subsidiary Account Party, any other
guarantor or any other party or (iii) pursue any other remedy in any Guaranteed
Creditor’s power whatsoever. The Company waives any defense based on or arising
out of any defense of any Designated Subsidiary Account Party, any other
guarantor or any other party, other than payment in full of the Guaranteed
Obligations, based on or arising out of the disability of any Designated
Subsidiary Account Party, any other guarantor or any other party, or the
unenforceability of the Guaranteed Obligations or any part thereof from any
cause, or the cessation from any cause of the liability of any Designated
Subsidiary Account Party other than payment in full of the Guaranteed
Obligations. The Guaranteed Creditors may exercise any right or remedy the
Guaranteed Creditors may have against any Designated Subsidiary Account Party or
any other party, or any security, without affecting or impairing in any way the
liability of the Company hereunder except to the extent the Guaranteed
Obligations have been paid. The Company waives any defense arising out of any
such election by the Guaranteed Creditors, even though such election operates to
impair or extinguish any right of reimbursement or subrogation or other right or
remedy of the Company against any Designated Subsidiary Account Party or any
other party or any security.



--------------------------------------------------------------------------------



 
[a151209exhibit101unsecur082.jpg]
76 (b) The Company waives all presentments, demands for performance, protests
and notices, including notices of non-performance, notices of protest, notices
of dishonor, notices of acceptance of this Company Guaranty, and notices of the
existence, creation or incurring of new or additional Guaranteed Obligations.
The Company assumes all responsibility for being and keeping itself informed of
each Designated Subsidiary Account Party’s financial condition and assets, and
of all other circumstances bearing upon the risk of non-payment of the
Guaranteed Obligations and the nature, scope and extent of the risks which the
Company assumes and incurs hereunder, and agrees that the Guaranteed Creditors
shall have no duty to advise the Company of information known to them regarding
such circumstances or risks. (c) The Company warrants and agrees that each of
the waivers set forth above in this Section 9.08 is made with full knowledge of
its significance and consequences, and such waivers shall be effective to the
maximum extent permitted by law. SECTION 9.09. Maximum Liability. The provisions
of this Company Guaranty are severable, and in any action or proceeding
involving any state corporate law, or any state, federal or foreign bankruptcy,
insolvency, reorganization or other law affecting the rights of creditors
generally, if the obligations of the Company under this Company Guaranty would
otherwise be held or determined to be avoidable, invalid or unenforceable on
account of the amount of the liability under this Company Guaranty or otherwise,
then, notwithstanding any other provision of this Company Guaranty to the
contrary, the amount and scope of such liability shall, without any further
action by the Company or the Guaranteed Creditors, be automatically limited and
reduced to the highest amount that is valid and enforceable as determined in
such action or proceeding (such highest amount determined hereunder being the
“Maximum Liability”. This Section with respect to the Maximum Liability is
intended solely to preserve the rights of the Guaranteed Creditors to the
maximum extent not subject to avoidance under applicable law, and neither the
Company nor any Designated Subsidiary Account Party nor any other Person shall
have any right or claim under this Section with respect to the Maximum
Liability, except to the extent necessary so that the obligations of the Company
hereunder shall not be rendered voidable under applicable law. The Company
agrees that the Guaranteed Obligations may at any time and from time to time
exceed the Maximum Liability without impairing this Company Guaranty or
affecting the rights and remedies of the Guaranteed Creditors hereunder,
provided that, nothing in this sentence shall be construed to increase the
Company’s obligations hereunder beyond the Maximum Liability. ARTICLE X
Miscellaneous SECTION 10.01. Notices. (a) Except in the case of notices and
other communications expressly permitted to be given by telephone or
electronically (and subject to paragraph (b) below), all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by facsimile, as follows: (i) if to the Company and Validus Re (x) to it at
Validus Holdings, Ltd., 29 Richmond Road, Pembroke HM08 Bermuda, Attention:
Chief Financial Officer (Facsimile: (441) 278-9090) and (y) with a copy (in the
case of a notice of a Default) to Skadden, Arps, Slate, Meagher & Flom LLP, Four
Times Square, New York, New York 10036 Attention: Steven Messina (Facsimile:
(917) 777-3509); (ii) if to a Designated Subsidiary Account Party, at the
address specified opposite its signature below;



--------------------------------------------------------------------------------



 
[a151209exhibit101unsecur083.jpg]
77 (iii) if to the Administrative Agent, to JPMorgan Chase Bank, N.A., 500
Stanton Christiana Road, Ops Building 2, 3rd Floor, Newark, Delaware 19713-2107,
Attention of Joseph Burke (Facsimile No. (302) 634-4733; e-mail:
joseph.m.burke@jpmorgan.com), with a copy to JPMorgan Chase Bank, N.A., 383
Madison Avenue, Floor 23, New York, New York 10179, Attention of Richard
Barracato (Facsimile No. (212) 270-7449; e-mail:
richard.barracato@jpmorgan.com); and (iv) if to any other Lender, to it at its
address (or facsimile number) set forth in its Administrative Questionnaire.
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through Electronic Systems, to the extent provided
in paragraph (b) below, shall be effective as provided in said paragraph (b).
(b) Notices and other communications to the Lenders hereunder may be delivered
or furnished by using Electronic Systems pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to (x) Article II unless otherwise agreed by the Administrative Agent
and the applicable Lender or (y) Section 5.01(d)(x). The Administrative Agent or
the Company may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications. Unless the Administrative Agent
otherwise prescribes, (i) notices and other communications sent to an e-mail
address shall be deemed received upon the sender’s receipt of an acknowledgement
from the intended recipient (such as by the “return receipt requested” function,
as available, return e-mail or other written acknowledgement), and (ii) notices
or communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient, at its e-mail
address as described in the foregoing clause (i), of notification that such
notice or communication is available and identifying the website address
therefor; provided that, for both clauses (i) and (ii) above, if such notice,
email or other communication is not sent during the normal business hours of the
recipient, such notice or communication shall be deemed to have been sent at the
opening of business on the next business day for the recipient. (c) Any party
hereto may change its address or facsimile number for notices and other
communications hereunder by notice to the other parties hereto. (d) Electronic
Systems. (i) The Company agrees that the Administrative Agent may, but shall not
be obligated to, make Communications (as defined below) available to the Lenders
by posting the Communications on Debt Domain, Intralinks, Syndtrak, ClearPar or
a substantially similar Electronic System. (ii) Any Electronic System used by
the Administrative Agent is provided “as is” and “as available.” The Agent
Parties (as defined below) do not warrant the adequacy of such Electronic
Systems and expressly disclaim liability for errors or omissions in the
Communications. No warranty of any kind, express, implied or statutory,
including any warranty of merchantability, fitness for a particular purpose,
non-infringement of third-party rights or freedom from viruses or other code
defects, is made by



--------------------------------------------------------------------------------



 
[a151209exhibit101unsecur084.jpg]
78 any Agent Party in connection with the Communications or any Electronic
System. In no event shall the Administrative Agent or any of its Related Parties
(collectively, the “Agent Parties”) have any liability to any Account Party, any
Lender or any other Person or entity for damages of any kind, including direct
or indirect, special, incidental or consequential damages, losses or expenses
(whether in tort, contract or otherwise) arising out of any Account Party’s or
the Administrative Agent’s transmission of Communications through an Electronic
System. “Communications” means, collectively, any notice, demand, communication,
information, document or other material provided by or on behalf of any Account
Party pursuant to any Loan Document or the transactions contemplated therein
which is distributed by the Administrative Agent or any Lender by means of
electronic communications pursuant to this Section, including through an
Electronic System. SECTION 10.02. Waivers; Amendments. (a) No failure or delay
by the Administrative Agent or any Lender in exercising any right or power
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power. The rights and remedies of
the Administrative Agent and the Lenders hereunder are cumulative and are not
exclusive of any rights or remedies that they would otherwise have. No waiver of
any provision of this Agreement or consent to any departure by any Account Party
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section 10.02, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given.
Without limiting the generality of the foregoing, neither the issuance of any
Letter of Credit nor the making of any Loan shall be construed as a waiver of
any Default, regardless of whether the Administrative Agent or any Lender may
have had notice or knowledge of such Default at the time. In the case of any
waiver, each Account Party, the Administrative Agent and the Lenders shall be
restored to their former positions and rights hereunder and any Default or Event
of Default so waived shall be deemed to be cured and not continuing. No such
waiver shall extend to any subsequent or other Default or Event of Default or
impair any right consequent thereon. (b) Neither this Agreement nor any
provision hereof may be waived, amended or modified except pursuant to an
agreement or agreements in writing entered into by each Account Party and the
Required Lenders or by each Account Party and the Administrative Agent with the
consent of the Required Lenders; provided that no such agreement shall (i)
increase the Commitment or the Loan Exposure of any Lender without the written
consent of such Lender, (ii) reduce the amount of any amount due pursuant to any
Letter of Credit or Unpaid Drawing or any Loan or reduce any interest or fees
payable hereunder, without the written consent of each Lender directly affected
thereby, (iii) postpone the scheduled date for reimbursement of any Unpaid
Drawing or payment of any Loan, or any interest thereon, or any fees payable
hereunder, or reduce the amount of, waive or excuse any such payment, or
postpone the scheduled date of expiration of the Commitments or any Letter of
Credit, without the written consent of each Lender directly affected thereby,
(iv) change Section 2.13(b) or (c) in a manner that would alter the pro rata
sharing of payments required thereby or change any of the provisions of this
Section 10.02 or the definition of “Required Lenders” or any other provision
hereof specifying the number or percentage of Lenders required to waive, amend
or modify any rights hereunder or make any determination or grant any consent
hereunder, without the written consent of each Lender, (v) release the Company
from the Company Guaranty (or change the Company Guaranty in a manner that is
materially adverse to the Lenders), without the written consent of each Lender
or (vi) change any provision of Article II specifically relating to Letters of
Credit without the written consent of each LC Issuer affected thereby; and
provided, further, that no such agreement shall amend, modify or otherwise
affect the rights or duties of any Agent or any LC Issuer hereunder without the
prior written consent of such Agent or such LC Issuer, as the case may be.
Notwithstanding the foregoing or any other provision of this Agreement, any
provision of this Agreement may be amended or waived by an agreement in writing
entered into by the Company, the Super-Majority Lenders and the Administrative
Agent (and, if its rights or obligations



--------------------------------------------------------------------------------



 
[a151209exhibit101unsecur085.jpg]
79 are affected thereby, each LC Issuer and the Issuing Agent) if (x) by the
terms of such agreement the Commitment of each Lender not consenting to the
amendment or waiver provided for therein shall terminate, and any Several
Letters of Credit then outstanding shall either be terminated, amended or
returned and reissued, in each case to give effect to such termination (it being
understood that the Company may cause the Commitment of any such non-consenting
Lender to be assigned to one or more new Lenders in accordance with Section
10.04; provided that no action shall be required to be taken by such
non-consenting Lender (including the execution of any Assignment and Assumption
Agreement)) and (y) at the time such amendment or waiver becomes effective, each
Lender not consenting thereto receives payment in full of all amounts owing to
it or accrued for its account under this Agreement. SECTION 10.03. Expenses;
Indemnity; Damage Waiver. (a) Each Account Party jointly and severally agrees to
pay (i) all reasonable and documented out-of-pocket expenses incurred by the
Agents, the Joint Lead Arrangers and Joint Bookrunners and their Affiliates,
including the reasonable fees, charges and disbursements of one primary counsel
and all applicable foreign counsel, in each case, of the Administrative Agent
and one additional counsel for all Lenders other than the Administrative Agent
and additional counsel in light of actual or potential conflicts of interest or
the availability of different claims or defenses, and in each case to the extent
invoiced, in connection with the syndication of the credit facility provided for
herein, the preparation and administration of this Agreement or any amendments,
modifications or waivers of the provisions hereof (whether or not the
transactions contemplated hereby or thereby shall be consummated) or protection
of its rights hereunder or thereunder, (ii) all out-of-pocket expenses of the
Issuing Agent and each Fronting Lender in connection with the issuance,
amendment, renewal or extension of any Letter of Credit hereunder, and (iii) all
reasonable and documented out-of-pocket expenses incurred by any Agent, any
Joint Lead Arranger and Joint Bookrunner or any Lender, including the reasonable
fees, charges and disbursements of one primary counsel and all applicable
foreign counsel, in each case, of the Administrative Agent and one additional
counsel for all Lenders other than the Administrative Agent and additional
counsel in light of actual or potential conflicts of interest or the
availability of different claims or defenses, and in each case to the extent
invoiced, in connection with the enforcement of its rights in connection with
this Agreement, including its rights under this Section, or in connection with
the Loans made and Letters of Credit issued hereunder, including all such
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans and Letters of Credit. (b) Each Account
Party jointly and severally agrees to indemnify the Agents, the Joint Lead
Arrangers and Joint Bookrunners and each Lender, and each Related Party of any
of the foregoing Persons (each such Person being called an “Indemnitee”)
against, and hold each Indemnitee harmless from, any and all losses, claims,
damages, liabilities and related expenses, including the fees, charges and
disbursements of any counsel for such Indemnitee, incurred by or asserted
against any Indemnitee arising out of, in connection with, or as a result of (i)
the execution or delivery of this Agreement or any agreement or instrument
contemplated hereby, the performance by the parties hereto of their respective
obligations hereunder or any other transactions contemplated hereby, (ii) any
Letter of Credit, any Loan or the use of the proceeds therefrom, (iii) any
actual or alleged presence or release of Hazardous Materials on or from any
property owned or operated by the Company or any of its Subsidiaries, or any
Environmental Liability related in any way to the Company or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory and regardless of whether such Indemnitee is a party thereto
or whether such claim, litigation, investigation or proceeding is brought by the
Company or any of its Subsidiaries or a third party; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses are determined by a
court of competent jurisdiction by final and non-appealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee or
any Related Party of such Indemnitee. This



--------------------------------------------------------------------------------



 
[a151209exhibit101unsecur086.jpg]
80 Section 10.03(b) shall not apply with respect to Taxes other than any Taxes
that represent losses, claims, damages, etc. arising from any non-Tax claim. (c)
To the extent that any Account Party fails to pay any amount required to be paid
by it to an Agent, under paragraph (a) or (b) of this Section, each Lender
severally agrees to pay to such Agent such Lender’s Applicable Percentage
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount; provided that the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against such Agent, in its capacity as such.
(d) To the extent permitted by applicable law, no Account Party shall assert,
and each Account Party hereby waives, any claim against any Indemnitee, on any
theory of liability, for special, indirect, consequential or punitive damages
(as opposed to direct or actual damages) arising out of, in connection with, or
as a result of, this Agreement or any agreement or instrument contemplated
hereby, any Letter of Credit, any Loan or the use of the proceeds thereof. (e)
All amounts due under this Section shall be payable promptly after written
demand therefor. SECTION 10.04. Successors and Assigns. (a) The provisions of
this Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns permitted hereby except that
(i) no Account Party may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of each Lender (and any
attempted assignment or transfer by such Account Party without such consent
shall be null and void) and (ii) no Lender may assign or otherwise transfer its
rights or obligations hereunder except in accordance with this Section. Nothing
in this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants (to the extent provided in paragraph (c) of this
Section) and, to the extent expressly contemplated hereby, the Related Parties
of each of the Agents and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement. (b) (i) Subject to the conditions
set forth in paragraph (b)(ii) below, any Lender may assign to one or more
Persons (other than an Ineligible Institution) all or a portion of its rights
and obligations under this Agreement (including all or a portion of its
Commitment and the Loans at the time owing to such Lender) with the prior
written consent (such consent not to be unreasonably withheld) of: (A) the
Company (provided that the Company shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the
Administrative Agent within ten (10) Business Days after having received notice
thereof), provided, further, that no consent of the Company shall be required
for an assignment to a Lender, an Affiliate of a Lender, an Approved Fund or, if
an Event of Default has occurred and is continuing, any other assignee; and (B)
the Administrative Agent and each LC Issuer. (ii) Assignments shall be subject
to the following additional conditions: (A) except in the case of an assignment
to a Lender or an Affiliate of a Lender or an assignment of the entire remaining
amount of the assigning Lender’s Commitment, the amount of the Commitment of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Assumption with respect to such



--------------------------------------------------------------------------------



 
[a151209exhibit101unsecur087.jpg]
81 assignment is delivered to the Administrative Agent) shall not be less than
$5,000,000 unless each of the Company and the Administrative Agent otherwise
consent, provided that no such consent of the Company shall be required if an
Event of Default has occurred and is continuing; (B) each partial assignment
shall be made as an assignment of a proportionate part of all the assigning
Lender’s rights and obligations under this Agreement; (C) the parties to each
assignment shall execute and deliver to the Administrative Agent (x) an
Assignment and Assumption or (y) to the extent applicable, an agreement
incorporating an Assignment and Assumption by reference pursuant to a Platform
as to which the Administrative Agent and the parties to the Assignment and
Assumption are participants, together with a processing and recordation fee of
$3,500, such fee to be paid by either the assigning Lender or the assignee
Lender or shared between such Lenders; (D) the assignee, if it shall not be a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire; (E) the assignee shall be an NAIC Approved Bank that is not a
parent, subsidiary or Affiliate of any Account Party or any beneficiary under
any Letter of Credit; and (F) if any Several Letters of Credit are then
outstanding, no such assignment shall be effective until all such outstanding
Several Letters of Credit are either amended or returned and reissued, in each
case to give effect to such assignment. For the purposes of this Section
10.04(b), the terms “Approved Fund” and “Ineligible Institution” have the
following meanings: “Approved Fund” means any Person (other than a natural
person) that is engaged in making, purchasing, holding or investing in bank
loans and similar extensions of credit in the ordinary course of its business
and that is administered or managed by (a) a Lender, (b) an Affiliate of a
Lender or (c) an entity or an Affiliate of an entity that administers or manages
a Lender. “Ineligible Institution” means (a) a natural person, (b) a Defaulting
Lender or its Lender Parent, (c) the Company, any of its Subsidiaries or any of
its Affiliates, or (d) a company, investment vehicle or trust for, or owned and
operated for the primary benefit of, a natural person or relative(s) thereof.
(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section, from and after the effective date specified in each Assignment
and Assumption the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement (provided that any
liability of any Account Party to such assignee under Section 2.06, 2.12 or 2.25
shall be limited to the amount, if any, that would have been payable thereunder
by such Account Party in the absence of such assignment, except to the extent
any such amounts are attributable to a Change in Law), and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Sections 2.06,
2.12, 2.25 and 10.03). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not



--------------------------------------------------------------------------------



 
[a151209exhibit101unsecur088.jpg]
82 comply with this Section 10.04 shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (c) of this Section. (iv) The
Administrative Agent, acting for this purpose as a non-fiduciary agent of the
Account Parties, shall maintain at one of its offices in the United States a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitment of,
and principal amount of the Loans owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall be
conclusive absent manifest error, and the Account Parties, the Administrative
Agent and the Lenders shall treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Account Parties, and any Lender, at any
reasonable time and from time to time upon reasonable prior notice. (v) Upon its
receipt of (x) a duly completed Assignment and Assumption executed by an
assigning Lender and an assignee or (y) to the extent applicable, an agreement
incorporating an Assignment and Assumption by reference pursuant to a Platform
as to which the Administrative Agent and the parties to the Assignment and
Assumption are participants, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register. No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph. (c) (i) Any Lender may, without the
consent of any Account Party or the Administrative Agent, sell participations to
one or more banks or other entities (a “Participant”), other than an Ineligible
Institution, in all or a portion of such Lender’s rights and obligations under
this Agreement (including all or a portion of its Commitment and Unpaid Drawings
and the Loans owing to it); provided that (A) such Lender’s obligations under
this Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (C) the Account Parties, the Administrative Agent and the other Lenders
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement. Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
modification or waiver described in the first proviso to Section 10.02(b) that
affects such Participant. Each Account Party agrees that each Participant shall
be entitled to the benefits of Sections 2.06 and 2.12 (subject to the
requirements and limitations therein, including the requirements under Section
2.12(e) (it being understood that the documentation required under Section
2.12(e) shall be delivered to the participating Lender)) to the same extent as
if it were a Lender and had acquired its interest by assignment pursuant to
paragraph (b) of this Section; provided that such Participant (A) agrees to be
subject to the provisions of Sections 2.14 as if it were an assignee under
paragraph (b) of this Section; and (B) shall not be entitled to receive any
greater payment under Sections 2.06, 2.12 and 2.25, with respect to any
participation, than its participating Lender would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation. To the extent permitted by law, each Participant also
shall be entitled to the benefits of Section 10.08 as though it were a Lender,
provided such Participant agrees to be subject to Section 2.13(c) as though it
were a Lender.



--------------------------------------------------------------------------------



 
[a151209exhibit101unsecur089.jpg]
83 (ii) Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Account Parties, maintain a register on
which it enters the name and address of each Participant and the principal
amounts (and stated interest) of each Participant’s interest in the Letters of
Credit, Loans or other obligations under this Agreement (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
Commitments, Unpaid Drawings, Loans or its other obligations under this
Agreement) to any Person except to the extent that such disclosure is necessary
to establish that such Commitment, Unpaid Drawing, Loan or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register. (d) Any
Lender may at any time pledge or assign a security interest in all or any
portion of its rights under this Agreement to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank, and this Section shall not apply to any such pledge or assignment of a
security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.
SECTION 10.05. Survival. All covenants, agreements, representations and
warranties made by any Account Party herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the issuance of any
Letters of Credit and the making of any Loan regardless of any investigation
made by any such other party or on its behalf and notwithstanding that the
Administrative Agent or any Lender may have had notice or knowledge of any
Default or incorrect representation or warranty at the time any credit is
extended hereunder, and shall continue in full force and effect as long as any
Letter of Credit or the principal of or any accrued interest on any Loan is
outstanding, any fee or any other amount payable under this Agreement is
outstanding and unpaid and so long as the Total Commitment (and the Commitment
of each Lender) has not expired or terminated. The provisions of Sections 2.06,
2.12, 2.25 and 10.03 and Article VIII shall survive and remain in full force and
effect regardless of the consummation of the transactions contemplated hereby,
the repayment of the Loans, the expiration or termination of the Total
Commitment (and the Commitment of each Lender) or the termination of this
Agreement or any provision hereof. SECTION 10.06. Counterparts; Integration;
Effectiveness; Electronic Execution. This Agreement may be executed in
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement and any separate letter
agreements with respect to fees payable to the Administrative Agent constitute
the entire contract among the parties relating to the subject matter hereof and
supersede any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof. Except as provided in Section 4.01, this
Agreement shall become effective when it shall have been executed by the
Administrative Agent and when the Administrative Agent shall have received
counterparts hereof which, when taken together, bear the signatures of each of
the other parties hereto, and thereafter shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns.
Delivery of an executed counterpart of a signature page of this Agreement by
telecopy, e-mailed .pdf or any other electronic means that reproduces an image
of the



--------------------------------------------------------------------------------



 
[a151209exhibit101unsecur090.jpg]
84 actual executed signature page shall be effective as delivery of a manually
executed counterpart of this Agreement. The words “execution,” “signed,”
“signature,” “delivery,” and words of like import in or relating to any document
to be signed in connection with this Agreement and the transactions contemplated
hereby shall be deemed to include Electronic Signatures, deliveries or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature, physical
delivery thereof or the use of a paper-based recordkeeping system, as the case
may be, to the extent and as provided for in any applicable law, including the
Federal Electronic Signatures in Global and National Commerce Act, the New York
State Electronic Signatures and Records Act, or any other similar state laws
based on the Uniform Electronic Transactions Act; provided that nothing herein
shall require the Administrative Agent to accept electronic signatures in any
form or in any format without its prior written consent. SECTION 10.07.
Severability. Any provision of this Agreement held to be invalid, illegal or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such invalidity, illegality or unenforceability without
affecting the validity, legality and enforceability of the remaining provisions
hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.
SECTION 10.08. Right of Setoff. If an Event of Default shall have occurred and
be continuing, each Lender and each of its Affiliates is hereby authorized at
any time and from time to time, to the fullest extent permitted by law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other obligations at any time owing
by such Lender or Affiliate to or for the credit or the account of any Account
Party against any of and all the obligations of such Account Party now or
hereafter existing under this Agreement held by such Lender, irrespective of
whether or not such Lender shall have made any demand under this Agreement and
although such obligations may be unmatured. The rights of each Lender under this
Section are in addition to other rights and remedies (including other rights of
setoff) which such Lender may have. SECTION 10.09. Governing Law; Jurisdiction;
Consent to Service of Process. (a) This Agreement shall be construed in
accordance with and governed by the law of the State of New York. (b) Each party
hereto hereby irrevocably and unconditionally submits, for itself and its
property, to the exclusive jurisdiction of the Supreme Court of the State of New
York sitting in the Borough of Manhattan, and of the United States District
Court for the Southern District of New York sitting in the Borough of Manhattan,
and any appellate court from any thereof, in any action or proceeding arising
out of or relating to this Agreement, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in such New York State or, to the extent permitted by law, in
such Federal court. Each of the parties hereto agrees that a final judgment in
any such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement shall affect any right that the Administrative Agent
or any Lender may otherwise have to bring any action or proceeding relating to
this Agreement against any Account Party or its properties in the courts of any
jurisdiction. (c) Each party hereto hereby irrevocably and unconditionally
waives, to the fullest extent it may legally and effectively do so, any
objection which it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this Agreement in any court
referred to in paragraph (b) of this Section. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.



--------------------------------------------------------------------------------



 
[a151209exhibit101unsecur091.jpg]
85 (d) Each party to this Agreement irrevocably consents to service of process
in connection with disputes arising out of this Agreement in the manner provided
for notices in Section 10.01. Nothing in this Agreement will affect the right of
any party to this Agreement to serve process in any other manner permitted by
law. (e) Each Account Party hereby irrevocably designates, appoints and empowers
the Service of Process Agent, with offices on the date hereof at 111 Eighth
Avenue, New York, New York 10011, as its designee, appointee and agent to
receive, accept and acknowledge for and on its behalf, and in respect of its
property, service of any and all legal process, summons, notices and documents
which may be served in any such action or proceeding. If for any reason such
designee, appointee and agent shall cease to be available to act as such, each
Account Party agrees to designate a new designee, appointee and agent in New
York City on the terms and for the purposes of this provision reasonably
satisfactory to the Administrative Agent under this Agreement. SECTION 10.10.
Waiver of Jury Trial. EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY
LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT,
TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION. SECTION 10.11.
Headings. Article and Section headings and the Table of Contents used herein are
for convenience of reference only, are not part of this Agreement and shall not
affect the construction of, or be taken into consideration in interpreting, this
Agreement. SECTION 10.12. Confidentiality. Each of the Agents and the Lenders
agrees to maintain the confidentiality of the Information (as defined below),
except that Information may be disclosed (a) to its and its Affiliates’
directors, officers, employees and agents, including accountants, legal counsel
and other advisors (it being understood that (i) the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential in accordance
with the terms of this Agreement and (ii) that the applicable Agent or Lender
shall be responsible for any breach of this Section 10.12 by any of its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors), (b) to the extent requested by any regulatory
authority or self-regulatory body, (c) to the extent required by applicable laws
or regulations or by any subpoena or similar legal process, (d) to any other
party to this Agreement, (e) in connection with the exercise of any remedies
hereunder or any suit, action or proceeding relating to this Agreement or the
enforcement of rights hereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights or obligations under this Agreement or (ii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
any Account Party and its obligations, (g) with the consent of the Company or
(h) to the extent such Information (i) becomes publicly available other than as
a result of a breach of this Section or (ii) becomes available to any Agent or
any Lender on a non-confidential basis from a source other than the Company
that, to the applicable Agent’s or Lender’s knowledge, is not subject to a
confidentiality undertaking with respect to the applicable Information. For the
purposes of this Section, “Information” means all information now or hereafter
received from any Account Party relating to the Company, any Subsidiary of the
Company or



--------------------------------------------------------------------------------



 
[a151209exhibit101unsecur092.jpg]
86 their respective businesses, other than any such information that is
available to any Agent or any Lender on a non-confidential basis prior to
disclosure by any Account Party and other than information pertaining to this
Agreement routinely provided by arrangers to data service providers, including
league table providers, that serve the lending industry. Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information or,
in the case of any Lender, such Lender has treated such Information in a manner
consistent with banking industry standards for the treatment of confidential
information. The provisions of this Section 10.12 shall survive the termination
of the Total Commitment (and the Commitment of each Lender) and repayment of the
Loans and the other obligations arising hereunder but such survival shall only
be for a period of two (2) years following the Commitment Expiration Date. EACH
LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN THE IMMEDIATELY PRECEDING
PARAGRAPH FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL
NON-PUBLIC INFORMATION CONCERNING THE COMPANY AND ITS RELATED PARTIES OR THEIR
RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES
REGARDING THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE
SUCH MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND
APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES LAWS. ALL INFORMATION,
INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY THE COMPANY OR THE
ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF ADMINISTERING, THIS
AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY CONTAIN MATERIAL
NON-PUBLIC INFORMATION ABOUT THE COMPANY, THE OTHER LOAN PARTIES AND THEIR
RELATED PARTIES OR THEIR RESPECTIVE SECURITIES. ACCORDINGLY, EACH LENDER
REPRESENTS TO THE COMPANY AND THE ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED IN
ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE INFORMATION
THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS
COMPLIANCE PROCEDURES AND APPLICABLE LAW. SECTION 10.13. Interest Rate
Limitation. Notwithstanding anything herein to the contrary, if at any time the
interest rate applicable to any Unpaid Drawings or any Loan, together with all
fees, charges and other amounts which are treated as interest on such amount or
pursuant to any Letter of Credit or any Loan under applicable law (collectively
the “Charges”), shall exceed the maximum lawful rate (the “Maximum Rate”) which
may be contracted for, charged, taken, received or reserved by the Lender
issuing or holding participation in such Letter of Credit or such Loan in
accordance with applicable law, the rate of interest payable in respect of such
Letter of Credit or such Loan hereunder, together with all Charges payable in
respect thereof, shall be limited to the Maximum Rate and, to the extent lawful,
the interest and Charges that would have been payable in respect of such Letter
of Credit or such Loan but were not payable as a result of the operation of this
Section shall be cumulated and the interest and Charges payable to such Lender
in respect of other Letters of Credit or other Loans or periods shall be
increased (but not above the Maximum Rate therefor) until such cumulated amount,
together with interest thereon at the Federal Funds Effective Rate to the date
of repayment, shall have been received by such Lender.



--------------------------------------------------------------------------------



 
[a151209exhibit101unsecur093.jpg]
87 SECTION 10.14. USA Patriot Act. Each Lender hereby notifies the Company and
each other Account Party that pursuant to the requirements of the USA Patriot
Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the
“Patriot Act”), it is required to obtain, verify and record information that
identifies each Account Party, which information includes the name and address
of each Account Party and other information that will allow such Lender to
identify each Account Party in accordance with the Patriot Act. SECTION 10.15.
No Advisory or Fiduciary Responsibility. In connection with all aspects of each
transaction contemplated hereby (including in connection with any amendment,
waiver or other modification hereof), each Account Party acknowledges and agrees
that: (i) (A) the arranging and other services regarding this Agreement provided
by the Lenders are arm’s-length commercial transactions between such Account
Party and its Affiliates, on the one hand, and the Lenders and their Affiliates,
on the other hand, (B) such Account Party has consulted its own legal,
accounting, regulatory and tax advisors to the extent it has deemed appropriate,
and (C) such Account Party is capable of evaluating, and understands and
accepts, the terms, risks and conditions of the transactions contemplated
hereby; (ii) (A) each of the Lenders and their Affiliates is and has been acting
solely as a principal and, except as expressly agreed in writing by the relevant
parties, has not been, is not, and will not be acting as an advisor, agent or
fiduciary for such Account Party or any of its Affiliates, or any other Person
and (B) no Lender or any of its Affiliates has any obligation to such Account
Party or any of its Affiliates with respect to the transactions contemplated
hereby except, in the case of a Lender, those obligations expressly set forth
herein; and (iii) each of the Lenders and their respective Affiliates may be
engaged in a broad range of transactions that involve interests that differ from
those of such Account Party and its Affiliates, and no Lender or any of its
Affiliates has any obligation to disclose any of such interests to such Account
Party or its Affiliates. Each Account Party agrees it will not claim that any of
the Administrative Agent, the Lenders or their respective Affiliates has
rendered advisory services of any nature or respect or owes a fiduciary or
similar duty to such Account Party, in connection with any transactions
contemplated hereby. SECTION 10.16. Termination of Existing Credit Facility.
JPMorgan Chase Bank, N.A., in its capacity as Existing Administrative Agent,
hereby agrees, acknowledges and confirms that upon the effectiveness of this
Agreement on the Effective Date and payment in full of any and all principal,
interest, fees and other amounts owing under or in connection with the Existing
Credit Facility (as specified by the Existing Administrative Agent to the
Company on or prior to the Effective Date), all liabilities, obligations and
indebtedness owing by the Company and the Account Parties under the Existing
Credit Facility shall be automatically released, discharged and satisfied in
full and all related instruments, agreements and other documents shall be
automatically terminated (provided that any contingent and/or indemnity
obligations under the Existing Credit Facility which expressly survive
termination thereof shall continue to remain in effect in accordance therewith).
[Signature Pages Follow]



--------------------------------------------------------------------------------



 
[a151209exhibit101unsecur094.jpg]
Signature Page to Five-Year Unsecured Revolving Credit and Letter of Credit
Facility Agreement Validus Holdings, Ltd. et al IN WITNESS WHEREOF, the parties
hereto have caused this Agreement to be duly executed by their respective
authorized officers as of the day and year first above written. Address: 29
Richmond Road Pembroke, HM08 Bermuda Telephone: (441) 278-9000 Facsimile: (441)
278-9090 VALIDUS HOLDINGS, LTD. By: /S/ Jeffrey D. Sangster Name: Jeffrey D.
Sangster Title: Executive Vice President and Chief Financial Officer Address: 29
Richmond Road Pembroke, HM08 Bermuda Telephone: (441) 278-9000 Facsimile: (441)
278-9090 VALIDUS REINSURANCE, LTD. By: /S/ Robert Marcotte Name: Robert Marcotte
Title: Executive Vice President and Chief Financial Officer



--------------------------------------------------------------------------------



 
[a151209exhibit101unsecur095.jpg]
Signature Page to Five-Year Unsecured Revolving Credit and Letter of Credit
Facility Agreement Validus Holdings, Ltd. et al JPMORGAN CHASE BANK, N.A.,
individually as a Lender, as Administrative Agent and as Issuing Agent By /S/
Richard Barracato Name: Richard Barracato Title: Vice President JPMORGAN CHASE
BANK, N.A., as Existing Administrative Agent By /S/ Richard Barracato Name:
Richard Barracato Title: Vice President



--------------------------------------------------------------------------------



 
[a151209exhibit101unsecur096.jpg]
Signature Page to Five-Year Unsecured Revolving Credit and Letter of Credit
Facility Agreement Validus Holdings, Ltd. et al LLOYDS SECURITIES INC., as
Syndication Agent By /S/ Brian Schneider Name: Brian Schneider Title: Senior
Vice President By /S/ Wesley Fallan Name: Wesley Fallan Title: Senior Vice
President LLOYDS BANK PLC, as a Lender By /S/ Daven Popat Name: Daven Popat
Title: Senior Vice President Transaction Execution Category A P003 By /S/
Stephen Parker Name: Stephen Parker Title: Vice President Banking Operations
Category A P012



--------------------------------------------------------------------------------



 
[a151209exhibit101unsecur097.jpg]
Signature Page to Five-Year Unsecured Revolving Credit and Letter of Credit
Facility Agreement Validus Holdings, Ltd. et al BARCLAYS BANK PLC, individually
as a Lender and as a Co-Documentation Agent By /S/ Karla K. Maloof Name: Karla
K. Maloof Title: Head of Insurance North America, FIG Corporate Banking Executed
in New York



--------------------------------------------------------------------------------



 
[a151209exhibit101unsecur098.jpg]
Signature Page to Five-Year Unsecured Revolving Credit and Letter of Credit
Facility Agreement Validus Holdings, Ltd. et al HSBC BANK USA, NATIONAL
ASSOCIATION, individually as a Lender and as a Co-Documentation Agent By /S/
Richard Herder Name: Richard Herder Title: Head of FIG Insurance, N.A.



--------------------------------------------------------------------------------



 
[a151209exhibit101unsecur099.jpg]
Signature Page to Five-Year Unsecured Revolving Credit and Letter of Credit
Facility Agreement Validus Holdings, Ltd. et al SUNTRUST BANK, individually as a
Lender and as a Co-Documentation Agent By /S/ Doug Kennedy Name: Doug Kennedy
Title: Vice President



--------------------------------------------------------------------------------



 
[a151209exhibit101unsecur100.jpg]
Signature Page to Five-Year Unsecured Revolving Credit and Letter of Credit
Facility Agreement Validus Holdings, Ltd. et al THE BANK OF NEW YORK MELLON, as
a Lender By /S/ Michael Pensari Name: Michael Pensari Title: Managing Director



--------------------------------------------------------------------------------



 